EXECUTION VERSION




Exhibit 10.16
DATE NOVEMBER 6 2018
_________________________________________________________________
FORESCOUT TECHNOLOGIES, INC.

as the Purchaser
and
SECURITYMATTERS HOLDING B.V.
EMERALD CLEANTECH FUND III LP
EMERALD INDUSTRIAL INNOVATION FUND LP
KPN VENTURES B.V.
PHOENIX CONTACT VENTURE FUNDS I GmbH
ROBERT BOSCH VENTURE CAPITAL GmbH
MR. ALESSANDRO FOTI
and
MR. CLIFF GREGORY
as the Sellers
and
BOLZONSOFT B.V., ETALLE B.V. and ZAMBON B.V.
as the shareholders of SecurityMatters Holding B.V. solely for purposes of
Clause 7.5 and Clause 7.6.2
and
MR. DAMIANO BOLZONI, MR. SANDRO ETALLE AND MR. EMMANUELE ZAMBON
as the Founders, solely for purposes of Clause 13.1 and Schedule 7
and
HALSTEN M&A B.V.
as the Sellers’ Representative
________________________________________________________________________
SHARE PURCHASE AGREEMENT FOR THE SALE AND PURCHASE OF
THE ENTIRE SHARE CAPITAL OF SECURITYMATTERS B.V.
________________________________________________________________________





--------------------------------------------------------------------------------







CONTENTS
1.DEFINITIONS AND INTERPRETATION    4
2.SALE, PURCHASE AND TRANSFER OF THE SHARES    26
3.TOTAL CONSIDERATION AND PAYMENT    28
4.ADJUSTMENT TO THE INITIAL CONSIDERATION    31
5.CONDITIONS    33
6.[RESERVED]    36
7.COMPLETION    36
8.WARRANTIES    41
9.[RESERVED]    43
10.LIABILITY    43
11.INDEMNITIES    45
12.CLAIMS    48
13.COVENANTS    50
14.SELLERS’ REPRESENTATIVE    51
15.CONFIDENTIALITY AND ANNOUNCEMENTS    53
16.MISCELLANEOUS    54
17.GOVERNING LAW AND JURISDICTION    58
SCHEDULE 1: OVERVIEW SELLERS’ SHAREHOLDINGS70
SCHEDULE 2: DISCLOSURE LETTER71
SCHEDULE 3-A: HOLDBACK ESCROW AGREEMENT72
SCHEDULE 3-B: INDEMNITY ESCROW AGREEMENT73
SCHEDULE 3-C: ADJUSTMENT ESCROW AGREEMENT74
SCHEDULE 4: THE SELLERS’ WARRANTIES75
SCHEDULE 5: THE PURCHASER’S WARRANTIES110
SCHEDULE 6: WARRANTY LIMITATIONS111
SCHEDULE 7: PROTECTIVE COVENANTS115
SCHEDULE 8-A: WARRANTY INSURANCE117
SCHEDULE 8-B: WARRANTY INSURANCE COSTS118
SCHEDULE 9-A: KEY EMPLOYEES119




2



--------------------------------------------------------------------------------







THIS AGREEMENT is made as of November 6, 2018,
BETWEEN:
(1)
FORESCOUT TECHNOLOGIES, INC., a corporation organized under the laws of the
State of Delaware, USA, having its registered address at c/o Corporation Service
Company, 251 Little Falls Drive, Wilmington, Delaware, USA 19808 and its
principal place of business at 190 West Tasman Drive, San Jose, California
95134, USA (the Purchaser);

(2)
SECURITYMATTERS HOLDING B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands, having its corporate seat in Eindhoven, the Netherlands, registered
with the trade register (handelsregister) of the Chamber of Commerce (Kamer van
Koophandel) under number 08214020 (Company Holding);

(3)
KPN VENTURES B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands, having its corporate seat in Groningen, the Netherlands, registered
with the trade register (handelsregister) of the Chamber of Commerce (Kamer van
Koophandel) under number 02052969 (KPNV);

(4)
EMERALD CLEANTECH FUND III LP, a limited partnership under the laws of Guernsey,
registered with the Register of Limited Partnerships of the Island of Guernsey
under number 1382 (ECF);

(5)
EMERALD INDUSTRIAL INNOVATION FUND LP, a limited partnership under the laws of
Guernsey, registered with the Register of Limited Partnerships of the Island of
Guernsey under number 2550 (EIF);

(6)
PHOENIX CONTACT VENTURE FUNDS I GmbH, a private company with limited liability
incorporated under the laws of Germany, having its corporate seat in Blomberg,
Germany, registered with the Amtsgericht Lemgo under number HRB 8593 (PCVF);

(7)
ROBERT BOSCH VENTURE CAPITAL GmbH, a private company with limited liability
incorporated under the laws of Germany, having its corporate seat in Gerlingen,
Germany, registered with the Commercial Register in Stuttgart under number HRB
724692 (RBVC);

(8)
MR. ALESSANDRO FOTI, a private individual (ARF);

(9)
MR. CLIFF GREGORY, a private individual (CGH); and

(10)
HALSTEN M&A B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands, having its corporate seat in Amsterdam, the Netherlands, registered
with the trade register (handelsregister) of the Chamber of Commerce (Kamer van
Koophandel) under number 72136324 (the Sellers’ Representative).

Company Holding, ECF, EIF, KPNV, PCVF, RBVC, ARF and CGH are hereinafter jointly
also referred to as the Sellers and each as a Seller. The Purchaser, the
Sellers, the Founders and the Sellers’ Representative are hereinafter jointly
also referred to as the Parties and each as a Party.
WHEREAS:
(A)
The Sellers together hold full legal and beneficial title to all issued and
outstanding shares (the Shares) in the capital of SecurityMatters B.V., a
private company with limited liability (besloten vennootschap



3



--------------------------------------------------------------------------------







met beperkte aansprakelijkheid) incorporated under the laws of the Netherlands,
having its corporate seat in Eindhoven, the Netherlands and its registered
address at John F. Kennedylaan 2, 5612AB Eindhoven, the Netherlands, registered
with the trade register (handelsregister) of the Chamber of Commerce (Kamer van
Koophandel) under number 08214012 (the Company).
(B)
On the date hereof, the Shares are held as detailed in the overview of the
Sellers’ shareholdings in the Company attached hereto as Schedule 1.

(C)
The Sellers wish to sell and transfer to the Purchaser, and the Purchaser wishes
to acquire from the Sellers, the Shares, all on the terms and subject to the
conditions set out in this Agreement.

(D)
The Parties have complied with the provisions of the Social and Economic Council
Merger Regulation for the protection of employees (SER-Besluit
Fusiegedragsregels 2015 ter bescherming van de belangen van werknemers) and the
Dutch Works Council Act (Wet op de Ondernemingsraden), to the extent applicable.

IT IS AGREED AS FOLLOWS:

1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

In this Agreement, unless the context otherwise requires:
Actual Cash:
means the total amount of Cash, as finally determined in accordance with Clause
4.

Actual Debt:
means the total amount of Debt, as finally determined in accordance with Clause
4.

Actual Seller Transaction Costs:
means the total amount of the Seller Transaction Costs, as finally determined in
accordance with Clause 4.

Actual Working Capital:
means the total amount of Working Capital, as finally determined in accordance
with Clause 4.

Adjustment:
means the amount calculated and payable in accordance with Clause 4.1.2.

Adjustment Escrow Account:
means the escrow account opened by the Parties with the Escrow Agent on or
before the Completion Date, which escrow account shall be operated by the Escrow
Agent in accordance with the provisions of the Adjustment Escrow Agreement.

Adjustment Escrow Agreement:
means the escrow agreement to be entered into, on or before the Completion Date,
between the Sellers’ Representative, the Purchaser and the Escrow Agent, in the
Agreed Form attached hereto as Schedule 3-C, in order to secure claims in
relation to any Adjustment that may be repayable by the Sellers.

Adjustment Escrow Amount:
means an amount of $500,000, which will serve as security for Adjustment that
may be repayable by the Sellers and will be released following the final
determination of any Adjustment in accordance with the provisions of the
Adjustment Escrow Agreement.

Affiliate:
means (i) solely for the purposes of paragraph A.3.1, A.3.6 and A.4.4 of
Schedule 4 and for the purposes of paragraph 1 of Schedule 7, with respect to
any Person, any other Person which directly or indirectly controls, is
controlled by or is under common control with such Person. For purposes of the
immediately preceding sentence, the term “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through ownership of voting securities, by
Contract or otherwise, and (ii) for all other purposes under this Agreement, the
ultimate parent of a Party and any and all Persons with respect to which now or
hereafter the ultimate parent of a Party, directly or indirectly, holds more
than fifty percent (50%) of the nominal value of the share capital issued, or
more than fifty percent (50%) of the voting power at general meetings, or has
the power to appoint and to dismiss a majority of the directors or otherwise to
direct the activities of such Person.

Agreed Form:
means in relation to a document, such document in the terms agreed between the
Parties, with such alterations as may be agreed in writing between the Parties
from time to time.

Agreement:
means this share purchase agreement, including the schedules and annexes
attached hereto, as the same may be amended, modified or supplemented from time
to time.

Alternative Proposal:
means any inquiry, proposal or offer relating to an Alternative Transaction.

Alternative Transaction:
means any direct or indirect acquisition of all or any portion of the assets of
or Equity Interests in any Group Company by any Person other than Purchaser or
its Affiliates (other than acquisitions of Equity Interests by Employees
pursuant to employee benefit arrangements in existence as of the Signing Date),
or any other transaction the consummation of which would reasonably be expected
to prevent or materially impede, interfere with or delay the Transaction.

ARF:
has the meaning as defined on the first page of this Agreement.

Base Consideration:
has the meaning as defined in Clause 3.1(a).

Business:
means the Group’s business of providing cybersecurity tools for critical
infrastructure, industrial control systems and SCADA environments.

Business Day:
means a day (other than a Saturday or Sunday) on which banks are generally open
in Amsterdam, the Netherlands and San Francisco, California, USA for normal
business.

Cash:
means, without duplication, (i) any cash and cash equivalents of the Group,
whether on hand or in deposit, checking, brokerage or other accounts provided by
financial institutions, on a consolidated basis as of 11:59 pm CET on the date
immediately prior to the Completion Date, in each case to the extent
constituting “cash and cash equivalents” determined in accordance with EU-IFRS,
plus (ii) any un-cleared deposits of the Company, minus (iii) any cash needed to
fund checks, drafts, draws and any electronic disbursements written or ordered
by the Company but not cleared prior to Completion (each of clauses (i) and (ii)
determined as of 11:59 pm CET on the date immediately prior to the Completion
Date); provided, however, that, other than the Rental Deposits, Cash shall not
include any cash or cash equivalents subject to any legal or contractual
restriction on the ability to transfer or use such cash or cash equivalents for
any lawful purpose, including security deposits, collateral reserve accounts,
escrow accounts, custodial accounts and other similar restricted cash or cash
equivalents. These Cash restrictions do not apply and “Cash” shall not be
otherwise reduced hereunder with respect to any tax or other cost or liability
imposed or incurred on the repatriation of Cash by Purchaser or, following the
Completion, any Group Company.

Change in Control Payments:
means, without duplication, (i) any severance or termination pay, change in
control, transaction, retention, bonus, profit-sharing or other similar
compensation, benefits or payments to any Service Provider, (ii) any payments
made in connection with any of the Repriced Options and (iii) any increase of
any benefits otherwise payable by any Group Company, in each case of the
foregoing clauses (i), (ii) and (iii), which are or may become payable by or on
behalf of the Purchaser’s Group or any Group Company, either alone or in
connection with any other event, in connection with the execution and delivery
of this Agreement or the Completion, under any Contract or Company Benefit Plan,
or under any other plan, policy, agreement or arrangement. For the avoidance of
doubt, the expenses related to termination of the employment of any Employee
after the Completion shall not be deemed Change in Control Payments (nor shall
they otherwise be deemed Seller Transaction Costs).

CHG:
has the meaning as defined on the first page of this Agreement.

Claim:
means any claim against the Sellers under this Agreement including a Warranty
Claim and/or, as the case may be, an Indemnity Claim.

Company Guarantees:
has the meaning as defined in Paragraph A.4.2.

Company Holding:
has the meaning as defined on the first page of this Agreement.

Competing Business:
means any business which is, or is likely to be, competitive with the Business
conducted at the Completion Date.

Completion:
means completion of the sale and purchase of the Shares in accordance with
Clause 5.

Completion Balance Sheet:
has the meaning as defined in Clause 4.1.2(a).

Completion Date:
means the date on which Completion takes place.

Confidential Information:
has the meaning as defined in Clause 15.1.

Conditions:
means the conditions to the Completion set forth in Clause 5.1.

Consideration:
means the total consideration to be paid for the Shares and Options referred to
in Clause 3.1.

Contract:
means any written or oral contract, agreement, plan, covenant, instrument,
arrangement, obligation, understanding, commitment or undertaking of any nature
(including leases, licenses, mortgages, notes, guarantees, sublicenses,
subcontracts, letters of intent and purchase orders).

Covered Data:
means Personal Data and Product Data.

Continuing Founder:
means Mr Damiano Bolzoni.

DCC:
means the Dutch Civil Code (Burgerlijk Wetboek).

Debt:
means, without duplication (whether or not then due and payable), to the extent
they are incurred, prior to Completion by a Group Company (and in each case to
the extent remaining unpaid as of 11.59 pm CET prior to the Completion Date: (i)
all indebtedness or other obligations or liabilities (a) for borrowed money,
whether current or funded, secured or unsecured, (b) evidenced by bonds,
debentures, notes or similar instruments (whether or not convertible) or arising
under indentures, and (c) in respect of mandatorily redeemable or purchasable
share capital or securities convertible into share capital, (ii) all obligations
for the deferred purchase price of property or services (including any potential
future earn-out, purchase price adjustment, releases of “holdbacks” or similar
contingent payments) which are required to be classified and accounted for
EU-IFRS as liabilities (other than ordinary course trade payables) (Deferred
Purchase Price), (iii) all liabilities in respect of any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which are, and to the extent, required to be classified and
accounted for under EU-IFRS as capital leases; (iv) all obligations arising out
of any financial hedging, swap or similar arrangements, (v) all liabilities for
the reimbursement of any obligor on any letter of credit, banker’s acceptance,
guarantee, surety, performance, or appeal bond, or similar credit transaction;
(vi) all guarantees of any indebtedness or other obligations or liabilities of a
third party of a nature similar to the items described in clauses (i) through
(v) above, to the extent of the indebtedness or other obligation or liability
guaranteed; (vii) the aggregate amount of all accrued interest payable with
respect to any of the items described in clauses (i) through (vi) above; and
(viii) the aggregate amount of all prepayment premiums, penalties, breakage
costs, “make whole amounts,” costs, expenses and other payment obligations that
would arise if any or all of the items described in clauses (i) through (vii)
above were prepaid, extinguished, unwound and settled in full as of such
specified date. For purposes of determining the Deferred Purchase Price
obligations as of a specified date, such obligations shall be deemed to be the
maximum amount of Deferred Purchase Price owing as of such specified date
(whether or not then due and payable) or potentially owing at a future date.

Deed of Transfer:
means the notarial deed of transfer for the Shares, to be executed in the Agreed
Form on the Completion Date before the Notary pursuant to Clause 7.2.

Defaulting Party:
has the meaning as defined in Clause 7.3.

Deferred Revenue:
means the deferred revenue balance of the Group on a consolidated basis as of
11:59 pm CET on the date prior to the Completion Date, determined in accordance
with EU-IFRS and consistent with IFRS 15.

Designated Promised Options:
means the options to purchase or otherwise acquire Shares promised by the
Company and set forth on Paragraph A.4.7 (i) of the Disclosure Letter that are
issuable to the individuals set forth on Schedule 9-C hereto and designated as
“Designated Promised Options”.

Disclosed:
has the meaning as defined in Schedule 6 (Warranty Limitations), paragraph 1.

Disclosed Information:
means any facts, matters or other information Disclosed in this Agreement and/or
the Disclosure Letter.

Disclosure Letter:
means the letter from the Sellers to the Purchaser, in the Agreed Form, dated as
per the date hereof, attached hereto as Schedule 2.

Dispute:
has the meaning as defined in Clause 17.2.

ECF:
has the meaning as defined on the first page of this Agreement.

EIF:
has the meaning as defined on the first page of this Agreement.

Electronic Delivery:
has the meaning as defined in Clause 16.6.

Employment Agreements:
means the new employment agreements or the addenda to the employment agreements
(as the case may be) executed in the Agreed Form on or prior to the date hereof
by a Group Company or the Purchaser’s Group (as the case may be) and each of the
Key Employees, to be effective upon the Completion.

Escrow Accounts:
means the Indemnity Escrow Account and/or the Holdback Escrow Account and/or the
Adjustment Escrow Account, as the case may be and Escrow Account means any one
of them.

Escrow Agent:
ABN AMRO Bank N.V.

Escrow Agreements:
means the Indemnity Escrow Agreement and/or the Holdback Escrow Agreement and/or
the Adjustment Escrow Agreement, as the case may be and Escrow Agreement means
any one of them.

Escrow Amounts:
means the Indemnity Escrow Amount and/or the Holdback Escrow Amount and/or the
Adjustment Escrow Amount, as the case may be and Escrow Amount means any one of
them.

Estimated Cash:
means the estimated amount of the Cash of the Group on a consolidated basis as
of 11:59 pm CET on the date prior to the Completion Date, which estimated amount
shall be notified by the Sellers’ Representative to the Purchaser in writing no
later than five (5) Business Days prior to Completion in accordance with Clause
3.2.1.

Estimated Debt:
means the estimated amount of the Debt of the Group on a consolidated basis as
of 11:59 pm CET on the date prior to the Completion Date, which estimated amount
shall be notified by the Sellers’ Representative to the Purchaser in writing no
later than five (5) Business Days prior to Completion in accordance with Clause
3.2.1.

Estimated Seller Transaction Costs:
means the estimated amount of the Seller Transaction Costs as of 11:59 pm CET on
the date prior to the Completion Date, which estimated amount shall be notified
by the Sellers’ Representative to the Purchaser in writing no later than five
(5) Business Days prior to Completion in accordance with Clause 3.2.1.

Estimated Working Capital:
means the estimated amount of the Working Capital of the Group on a consolidated
basis as of 11:59 pm CET on the date prior to the Completion Date, which
estimated amount shall be notified by the Sellers’ Representative to the
Purchaser no later than five (5) Business Days prior to Completion in accordance
with Clause 3.2.1.

Equity Interests:
means, with respect to any Person, (i) any share of capital stock of, or other
ownership, membership, partnership, joint venture or equity interest in, such
Person, (ii) any indebtedness, securities, options, warrants, call, subscription
or other rights of, or granted by, such Person or any of its Affiliates that are
convertible into, or are exercisable or exchangeable for, or giving any Person
any right to acquire any such share of capital stock or other ownership,
partnership, joint venture or equity interest, in all cases, whether vested or
unvested, (iii) any stock appreciation right, phantom stock, interest in the
ownership or earnings of such Person or other equity equivalent or equity-based
award or right, or (iv) any indebtedness having the right to vote (or
convertible into or exchangeable for securities having the right to vote) on any
matters on which any holder of securities of such Person may vote.

EU-IFRS:
means the International Financial Reporting Standards as adopted by the EU and
Part 9 of Book 2 of the DCC, consistently applied.

First Date:
has the meaning as defined in Clause 4.1.2(a).

Founders:
means Mr Damiano Bolzoni, Mr Sandro Etalle and Mr Emmanuele Zambon.

Fully Diluted Shares
means the sum of (a) the aggregate number of Shares that are issued and
outstanding immediately prior to the Completion, calculated on an as converted
to ordinary shares basis, plus (b) the aggregate number of Shares on an as
converted to ordinary shares basis that are issuable upon full exercise,
settlement, exchange or conversion of all Options and any other securities or
rights (whether vested or unvested) that are convertible into, exercisable for
or exchangeable for, Shares that are issued and outstanding immediately prior to
the Completion; provided, however, that Fully Diluted Shares shall not include
any Repriced Options or Designated Promised Options.

Fundamental Warranties:
means the Warranties referred to in paragraphs A.1 (Organization, authority and
capacity of the Group Companies and the Sellers), A.3 (The Company and the
Subsidiaries), A.4 (The Shares and Subsidiary Shares), I (Tax) and L (No
Finder’s Fees).

Fundamental Warranty Breach:
has the meaning as defined in Clause 10.1.1.

Fundamental Warranty Claim:
has the meaning as defined in Clause 10.1.1.

Funds Flow:
has the meaning as defined in Clause 3.2.3.

Governmental Authority:
means, to the extent it has jurisdiction in respect of the relevant matter, any
supranational, national, state, municipal, provincial, regional or local,
judicial, arbitral, legislative, executive, administrative, regulatory or
competition agency, entity, official or authority of the Netherlands, United
States, European Union or any other jurisdiction or public international
organization (i.e. World Bank, Red Cross, etc), any stock exchange or similar
self-regulatory organization or any quasi-governmental or private body
exercising any regulatory, Taxing or other governmental or quasi-governmental
authority, political party, royal family, and any government-owned or controlled
enterprise, organization, entity, business, or body.

Group or Group Companies:
means the Company and each of the Subsidiaries and Group Company means any one
of them.

Holdback Amount:
means an amount in U.S. dollars equal to eight and one-third percent (8 1/3%) of
the aggregate portion of the Initial Consideration payable to Company Holding
before deducting any of the Escrow Amounts as set out in the Spreadsheet
Certificate.

Holdback Escrow Account:
means the escrow account opened by the Purchaser and Company Holding with the
Escrow Agent on or before the Completion Date, which escrow account shall be
operated by the Escrow Agent in accordance with the provisions of the Holdback
Escrow Agreement.

Holdback Escrow Agreement:
means the escrow agreement to be entered into, on or before the Completion Date,
between Company Holding, the Purchaser and the Escrow Agent, in the Agreed Form
attached hereto as Schedule 3-A, in order to secure payment of the Holdback
Amount.

Holdback Escrow Amount:
means an amount equal to the Holdback Amount, which will serve as security for
claims in relation to the payment of the Holdback Amount, 50% of which shall be
released to Company Holding on the 1st anniversary of the Completion Date and
the remaining 50% shall be released on the 2nd anniversary of the Completion
Date, provided that the Service Condition is met on each of these dates and
furthermore in accordance with the provisions of the Holdback Escrow Agreement.

Indemnified Party:
has the meaning as defined in Clause 11.1.1.

Indemnities:
means the Sellers’ obligation to indemnify the Purchaser as further specified in
Clause 11.1.

Indemnity Claim:
means a claim by the Purchaser against the Sellers under the Indemnities.

Indemnity Escrow Account:
means the escrow account opened by the Parties with the Escrow Agent on or
before the Completion Date, which escrow account shall be operated by the Escrow
Agent in accordance with the provisions of the Indemnity Escrow Agreement.

Indemnity Escrow Agreement:
means the escrow agreement to be entered into, on or before the Completion Date,
between the Sellers’ Representative, the Purchaser and the Escrow Agent, in the
Agreed Form attached hereto as Schedule 3-B, in order to secure claims in
relation to a breach of the Seller’s Warranties or the Indemnities and to secure
claims in relation to any Adjustment that may be repayable by the Sellers.

Indemnity Escrow Amount:
means an amount of $11,325,000, which will serve as security for Claims and will
be released until thirty (30) days after the date that is eighteen (18) months
following the Completion Date in accordance with the provisions of the Indemnity
Escrow Agreement.

Independent Accountant:
has the meaning as defined in Clause 4.1.2(c).

Initial Consideration:
has the meaning as defined in Clause 3.2.5.

Initial Consideration Certificate:
has the meaning as defined in Clause 3.2.1.

Initial Per Share Consideration:
means, with respect to each Share, a cash amount (without interest) equal to the
quotient obtained by dividing (x) the Initial Consideration by (y) the Fully
Diluted Shares.

Investor Indemnifying Parties:
means ECF, EIF, KPNV, PCVF and RBVC, and Investor Indemnifying Party means any
one of them, as the context requires.

IP Warranties:
means the Warranties referred to in Section F and G of Schedule 4.

IP Warranty Breach:
has the meaning as defined in Clause 10.1.1.

IP Warranty Claim:
has the meaning as defined in Clause 10.1.1.

Key Employees:
means the individuals set forth on Schedule 9-A.

KPNV:
has the meaning as defined on the first page of this Agreement.

Laws or Law:
means any and all applicable statutes, directives, ordinances, decrees,
judgments, orders, rules, regulations, constitution, principle of common law,
resolution, ordinance, code, edict, writ, injunction, award, ruling, requirement
or laws issued, enacted, adopted, promulgated, implemented or otherwise put into
effect by or under the authority of any Governmental Authority (including any
judicial or administrative interpretation thereof).

Liability or Liabilities:
means any liability, indebtedness, deficiency, guaranty, endorsement, obligation
or commitment of any kind or nature, whether known or unknown, contingent,
accrued, absolute, due or to become due, secured or unsecured, matured,
unmatured or otherwise, and whether or not required to be recorded or reflected
on a balance sheet under EU-IFRS.

Limitation Period:
has the meaning as defined in Schedule 6, clause 4.

Losses:
means, without duplication, any claims, damages, losses, liabilities, injuries,
royalties, awards, judgments, settlements, demands, fines, deficiencies,
penalties, Taxes, interest, fees, costs and expenses, as determined on the basis
of section 6:96 DCC (including reasonable legal costs and reasonable experts’
and consultants’ fees incurred to investigate, defend or obtain satisfaction in
and outside legal proceedings arising out of, resulting from, relating thereto
or in connection therewith). For the avoidance of doubt, all Losses of an
Indemnified Party shall be calculated net of insurance proceeds or sources of
recovery for indemnification from third parties (in each case, net of reasonable
costs of collection, deductible, retroactive premium adjustment or other
retroactive payments, reimbursement obligations or other costs directly related
to such insurance proceeds or other sources of recovery), in each case to the
extent actually received by such Indemnified Party. It is understood that the
decision to seek indemnification from third parties, insurance proceeds (except
from the Warranty Insurance, which indemnification shall be sought at all times
in accordance with Clause 10.1.5 and except for the Company D&O Tail Policy) or
otherwise shall be made by the Purchaser in its reasonable judgment.

Management Agreements:
means, collectively, the management or consultancy agreements between (i)
Bolzonsoft B.V., Mr. Damiano Bolzoni and the Company, (ii) Etalle B.V. and the
Company and (iii) Zambon B.V., Mr. Emmanuele Zambon and the Company.

Non Compete Agreements:
means the non-compete and non-solicitation agreements or the addenda to the
employment agreements (as the case may be), executed in the Agreed Form on or
prior to the date hereof by a Group Company or the Purchaser’s Group (as the
case may be) and each of the Key Employees, to be effective upon the Completion.

Non Investor Indemnifying Parties:
means Company Holding, CHG, ARF and Non Investor Indemnifying Party means any
one of them, as the context requires.

Notary:
means civil law notary Mr. R.M. Rieter or another civil law notary of Bird &
Bird LLP in The Hague, or such civil law notary’s substitute.

Notary Account:
means the trust account (kwaliteitsrekening) of the office of the Notary, bank
account number NL66ABNA0240486331 in the name of “Kwaliteitsrekening Notariaat
Bird & Bird” with ABN AMRO Bank (BIC: ABNANL2A).

Notary Letter:
means the letter of instruction by the Parties to the Notary, inter alia setting
out the funds flow at Completion, which shall be consistent with the Spreadsheet
Certificate and the Funds Flow (as it applies to the Notary) and shall be
executed in the Agreed Form by the Purchaser, the Sellers, the Company and the
Notary no later than the Business Day immediately preceding the Completion Date.

Option Consideration:
means, the aggregate net cash amount payable hereunder with respect to all
Options, based on the Per Option Consideration.

Option Plan:
means the employee participation plan attached to the Disclosure Letter as Annex
1.

Option Release Agreement:
has the meaning as defined in Clause 5.1.2(e).

Options:
means the options to purchase Shares granted pursuant to the Option Plan to any
Person.

Parties:
has the meaning as defined on the first page of this Agreement.

PCVF:
has the meaning as defined on the first page of this Agreement.

Per Option Consideration:
means, with respect to each Share subject to an Option, a cash amount (without
interest) equal to the excess of (i) the Initial Per Share Consideration, over
(ii) the per share exercise price of such Share subject to such Option.

Per Share Consideration:
means, with respect to each Share, a cash amount (without interest) equal to the
quotient obtained by dividing (x) the Consideration by (y) the Fully Diluted
Shares.

Person:
means an individual or entity, including a company or corporation, a
partnership, a limited liability company, a trust, a proprietorship, a joint
venture, an association, a joint stock company, a foundation or other legal
entity, or unincorporated organisation, including a Governmental Authority (or
any department, agency, or political subdivision thereof).

Personal Fundamental Warranties:
has the meaning as defined in Clause 8.1.1.

Protective Covenants:
has the meaning as described in Schedule 7.

Pro Rata Part:
means each Seller’s share as a percentage of the aggregate shareholding of
Sellers at Completion as set out in the Spreadsheet Certificate.

Purchaser:
has the meaning as defined on the first page of this Agreement.

Purchaser’s Group:
means the Purchaser and its Affiliates (including the Group Companies after the
Completion).

RBVC:
has the meaning as defined on the first page of this Agreement.

Rental Deposits:
means cash the Company has deposited as security in respect of (i) a €82,000
(eighty two thousand euro’s), issued in relation to the Lease in the
Netherlands, (ii) $5,000 (five thousand U.S. dollars), issued in relation to the
Lease in the United States.

Representative:
means, with respect to any Person, such Person’s directors, managers, officers,
employees, consultants, contractors, shareholders, counsel, advisors, agents and
other representatives.

Repriced Options:
means the Options held by the individuals set forth on Schedule 9-B hereto.

Required Accounts:
has the meaning as defined in Clause 7.6.3.

Rules:
has the meaning as defined in Clause 17.2.

Second Date:
has the meaning as defined in Clause 4.1.2(b).

Securities:
means the Shares, the Options and any other Equity Interests of the Company.

Securities Act:
means the U.S. Securities Act of 1933.

Securityholder:
means a holder of Securities.

Securityholder Matters:
means any claim by any current, former or purported Securityholder, any holder
of a Repriced Option, Designated Promised Option, or any other Person, asserting
or alleging rights with respect to or in connection with any Securities,
Repriced Option or Designated Promised Options, including any claim asserted,
based upon or related to (i) the ownership or rights to ownership of any
Securities, Repriced Option or Designated Promised Options at any time prior to
the Completion, (ii) any rights of a securityholder of the Company or holder of
Repriced Options or Designated Promised Options at any time prior to the
Completion, including any rights to securities, antidilution protections,
preemptive rights, rights of first offer or first refusal or rights to notice or
to vote securities of the Company, (iii) any rights under the Organizational
Documents, or the Option Plan, in each case, as in effect prior to the
Completion, (iv) any actual or alleged breaches of fiduciary duty by any current
or former director or officer (in each case, to the extent serving in such role
prior to the Completion) of the Company, (v) the Transaction or the Transaction
Agreements to which the Company is a party, including any inaccuracy in the
Initial Consideration Certificate, the Spreadsheet Certificate or the Funds
Flow, or (vi) any claim that such Person’s securities, Repriced Options or
Designated Promised Options were not issued or wrongfully issued or repurchased
by the Company at any time prior to the Completion, except, in each case, for
the right following the Completion and in compliance with the terms of this
Agreement the right of such Person to receive such Person’s portion of the
Consideration as provided herein and set forth on the Spreadsheet Certificate,
the Funds Flow and the Notary Letter.

Sellers:
has the meaning as defined on the first page of this Agreement.

Sellers’ Bank Accounts:
means the bank accounts in the name of each Seller as the Sellers may notify to
the Purchaser in writing and a Seller’s Bank Account means any one of the
Sellers’ Bank Accounts.

Sellers’ Group:
means the Sellers and their Affiliates (not including the Group Companies after
the Completion).

Sellers’ Representative:
has the meaning as defined in Clause 14.1.

Seller Transaction Costs:
means, without duplication, any amount for fees, costs and expenses incurred by
or on behalf of the Group (to the extent incurred prior to or as a result of the
Completion or if incurred after Completion by the Company or Purchaser with
approval of the Sellers’ Representative) or the Sellers in connection with the
Transaction and in each case to the extent remaining unpaid as of 11:59 pm CET
on the date prior to the Completion, including (i) all fees, costs and expenses
of lawyers, accountants, investment bankers, brokers, financial and other
advisers and service providers (including any electronic data room provider and
of the Sellers’ Representative) in relation to the Transaction payable by any
Group Company, (ii) all termination, pre-payment, balloon or similar fees or
payments (including penalties) resulting from early termination of Contracts or
otherwise resulting from or in connection with the Transaction (including the
Termination Agreements) (it being understood that any payments resulting from
the early termination of Contracts following the Completion shall be deemed not
to be “Seller Transaction Costs” and shall be made at the Purchaser Group’s
expense), (iii) all payments required to obtain consents, waivers, approvals,
terminations or amendments under any Contract of any Group Company as a result
of or in connection with the Transaction or as are otherwise required for any
Contract to remain in full force and effect as of immediately following the
Completion (it being understood that any payments made by Purchaser and/or the
Company to obtain consents, waivers, approvals terminations or amendments under
Contracts of any Group Company following the Completion shall be deemed not to
be “Seller Transaction Costs” and shall be made at the Purchaser Group’s
expense), (iv) the employer portion of any payroll or other similar Taxes
resulting from any payment made to Securityholders with respect to the
Securities held by them or any other compensatory payment made in connection
with the Completion of the Transactions, (v) all premiums and other amounts
payable to obtain the Company D&O Tail Policy, (vi) one-half of the fees and
expenses payable to the Escrow Agent retained in connection with the
Transaction, and (vii) all Change in Control Payments.

Sellers’ Warranties:
has the meaning as defined in Clause 8.1.1.

Service Condition:
means the condition that the Continuing Founder continues to remain employed by
the Company or, as the case may be, the Purchaser on the first anniversary of
the Completion Date and the second anniversary of the Completion Date, provided
that this condition is:

(a)
deemed to be met if the Continuing Founder’s employment with the Company or the
Purchaser (as the case may be) is terminated due to his death or disability or
if the Continuing Founder is terminated by the Company or the Purchaser other
than for urgent cause (as defined in section 7:678 of the DCC); and

(b)
not met if the Continuing Founder’s employment with the Company or the Purchaser
(as the case may be) is terminated by the Continuing Founder for any reason, or
is terminated by the Company or the Purchaser for urgent cause (as defined in
section 7:678 of the DCC).

Shares:
has the meaning as defined in the Recital A.

Signing Date:
means the date of signing of this Agreement.

Spreadsheet Certificate:
has the meaning as defined in Clause 3.2.2.

Subsidiary:
means SecurityMatters Americas Inc.

Target Working Capital:
means an amount of $654,000 (Six Hundred and Fifty Four Thousand U.S. dollars).

Tax or Taxation:
means all forms of taxation imposed, administered or collected by the
Netherlands, the United States, the European Union or any other jurisdiction,
including income tax (including income tax or amounts equivalent to or in
respect of income tax required to be deducted or withheld from or accounted for
in respect of any payment), corporation tax, capital gains tax, inheritance tax,
value added tax, customs and other import or export duties, excise duties,
transfer taxes or duties, social security or other similar contributions, any
interest, penalty, surcharge or fine relating to such taxation, and any
Liability for the payment of any of the foregoing as a result of being a
transferee of or successor to any Person or as a result of any express or
implied obligation to assume such Taxes or to indemnify any other Person, by
operation of law or otherwise.

Tax Document:
has the meaning as defined in Clause 13.2.1(a).

Termination Agreements:
means the termination agreements to be executed in the Agreed Form on or before
the Completion Date, pursuant to which (inter alia) the parties to the
Management Agreements agree to terminate the Management Agreements.

Third Party Claim:
means any claim made by a third party against a member of the Purchaser’s Group
or a Group Company.

Third Party Right:
means any interest or equity of any person (including any right to acquire,
option or right of pre-emption or conversion) or any Lien or arrangement, or any
agreement to create any of the above.

Third Party Fundamental
Warranty Claim:
has the meaning as defined in Clause 10.1.1.

Third Party IP Warranty Claim:
has the meaning as defined in Clause 10.1.1.

Third Party Warranty Claim:
has the meaning as defined in Clause 10.1.1.

Transaction:
means any and all transactions contemplated by this Agreement, the Transaction
Agreements and the agreements referred to herein and therein.

Transaction Agreements:
means this Agreement, the Escrow Agreements, the Deed of Transfer, the Notary
Letter, the Termination Agreements, the Employment Agreements, the Non Compete
Agreements, the Option Release Agreements, the Initial Consideration
Certificate, the Spreadsheet Certificate and the Funds Flow and the other
agreements and instruments (including instruments of transfer, assignment or
conveyance of the Shares represented thereby) contemplated hereby and thereby.

Unvested Options:
means Options other than Vested Options that are issued and outstanding,
unexpired and not terminated as of immediately prior to the Completion.

US GAAP:
means generally accepted accounting principles in the United States,
consistently applied.

VAT:
means (i) within the European Union, such Tax as may be levied in accordance
with (but subject to derogations from) the Directive 2006/112/EC and (ii)
outside the European Union, any Tax levied by reference to added value, sales or
consumption.

Vested Options:
means Options that are outstanding, unexpired, unexercised and vested as of
immediately prior to Completion, after giving effect to any acceleration thereof
(if any) as a result of the consummation of the Completion pursuant to the terms
of the Option Plan. For the avoidance of doubt, for all purposes under this
Agreement, fifty percent (50%) of the Options that are outstanding, unexpired,
unexercised and unvested as of immediately prior to Completion that, by virtue
of the Completion and without any further action on the part of any holder of
such Options or any other Person, vest at the Completion pursuant to the terms
of the Option Plan shall be deemed to be “Vested Options.”

Warranty Breach:
has the meaning as defined in Clause 10.1.1.

Warranty Claim:
means a claim by the Purchaser for Losses against any Seller arising from a
Warranty Breach.

Warranty Insurance:
means the warranty insurance policy in respect of Warranty Breaches bound by
Euclid Transactional, LLC, pursuant to the binder of insurance agreement between
the Purchaser and the insurers specified therein, entered into on the date
hereof, in Agreed Form, attached hereto as Schedule 8-A.

Warranty Insurance Costs:
means the premiums, fees, costs, expenses and taxes payable by Purchaser at or
prior to the Completion in connection with the Warranty Insurance Policy, set
out in Schedule 8-B.

Warranty Limitations:
has the meaning as defined in Clause 10.1.1.

Working Capital:
means the consolidated amount equal to (a) the current assets of the Group
(excluding cash and cash equivalents, uncleared deposits and deferred Tax
assets), minus (b) the current liabilities of the Group (excluding Debt,
deferred Tax liabilities, Seller Transaction Costs and Deferred Revenue), in
each case as defined and calculated in accordance with EU-IFRS and calculated as
of 11:59 pm CET on the date prior to the Completion Date.

    
1.2
Interpretation

1.2.1
Headings have been inserted for convenience of reference only and do not affect
the interpretation of any of the provisions of this Agreement.

1.2.2
Whenever used in this Agreement, the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.

1.2.3
The word “extent” in the phrase “to the extent” means the degree to which a
subject or other thing extends, and such phrase shall not mean simply “if”.

1.2.4
Whenever used in this Agreement, the words “as of” shall be deemed to include
the day or moment in time specified thereafter.

1.2.5
Except when the context otherwise requires, words denoting the singular shall
include the plural and vice versa. Words denoting one gender shall include
another gender.

1.2.6
Whenever a reference is made to an Appendix, Exhibit or Schedule, such reference
shall be to an Appendix, Exhibit or Schedule to this Agreement unless otherwise
indicated.

1.2.7
The words “hereof”, “herein” and “hereunder” and words of like import used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.

1.2.8
The word “or” is used in the inclusive sense of “and/or”. The terms “or”, “any”
and “either” are not exclusive.

1.2.9
The terms “writing”, “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form.

1.2.10
A “third party” means in this Agreement any Person other than the Sellers, the
Purchaser, the Group or any of their Affiliates.

1.2.11
An action taken by a Person will be deemed to have been taken in the ordinary
course of business only if such action is consistent with the past practices of
such Person and is taken in the ordinary course of the normal day-to-day
operations of such Person.

1.2.12
In respect of any jurisdiction other than the Netherlands, a reference to any
Dutch legal term shall be construed as a reference to the term or concept which
most nearly corresponds to it in that jurisdiction. Where in this Agreement
words are translated into the Dutch language, the Dutch translation shall
prevail in any dispute as to the interpretation of such word.

1.2.13
Where in this Agreement reference is made to any enactment or regulation, that
reference shall be to that enactment or regulation as it may from time to time
be in force, as respectively amended, modified, consolidated or re-enacted from
time to time, or to any re-enactment or regulation (with or without
modification), restatement or consolidation of, or any subordinate legislation
or regulation made under, such enactment or regulation (as so amended, modified,
consolidated or re-enacted).

1.2.14
Where in this Agreement reference is made to any Contract, that reference shall
be to that Contract as amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof; provided that with respect to any
Contract listed on any Schedules hereto, all such amendments, modification or
supplements must also be listed in the appropriate Schedule.

1.2.15
A reference to this Agreement or to any other agreement or document referred to
in this Agreement is a reference to this Agreement or such other agreement or
document as varied or novated in accordance with its terms from time to time.

1.2.16
Where in this Agreement reference is made to books, records or other
information, that reference shall be deemed to include books, records or other
information stored in any form including paper, magnetic media, films,
microfilms, electronic storage devices and any other data carriers.

1.2.17
All interest accruing under this Agreement is to be calculated on the basis of
the actual number of days elapsed and a year of 360 (three hundred sixty) days.

1.2.18
When used herein, references to “$” or “dollar” shall be deemed to be references
to dollars of the United States of America and references to “EUR”, “euro” or
“€” shall be deemed to be references to euro, the lawful currently of the
European Union.

1.2.19
For all purposes of this Agreement, including the calculations described in
Clause 3 and Clause 4, the Euro:USD exchange rate shall be assumed to be
1.00:1.15.

1.2.20
Except as expressly otherwise provided in this Agreement, all periods of time
set out in this Agreement shall start on the day following the day on which the
event triggering the relevant period of time occurred. The expiration date shall
be included in the period of time. If the expiration date is not a Business Day,
the expiration date shall be the next Business Day.

1.2.21
The Parties have participated jointly in the negotiating and drafting of this
Agreement. In the event that an ambiguity or question of intent or
interpretation arises this Agreement shall be construed as if drafted jointly by
the Parties and no presumption or burden of proof shall arise favouring or
disfavouring any Party by virtue of the authorship of any of the provisions of
this Agreement.


2.
SALE, PURCHASE AND TRANSFER OF THE SHARES

2.1
Sale and purchase

Each Seller hereby sells the Shares, as detailed in Schedule 1, to the Purchaser
and the Purchaser hereby purchases such Shares, on the terms and subject to the
conditions of this Agreement.
2.2
Transfer

On the Completion Date, the Sellers shall transfer (leveren) the Shares, free
and clear from any Third Party Right and with all rights attaching to them, to
the Purchaser and the Purchaser shall accept the transfer of the Shares, all in
accordance with Clause 5 hereof.
2.3
Benefit and risk

Subject to the terms and conditions of this Agreement, all rights and
obligations in connection with the Company, the Shares and the Business shall be
for the benefit and risk of the Purchaser with effect as from the Completion
Date.
2.4
Payment of Consideration to Sellers; Treatment of Options

2.4.1
On the terms and subject to the conditions set forth in this Agreement, each
Seller shall be entitled to receive an amount equal to the Initial Per Share
Consideration with respect to each Share held by such Seller at the Completion,
such amount to be paid in accordance with Clause 7.2(e).

2.4.2
Notwithstanding Clause 2.4.1, the amounts payable to each Seller at the
Completion shall be reduced by:

(a)
such Seller’s Pro Rata Part of the Indemnity Escrow Amount and Adjustment Escrow
Amount, which amount shall be withheld and proceeds therefrom (if any) shall be
released to such Seller in accordance with, and subject to the terms and
conditions of, this Agreement, the Indemnity Escrow Agreement and/or the
Adjustment Escrow Agreement, as applicable; and

(b)
with respect to Company Holding, the Holdback Amount, which amount shall be
withheld and proceeds therefrom (if any) shall be released to Company Holding in
accordance with, and subject to the terms and conditions of, this Agreement and
the Holdback Escrow Agreement.

2.4.3
Treatment of Options

(a)
The Purchaser will not assume any Options.

(b)
On the terms and subject to the conditions set forth in this Agreement, by
virtue of the Completion and without any further action on the part of any
holder of an Option or any other Person, each validly granted award of an Option
outstanding immediately prior to the Completion shall be cancelled and
automatically converted into the right to receive the Per Option Consideration.
As soon as practicable following the Completion, the Purchaser will procure that
the Company shall pay to each holder of a Vested Option the Per Option
Consideration (if any) required to be paid to any such holder pursuant to this
Clause 2.4.3(b). For the avoidance of doubt, any Vested Option that has a per
Share exercise price equal to or greater than the Per Share Consideration
automatically will be cancelled and extinguished at the Completion, without any
payment of any consideration therefor.

(c)
On the terms and subject to the conditions set forth in this Agreement, and
subject to any written Contract between a holder of Options and the Company
Disclosed to Purchaser prior to the Signing Date, by virtue of the Completion
and without any further action on the part of any holder of Unvested Options or
any other Person, at the Completion, each validly granted award of an Unvested
Option outstanding immediately prior to the Completion shall be automatically
converted, when and to the extent such Unvested Option vests pursuant to the
terms and conditions of the Option Plan, into the right to receive the Per
Option Consideration, provided however, that if, prior to the 1st anniversary of
the Completion Date, such holder terminates its service with the Company (other
than involuntary on a Good Leaver basis or voluntary with Good Reason as such
terms are defined in the Option Plan), then all Options held by such holder
outstanding at the time such holder terminates its service shall automatically
and immediately become null and void, and no payment of any consideration shall
be made with respect thereto. As soon as practicable following the 1st
anniversary of the Completion Date, the Purchaser will procure that the Company
shall pay to each holder of an Unvested Option that has not terminated its
service as described above prior to the 1st anniversary of the Completion Date,
the Per Option Consideration (if any) required to be paid to any such holder
pursuant to this Clause 2.4.3(c). In the event a holder of an Unvested Options
terminates its service with the Company prior to the 1st anniversary of the
Completion Date involuntary on a Good Leaver basis or voluntary for Good Reason,
the Purchaser will procure that the Company shall pay to such holder of an
Unvested Option the Per Option Consideration at such time his or her service is
terminated.

(d)
On the terms and subject to the conditions set forth in this Agreement, by
virtue of the Completion, each Repriced Option and Designated Promised Option
shall be cancelled without any consideration.

(e)
Prior to the Completion, the Company and the Sellers shall take all actions
reasonably necessary to effect the transactions contemplated by this Clause 2.4.


3.
TOTAL CONSIDERATION AND PAYMENT

3.1
Total Consideration

The total consideration for the Securities (the Consideration) shall be an
amount equal to:
(a)
$113,250,000 (one hundred and thirteen million and two hundred and fifty
thousand U.S. dollars) (the Base Consideration);

plus
(b)
the amount of Cash;

minus
(c)
the amount of Debt;

minus
(d)
the amount of Seller Transaction Costs;

minus
(e)
the amount of Warranty Insurance Costs, up to an amount not to exceed
$2,000,000;

plus or minus, as the case may be
(f)
the amount by which the Working Capital is greater than the Target Working
Capital (in which case the Base Consideration shall be increased by such an
amount) or by which the Working Capital is less than the Target Working Capital
(in which case the Base Consideration shall be decreased by such an amount);

plus
(g)
the aggregate exercise price in respect of all Options (other than Repriced
Options) outstanding immediately prior to the Completion.

3.2
Initial Consideration Certificate; Spreadsheet Certificate; Funds Flow

3.2.1
The Sellers’ Representative shall deliver to the Purchaser at least five (5)
Business Days prior to the Completion a good-faith draft of (i) the Company’s
unaudited accounts as of 11:59 pm CET on the date prior to the Completion Date,
(ii) the Estimated Cash, including an itemized list of each asset reflected
therein, (iii) the Estimated Debt, including an itemized list of each liability
reflected therein, (iv) the Estimated Seller Transaction Costs, including each
component thereof, (v) the Estimated Working Capital, including an itemized list
of each asset and liability reflected therein and (vi) a calculation of the
Consideration to be paid pursuant to Clause 3.3, using the Estimated Cash,
Estimated Debt, Estimated Seller Transaction Costs and Estimated Working Capital
(collectively, the Initial Consideration Certificate), which shall be prepared,
in the case of each of clauses (i), (ii), (iii) and (v) in accordance with
EU-IFRS and consistent with the internal accounting standards, policies and
principles of the Company as used in preparation of the Accounts.

3.2.2
The Sellers’ Representative shall deliver to the Purchaser at least five (5)
Business Days prior to the Completion a good-faith draft of a spreadsheet (the
Spreadsheet Certificate) setting forth in reasonable detail:

(a)
with respect to each Seller: (i) the name, address and e-mail address of such
Person; (ii) the number, class and series Shares held by such Person; (iii) the
date of acquisition of such Shares; (iv) the amount of Taxes (if any) that are
to be withheld from the consideration that such Person is entitled to receive on
account of such Shares; (v) the Initial Per Share Consideration that such Person
is entitled to receive on account of such Shares; (vi) the Pro Rata Part of such
Person, and (vii) such other additional information which the Purchaser may
reasonably request in order to facilitate the payments contemplated hereby;

(b)
with respect to each holder of Options: (i) the name, address and e-mail address
of such Person; (ii) whether such Person is an employee, consultant, director or
officer of the Company; (iii) the grant date of each Option held by such Person
and expiration date of each such Option (if applicable); (iv) whether each such
Option (if applicable) was granted pursuant to the Option Plan; (v) the vesting
schedule (including all acceleration provisions) applicable to each such Option,
whether such Option is a Vested Option or an Unvested Option; (vi) the exercise
price per share and the number, class, and series of Shares underlying each such
Option; (vii) the amount of Taxes (if any) that are to be withheld from the
consideration that such Person is entitled to receive on account of all Options;
(viii) the portion of the Per Option Consideration that such Person is entitled
to receive, if any, on account of such Options, including, with respect to
Unvested Options, the portion that such Person is entitled to at the Completion
and the portion such Person is entitled to if he or she remains employed by the
Company or the Purchaser through the 1st anniversary of the Completion Date, and
(ix) such other additional information which the Purchaser may reasonably
request in order to facilitate the payments contemplated hereby; and

(c)
with respect to each Securityholder, a calculation of (i) the aggregate portion
of the Initial Consideration to be paid to such Securityholder at Completion in
accordance with Section 2.4, (ii) the aggregate portion of the Holdback Escrow
Amount to be contributed on behalf of such Securityholder, (iii) the aggregate
portion of the Indemnity Escrow Amount to be contributed on behalf of such
Securityholder and (iv) the aggregate portion of the Adjustment Escrow Amount to
be contributed on behalf of such Securityholder.

3.2.3
The Sellers’ Representative shall deliver to the Purchaser at least five (5)
Business Days prior to the Completion a good-faith draft of a funds flow
memorandum (the Funds Flow) setting forth in reasonable detail the sources and
uses of funds at the Completion in connection with the Transactions, which
memorandum shall be consistent with this Agreement, the Initial Consideration
Certificate and the Spreadsheet Certificate, and shall include details regarding
the recipients, wire transfer instructions and amounts payable in respect of all
amounts payable by the Purchaser to the Notary’s Account, and by the Notary
pursuant to this Agreement.

3.2.4
Each of the Initial Consideration Certificate, the Spreadsheet Certificate and
the Funds Flow shall be certified as complete and correct (insofar as they
represent good faith estimates as of the dates thereof) by the Chief Financial
Officer of the Company as of the Completion Date.

3.2.5
The Sellers’ Representative shall cooperate with the Purchaser in supplying any
information the Purchaser may reasonably request in order to verify the
information and amounts reflected on the Initial Consideration Certificate, the
Spreadsheet Certificate and the Funds Flow, and shall reasonably consider in
good faith to update the draft Initial Consideration Certificate, the
Spreadsheet Certificate and the Funds Flow prior to the Completion to reflect
any of the Purchaser’s reasonable good faith comments concerning the information
and amounts set forth therein or any changes to the information or amounts set
forth therein occurring between the time of delivery of such draft and the
Completion. Prior to the Completion, the Sellers’ Representative shall deliver
the updated Initial Consideration Certificate, the Spreadsheet Certificate and
the Funds Flow to the Purchaser, and the updated amounts reflected thereon, as
so updated and with any changes thereto as agreed by the Sellers’ Representative
and the Purchaser prior to the Completion, will be used for purposes of
calculating the Consideration in accordance with 3.2 (the Initial Consideration)
to be paid to the Securityholders at the Completion and the amounts to be paid
to and from the Notary Account, absent manifest error.

3.3
Payment of the Consideration

The Purchaser shall ensure that the aggregate amount required by Funds Flow to
be credited to the Notary’s Account shall be credited to the Notary’s Account no
later than 10 am CET on the Completion Date and with value on the Completion
Date. The Notary shall hold such aggregate amount in escrow in accordance with
Clause 7.2(e).

4.
ADJUSTMENT TO THE INITIAL CONSIDERATION

4.1
Completion Balance Sheet

4.1.1
The Sellers and the Purchaser acknowledge that the Consideration is based on the
assumptions that on the Completion Date, (1) the Actual Cash shall be equal to
the Estimated Cash, (2) the Actual Debt shall be equal to the Estimated Debt,
(3) the Actual Seller Transaction Costs shall be equal to the Estimated Seller
Transaction Costs and (4) the Actual Working Capital shall be equal to the
Estimated Working Capital, provided that Actual Cash, Actual Debt, Actual Seller
Transaction Costs and Actual Working Capital shall be established after the
Completion Date pursuant to this Clause 4.1.

4.1.2
The Actual Cash, Actual Debt, Actual Seller Transaction Costs and Actual Working
Capital shall be established after the Completion Date as follows:

(a)
As soon as reasonably possible after the Completion Date, the Purchaser shall
prepare, (i) the Company’s unaudited accounts as of 11:59 pm CET on the date
prior to the Completion Date and (ii) a calculation of Actual Cash, Actual Debt,
Actual Seller Transaction Costs and Actual Working Capital (collectively the
Completion Balance Sheet), which shall be prepared, in the case of each of
clauses (i) and (ii) (excluding Actual Seller Transaction Costs), in accordance
with EU-IFRS and consistent with the internal accounting standards, policies and
principles of the Company as used in preparation of the Accounts. The Purchaser
shall submit the Completion Balance Sheet to the Sellers’ Representative as
promptly as practicable and in any event within ninety (90) days after the
Completion Date (the First Date). In case the Purchaser fails to submit the
Completion Balance Sheet to the Sellers’ Representative within ninety (90) days,
the Sellers’ Representative shall have the option to either (i) confirm in
writing to the Purchaser that the Initial Consideration Certificate shall be
binding or (ii) prepare the Completion Balance Sheet and submit it to Purchaser,
both within ninety (90) days from the Completion Date.

(b)
Within thirty (30) days after the First Date (the Second Date), the Sellers’
Representative (or the Purchaser as the case may be) shall notify the Purchaser
(or Sellers’ Representative) in writing of any item in the Completion Balance
Sheet the Sellers wish to dispute, setting out the reasons for such dispute and
a list of proposed amendments. The Sellers’ Representative and the Purchaser
shall consult with each other and seek agreement on the disputed item(s) within
30 days from the Second Date. In case the Sellers’ Representative (or the
Purchaser as the case may be) has not confirmed in writing items of the
Completion Balance Sheet that the Sellers dispute before the Second Date, the
Sellers (or the Purchaser as the case may be) shall be deemed not to dispute
such items of the Completion Balance Sheet and the Cash, Debt, Seller
Transaction Costs and Working Capital included therein shall be final and
binding to the Parties.

(c)
If the Sellers’ Representative and the Purchaser have not been able to resolve
the disputed items in full within thirty (30) days from the Second Date, the
Sellers’ Representative and the Purchaser shall appoint an independent
accountant (the Independent Accountant) who is mutually acceptable to them to
resolve any remaining objections. If the Sellers’ Representative and the
Purchaser are unable to agree on the choice of the Independent Accountant within
ten (10) Business Days, the Independent Accountant shall be appointed or
designated for appointment by the president of the Dutch professional
organization of accountants (Nederlandse Beroepsorganisatie van Accountants,
NBA) at the request of the Sellers’ Representative or the Purchaser, whoever
contacts the president of the NBA first. Such appointment shall be binding on
the Parties.

(d)
The Independent Accountant’s term of reference shall be as follows:

(i)
the Purchaser and the Sellers’ Representative shall each promptly, and in any
event within fifteen (15) Business Days of the referral, prepare a written
statement on the item(s) in dispute which (together with the relevant documents)
shall be submitted to the Independent Accountant for determination;

(ii)
the Sellers’ Representative and the Purchaser shall each, to the extent that
they are reasonably able to do so, provide the Independent Accountant with all
information he reasonably requires;

(iii)
the Independent Accountant shall be instructed to complete his final
determination as soon as possible but in no event later than thirty (30)
Business Days from the receipt of written statements by both the Purchaser and
the Sellers’ Representative under Clause 4.1.2(d)(i);

(iv)
the Independent Accountant shall act as an expert (and not as an arbitrator) in
making any such determination;

(v)
the Independent Accountant’s final determination of the Actual Cash, Actual
Debt, Actual Seller Transaction Costs and Actual Working Capital shall be
binding on the Parties; and

(vi)
the expenses of the Independent Accountant shall be borne between the Purchaser
and the Sellers in equal proportions (50/50), unless the Independent Accountant
shall in his discretion determine otherwise.

4.1.3
Following the final determination of the Actual Cash, Actual Debt, Actual Seller
Transaction Costs and Actual Working Capital pursuant to Clause 4.1.2, the
Purchaser shall re-calculate the Consideration, replacing Estimated Cash with
Actual Cash, Estimated Debt with Actual Debt, Estimated Seller Transaction Costs
with Actual Seller Transaction Costs and Estimated Working Capital with Actual
Working Capital. If the Consideration that would have been payable using the
re-calculation set forth in this Clause 4.1.3 exceeds the Initial Consideration
calculated in accordance with Clause 3.1, then the Purchaser shall credit to the
Notary’s Account the amount of such excess, and the Purchaser and the Sellers’
Representative shall promptly (and in any event within five (5) Business Days)
provide a joint written instruction to the Escrow Agent to deliver the
Adjustment Escrow Amount to the Notary’s Account, in each case for further
distribution to the Sellers in accordance with their respective Pro Rata Part as
set forth in the Consideration Spreadsheet. If the Consideration that would have
been payable using the re-calculation set forth in this Clause 4.1.3 is less
than the Initial Consideration calculated in accordance with Clause 3.1, then
such excess shall be payable from the Adjustment Escrow Account and, to the
extent the Adjustment Escrow Amount is insufficient to satisfy such payment,
then such shortfall shall be payable from the Indemnity Escrow Account (in which
case the Purchaser and the Sellers’ Representative shall promptly (and in any
event within five (5) Business Days) provide a joint written instruction to the
Escrow Agent to deliver to the Purchaser such excess amount from the Adjustment
Escrow Account and, if applicable, the Indemnity Escrow Account). Payment of any
Adjustment payable pursuant to Clause 4.1.3 shall be deemed to be an adjustment
of the Consideration.


5.
CONDITIONS

5.1
Conditions

5.1.1
Conditions to Obligations of Each Party to Effect the Completion

The respective obligations of the Purchaser and the Sellers to commence with the
Completion shall be conditional on each of the following conditions being waived
in writing by each of the Purchaser and the Sellers’ Representative or fulfilled
on or before the Completion Date:
(a)
all filings with and other consents or approvals of any Governmental Authority
required to be made or obtained in connection with the Transaction shall have
been made or obtained and shall be in full force and effect and any waiting
period under any applicable antitrust or other merger control or similar Law
that is applicable to the Transaction shall have expired or been terminated;

(b)
no outstanding judgment, order, writ, injunction, decree, arbitral award or
decision of a court, tribunal, arbitrator or other Governmental Authority
(whether temporary, preliminary or permanent) in any jurisdiction shall be in
effect that has the effect of making the Transaction illegal or otherwise
prohibiting or preventing consummation of the Transaction; and

(c)
the Purchaser and the Sellers’ Representative shall have received evidence in
form and substance reasonably satisfactory to them that the Purchaser has
entered into the Warranty Insurance Policy prior to the date hereof and that the
Warranty Insurance Policy shall remain in full force and effect as of the
Completion Date.

5.1.2
Conditions to Obligations of the Purchaser to Effect the Completion

The obligations of the Purchaser to commence with the Completion shall be
conditional on each of the following conditions being waived in writing by the
Purchaser or fulfilled on or before the Completion Date:
(a)
(i) each of the Fundamental Warranties shall have been true and correct in all
respects on the date they were made and shall be true and correct in all
respects on and as of the Completion Date as though such Fundamental Warranties
were made on such date (other than such Fundamental Warranties as of a specified
date, which shall be true and correct in all respects as of such date) and (ii)
all other Seller Warranties shall have been true and correct in all material
respects (without giving effect to any limitation as to “materiality” as set
forth therein) on the date they were made and shall be true and correct in all
material respects (without giving effect to any limitation as to “materiality”
set forth therein) on and as of the Completion Date as though such
representations and warranties were made on and as of such date (other than such
Seller Warranties as of a specified date, which shall be true and correct in all
material respects (without giving effect to any limitation as to “materiality”
set forth therein) as of such date);

(b)
each of the Sellers shall have performed (or caused to have been performed) and
complied in all material respects with each of the covenants and obligations
under this Agreement relating to actions to be taken (or not taken) by such
Sellers prior to the Completion Date;

(c)
no outstanding Action of any nature shall be pending or threatened seeking to
restrain or otherwise prohibiting the Transaction or seeking material damages in
respect of the Transaction or that would reasonably be expected to require the
Purchaser or any of its Affiliates to agree to any change to their respective
businesses as currently conducted and as currently contemplated to be conducted;

(d)
each of the Employment Agreements and the Non Compete Agreements shall have been
executed and shall be in full force and effect, all of the Key Employees shall
remain employed by the Company as of immediately prior to the Completion, and
none of the Key Employees shall have expressed an intention or interest (whether
formally or informally), or taken any action toward, terminating his or her
Employment Agreement or Non Compete Agreement;

(e)
the Purchaser shall have received from (or on behalf of) each holder of an
Option, holder of a Repriced Option or holder of a Designated Promised Option
that is a Key Employee, a release agreement reasonably satisfactory to the
Purchaser (each, an Option Release Agreement), agreeing that (i) with respect to
Vested Options, such holder shall have no rights with respect to such Vested
Options at the Completion, other than the right to receive the consideration set
forth in Clause 2.4.3(b) with respect to such Options, (ii) with respect to
Unvested Options, such holder shall have no rights with respect to such Unvested
Option at the Completion, other than the right to receive the consideration set
forth in Clause 2.4.3(c) with respect to such Options, (iii) with respect to
Repriced Options, such holder shall have no rights with respect to such Repriced
Options or (iv) with respect to such Designated Promised Options, such holder
shall have no right with respect to such Designated Promised Option, other than
the right to receive a grant of a number of restricted stock units of the
Purchaser specified in such holder’s Option Release Agreement;

(f)
the Purchaser shall have received the Initial Consideration Certificate, the
Spreadsheet Certificate and the Funds Flow in accordance with Clause 3.2.5;

(g)
the Purchaser shall have received evidence in form and substance satisfactory to
the Purchaser that the Company shall have received the Termination Agreements;

(h)
the Purchaser shall have received evidence in form and substance satisfactory to
the Purchaser that the Company shall have caused the name of SecurityMatters LLC
to eliminate “SecurityMatters” and shall have amended the agreements between the
Company and SecurityMatters LLC in Agreed Form;

(i)
the Purchaser shall have received a certificate from the Company, validly
executed by the Chief Executive Officer of the Company for and on the Company’s
behalf, certifying that, as of the Completion, the conditions set forth in
5.1.2(a), 5.1.2(b), 5.1.2(c) and 5.1.2(d) have been satisfied.

5.1.3
Conditions to Obligations of the Sellers to Effect the Completion

The obligations of the Sellers to commence with the Completion shall be
conditional on each of the following conditions being waived in writing by the
Sellers or fulfilled on or before the Completion Date:
(a)
each of the Purchaser’s warranties hereunder shall have been true and correct in
all material respects (without giving effect to any limitation as to
“materiality” as set forth therein) on the date they were made and shall be true
and correct in all material respects (without giving effect to any limitation as
to “materiality” set forth therein) on and as of the Completion Date as though
such representations and warranties were made on and as of such date (other than
such Purchaser’s Warranties as of a specified date, which shall be true and
correct in all material respects (without giving effect to any limitation as to
“materiality” set forth therein) as of such date); and

(b)
the Purchaser shall have performed (or caused to have been performed) and
complied in all material respects with each of the covenants and obligations
under this Agreement relating to actions to be taken (or not taken) by the
Purchaser prior to the Completion.

5.2
Procuring satisfaction

Each Party will use its reasonable endeavours to procure (so far as it is able)
that the Conditions are satisfied as soon as practicable after the Signing Date
and to take, or cause to be taken, all appropriate action under applicable Law
to consummate and make effective the Completion promptly, including using
commercially reasonable efforts to obtain all permits, consents, approvals,
authorizations, qualifications and orders of Governmental Authorities as are
necessary for the consummation of the Transaction.
5.3
Notification

If, at any time, a Seller or the Sellers’ Representative becomes aware of a fact
or circumstance that could reasonably be expected to prevent a Condition from
being satisfied, it shall promptly inform the Purchaser in writing; provided,
however, that the delivery of any notice pursuant to this Clause 5.3 shall not
limit or otherwise affect any remedies available to the Purchaser or be deemed
to amend, modify or satisfy any Condition set forth herein.

6.
[RESERVED]


7.
COMPLETION

7.1
Date and place

Subject to the satisfaction (or waiver by the Purchaser) of the Conditions,
Completion shall take place on the Completion Date at the offices of the Notary
at the Zuid-Hollandplein 22, 2596 AW The Hague, the Netherlands, or such other
place or places as the Parties shall agree upon.
7.2
Completion Actions

At Completion the Parties shall procure that the following actions are taken in
the following order:
(a)
the Purchaser shall ensure that the aggregate amount required by the Funds Flow
to be paid on the Notary Account shall be paid on the Notary Account (with
reference “Initial Consideration SecurityMatters”);

(b)
to the extent this has not already been delivered before the Completion Date,
the Sellers’ Representative shall deliver to the Purchaser:

(i)
the original shareholders’ register of the Company in which the transfer of the
Shares to the Purchaser shall be registered;

(ii)
copies of the Termination Agreements, duly executed by the parties thereto;

(iii)
copies of the Employment Agreements, duly executed by the Company and each Key
Employee;

(iv)
copies of the Non Compete Agreements, duly executed by the Company and each Key
Employee;

(v)
executed resignation and release letters in form and substance reasonably
acceptable to the Purchaser, from each of the directors, officers and members of
the supervisory board of the Group, effective as of the Completion;

(vi)
duly and validly executed resolutions of the relevant Group Companies in form
and substance reasonably acceptable to the Purchaser, (i) accepting the
resignations of each of the directors, officers and members of the supervisory
board of the Group and (ii) granting discharge to each of the directors,
officers and members of the supervisory board of the Group, effective as of the
Completion; and

(vii)
evidence that the Sellers shall have caused the Company to obtain at its expense
a fully prepaid directors’ and officers’ liability insurance policy prior to the
Completion, which (i) has an effective term of three (3) years from the
Completion Date, (ii) covers only those persons who are currently covered by the
Company’s existing directors’ and officers’ liability insurance policy in effect
as of the Signing Date and only for matters occurring at or prior to the
Completion, and (iii) contains coverage terms comparable to those applicable to
the current directors and officers of the Company (the Company D&O Tail Policy).

(c)
the Sellers’ Representative and the Purchaser shall sign the Indemnity Escrow
Agreement and the Adjustment Escrow Agreement, and Company Holding and the
Purchaser shall sign the Holdback Escrow Agreement;

(d)
the Sellers, the Purchaser and the Company shall sign the Deed of Transfer
before the Notary who shall execute the Deed of Transfer, thus effectuating the
transfer of the Shares from the Sellers to the Purchaser;

(e)
upon execution of the Deed of Transfer, the Notary shall hold the aggregate
amount required by the Funds Flow to be paid on the Notary Account in escrow for
the benefit and at the instruction of the Sellers. The Notary is hereby
instructed by the Sellers to pay, on the first Business Day following the
Completion Date:

(i)
the aggregate amount required by this Agreement to be paid to the Sellers as
specified in the Funds Flow and the Spreadsheet Certificate to the Sellers’ bank
accounts as specified in the Notary Letter, in the proportions as set out in the
Notary Letter, the Funds Flow and the Spreadsheet Certificate, following which
transfer the Purchaser shall be discharged of its obligation to pay the Initial
Consideration;

(ii)
the aggregate amount required by this Agreement to be paid to the holders of
Vested Options as specified in the Funds Flow and the Spreadsheet Certificate to
the Company (which, with respect to the Vested Options, the Purchaser shall
cause to be paid in the proportions as set out in the Notary Letter, the Funds
Flow and the Spreadsheet Certificate through the payroll service of the Company,
no later than the second regularly scheduled payroll distribution following the
Completion, to the holders of the Vested Options, less any applicable deduction
or withholding);

(iii)
the Indemnity Escrow Amount to the Indemnity Escrow Account;

(iv)
the Holdback Escrow Amount to the Holdback Escrow Account;

(v)
the Adjustment Escrow Amount to the Adjustment Escrow Account;

(vi)
the aggregate amount of Estimated Debt, to be paid to the holders of Debt in
accordance with the Funds Flow; and

(vii)
the aggregate amount of Estimated Seller Transaction Costs, to be paid to the
recipients thereof in accordance with Funds Flow.

(f)
the Purchaser shall pass a resolution of the general meeting of shareholders of
the Company resolving to appoint Darren Jason Milliken, Christopher Darrin Harms
and Holly Rebecca Grey as managing directors of the Company, effective as per
the execution of the Deed of Transfer; and

(g)
the Notary shall amend the articles of association of the Company.

7.3
Consequences of default

If any Seller, the Sellers’ Representative or the Purchaser breaches any
obligation under Clause 7.2, thereby a Defaulting Party, and such breach results
in Completion not occurring in full compliance with this Clause 7, then, in
addition and without prejudice to any other rights and remedies available to
them, the non-Defaulting Party (which, for the avoidance of doubt, shall be the
Sellers’ Representative in the event the Purchaser is the Defaulting Party)
shall be entitled to:
(a)
defer Completion to a date not more than fourteen (14) Business Days after the
Completion Date in which event the provisions of this Agreement shall apply as
if that later date were the original Completion Date; or

(b)
proceed with Completion so far as practicable.

7.4
Acknowledgement of Notary

The Parties acknowledge and agree that:
(a)
the Notary is a notary of Bird & Bird LLP;

(b)
with reference to the Rules of Professional Conduct (Verordening beroeps- en
gedragsregels) of the Royal Dutch Organisation of Civil Law Notaries
(Koninklijke Notariële Beroepsorganisatie), (i) Bird & Bird LLP acts as counsel
to the Purchaser in connection with, or act as counsel for or on behalf of the
Purchaser in the event of any dispute relating to, this Agreement or any related
agreement, and that (ii) the Notary shall execute the Deed of Transfer connected
with this Agreement or any related agreement; and

(c)
they have engaged the Notary to effect the payment in accordance with Clause
7.2. As an irrevocable third party stipulation (derdenbeding) in favour of the
Notary, the Parties declare that the Notary shall have no obligation to
investigate any circumstances (including bankruptcy) which could affect the
validity of the sale and purchase or transfer of the Shares or any part thereof;
and

(d)
they approve of ABN AMRO Bank N.V. as the bank to hold the amounts to be
transferred in accordance with this Agreement at Completion. Each of the Parties
acknowledges and agrees that neither the Notary nor Bird & Bird LLP shall have a
responsibility to any Party, or anyone claiming through a Party, for any loss
arising out of the failure of ABN AMRO Bank N.V. or any inability on the part of
ABN AMRO Bank N.V. to repay any such amounts at any time.

7.5
Acknowledgement of Shareholders of Company Holding

Each of the shareholders of Company Holding acknowledges and agrees that, with
respect to Company Holding, the Holdback Escrow Amount shall be withheld from
the proceeds payable at Completion and proceeds therefrom (if any) shall be
released to Company Holding in accordance with, and subject to the terms and
conditions of, this Agreement and the Holdback Escrow Agreement.
7.6
Post Completion Obligations

7.6.1
Each Non Investor Indemnifying Party, severally and not jointly, covenants and
agrees with the Purchaser and each Group Company that as from the Completion
Date, neither such Non Investor Indemnifying Party nor any of its Affiliates,
shall in any way whatsoever use any corporate and/or trade names, domain names,
registered or unregistered trademarks, logos or otherwise, or any abbreviation
thereof or any name or lettering which is confusingly similar thereto, used at
the Completion Date by the Group, unless agreed in writing with the Purchaser.

7.6.2
As soon as reasonably possible, but ultimately within ten (10) Business Days
after the Completion Date, Bolzonsoft B.V., Etalle B.V. and Zambon B.V. shall
procure that Company Holding changes the name of Company Holding (and, if
applicable, any other company containing the name “SecurityMatters” so that it
does not contain the word “SecurityMatters” or any other word or words that may
give rise to confusion as to the ownership or affiliation of such company.

7.6.3
Required Accounts.

(a)
The Sellers shall cooperate with the Purchaser to prepare and deliver the
following accounts (collectively, the Required Accounts) as promptly as
practicable following the Completion:

(i)
an audited statement of financial position as at December 31, 2017, and the
related statement of profit and loss & comprehensive income, statement of cash
flows and statement of changes in equity for the year ended December 31, 2017,
prepared under EU-IFRS, including customary footnotes and an unaudited footnote
that reconciles the foregoing statements to US GAAP; and

(ii)
unaudited statements of financial position as at each of June 30, 2017, and June
30, 2018, and the related statements of profit and loss & comprehensive income,
statements of cash flows and statements of changes in equity for the six (6)
months ended June 30, 2017 and June 30, 2018, respectively, in each case
including customary footnotes prepared under EU-IFRS and an unaudited footnote
that reconciles the foregoing statements to US GAAP

(b)
The Required Accounts shall, when delivered, (i) satisfy the requirements of
Section B.1 of Schedule 4 (including being prepared in accordance with EU-IFRS
consistently applied with the Accounts), (ii) be formally reviewed in accordance
with the US generally accepted auditing standards and (iii) shall be certified
by the statutory director of the Company as having been prepared and reviewed in
accordance with the foregoing principles.

(c)
Any additional out-of-pocket costs and expenses incurred in connection with the
preparation and delivery of the Required Accounts in excess of the amounts
provided for such Required Accounts in the Initial Consideration Certificate
shall constitute Seller Transaction Costs for which the Purchaser shall be
entitled to reimbursement from the Indemnity Escrow Account (and, when requested
by Purchaser, the Purchaser and the Sellers’ Representative shall promptly (and
in any event within five (5) Business Days after request) provide a joint
written instruction to the Escrow Agent to deliver an amount equal to such costs
and expenses from the Indemnity Escrow Account to the Purchaser.

7.6.4
The Company (following the Completion) and the Purchaser shall not cancel (or
permit to be cancelled) the Company D&O Tail Policy during its term.


8.
WARRANTIES

8.1
The Sellers’ Warranties

8.1.1
Subject to the provisions of this Clause 8 and Clause 10, (a) the Non Investor
Indemnifying Parties, severally and not jointly, represent and warrant to the
Purchaser that each of the statements set out in Schedule 4 (the Sellers’
Warranties), is true, accurate and not misleading on the Signing Date and on the
Completion Date, as though made on the Completion Date (other than those
statements made as of a particular date, which shall be true, accurate and not
misleading as of such date), provided that the Fundamental Warranties in A.1.4,
A.1.6, A.1.8, A.1.12, A.4.2, A.4.4 and A.4.10 (the Personal Fundamental
Warranties) that relate solely to any Non Investor Indemnifying Party or the
Securities held by itself are given by each such Non Investor Indemnifying Party
on a several basis, only in relation to such Non Investor Indemnifying Party and
the Securities held by itself and (b) the Investor Indemnifying Parties,
severally and not jointly, represent and warrant to the Purchaser only that
solely with respect to such Investor Indemnifying Party and the Securities held
by it, each of such Investor Indemnifying Party’s Personal Fundamental
Warranties are true, accurate and not misleading on the Signing Date and on the
Completion Date, as though made on the Completion Date (other than those
statements made as of a particular date, which shall be true, accurate and not
misleading as of such date), provided such Personal Fundamental Warranties that
relate solely to any Investor Indemnifying Party or the Securities held by
itself are given by each such Investor Indemnifying Party on a several basis,
only in relation to such Investor Indemnifying Party and the Securities held by
itself. For the avoidance of doubt, the Personal Fundamental Warranties shall
constitute Fundamental Warranties.

8.1.2
None of the Sellers’ Warranties shall be qualified by any actual, imputed or
constructive knowledge on the part of the Purchaser, its agents or advisers and
no such knowledge shall prejudice or be used as a defence to any Warranty Claim
or otherwise operate to reduce the Losses, except as Disclosed in the Disclosed
Information. The applicability of sections 7:17 and 7:20 up to and including
7:23 DCC and section 6:89 DCC is hereby excluded.

8.1.3
Any Non Investor Indemnifying Party’s Sellers’ Warranty (excluding any Personal
Fundamental Warranties) qualified by the expression “so far as the Non Investor
Indemnifying Parties are aware” or “to the knowledge of the Non Investor
Indemnifying Parties” or any similar expression shall be deemed to comprise such
knowledge that any Non Investor Indemnifying Party actually (feitelijk) has, or
is deemed to have on the basis of due and careful consideration and diligent
enquiry of all Service Providers having knowledge of the relevant matters.

8.2
Notification of a breach of the Sellers’ Warranties

8.2.1
Without prejudice to the rights of the Purchaser under this Agreement, each
Seller shall, on behalf of the Sellers, before and at the Completion, promptly
(and in any event within 48 hours) notify the Purchaser in writing of any event,
circumstance or fact which arises or about which such Seller becomes aware and
which is, or could reasonably be expected to be inconsistent with any of such
Seller’s Sellers’ Warranties, or which is or could reasonably be expected to
constitute a Warranty Breach, in each case, such as would prevent a Condition
from being satisfied.

8.2.2
At the time of entering into this Agreement no Seller has knowledge of any fact,
circumstance or event that constitutes or will constitute a Warranty Breach that
is not Disclosed.

8.3
The Purchaser’s Warranties and Acknowledgements

8.3.1
The Purchaser acknowledges and agrees that none of the Sellers, the Company or
any other Person has made or is making (nor shall any of such Persons have any
liability, except as expressly set forth in this Agreement, with respect to) any
representation or warranty as to the Sellers, the Company, the Group or this
Agreement, except as expressly set forth in the express Seller Warranties set
forth in this Agreement and the other certificates delivered by or on behalf of
the Company pursuant to the terms of this Agreement; provided that this Clause
8.3.1 shall not restrict any remedies as provided in Clause 11.1.1(e) or
remedies for fraud, intentional misrepresentation or willful breach in
connection with the Transaction made by a Seller (to the extent such Seller
committed any fraud, intentional misrepresentation or willful breach in
connection with the Transaction or had actual knowledge of any fraud,
intentional misrepresentation or willful breach in connection with the
Transaction), the Company or any other Person.

8.3.2
Subject to the provisions of this Clause 8 and Clause 10, the Purchaser
represents and warrants to the Sellers that each of the statements set out in
Schedule 5 (the Purchaser’s Warranties), is true, accurate and not misleading on
the Signing Date and on the Completion Date. Without prejudice to the rights of
the Sellers under this Agreement, Purchaser shall, before and at the Completion,
promptly (and in any event within 48 hours) notify the Sellers’ Representative
in writing of any event, circumstance or fact which arises or about which
Purchaser becomes aware and which is, or could reasonably be expected to be
inconsistent with any of the Purchaser’s Warranties, or which is or could
reasonably be expected to constitute a Warranty Breach, in each case, such as
would prevent a Condition from being satisfied.

8.3.3
At the time of entering into this Agreement the Purchaser has no knowledge of
any fact, circumstance or event that constitutes or will constitute a breach of
the Purchaser’s Warranties that is not Disclosed.


9.
[RESERVED]


10.
LIABILITY

10.1
Liability of the Sellers

10.1.1
Subject to the limitations as set out in Clause 8, 10 and 11 and Schedule 6 (the
Warranty Limitations) and except as set forth in Clause 10.1.2, the Sellers
shall, severally and not jointly, for their respective Pro Rata Part, be liable
towards the Purchaser and the other Indemnified Parties for any and all Losses
paid, incurred, suffered or sustained by the Purchaser or any other Indemnified
Party, directly or indirectly, to the extent related to, arising out of or
resulting from any Sellers’ Warranties not being true, accurate and not
misleading at the Signing Date and the Completion Date (a Warranty Breach) or
any Third Party Claim alleging facts or circumstances that, if accurate, would
entitle the Purchaser to recovery for a Warranty Breach (a Third Party Warranty
Claim, and together with Warranty Breaches, Warranty Claims), including (a) any
IP Warranties not being true, accurate and not misleading at the Signing Date
and the Completion Date (an IP Warranty Breach) or any Third Party Claim
alleging facts or circumstances that, if accurate, would entitle the Purchaser
to recovery for an IP Warranty Breach (a Third Party IP Warranty Claim, and
together with IP Warranty Breaches, IP Warranty Claims), and (b) any Fundamental
Warranties not being true, accurate and not misleading at the Signing Date and
the Completion Date (a Fundamental Warranty Breach) or any Third Party Claim
alleging facts or circumstances that, if accurate, would entitle the Purchaser
to recovery for a Fundamental Warranty Breach (a Third Party Fundamental
Warranty Claim, and together with Fundamental Warranty Breaches, Fundamental
Warranty Claims). For the avoidance of doubt, an IP Warranty Breach and a
Fundamental Warranty Breach shall constitute a Warranty Breach, and a Third
Party IP Warranty Claim and a Fundamental Warranty Claim shall constitute a
Third Party Warranty Claim.

10.1.2
Subject to the limitations as set out in Clauses Clause 8, 10 and 11 and
Schedule 6 (the Warranty Limitations), each Seller shall severally be liable
towards the Purchaser and the other Indemnified Parties for any and all Losses
paid, incurred, suffered or sustained by the Purchaser or any other Indemnified
Party, directly or indirectly, to the extent related to, arising out of or
resulting from any Personal Fundamental Warranties of such Seller not being
true, accurate and not misleading at the Signing Date and the Completion Date (a
Personal Fundamental Warranty Breach) or any Third Party Claim alleging facts or
circumstances that, if accurate, would entitle the Purchaser to recovery for a
Personal Fundamental Warranty Breach (a Third Party Personal Fundamental
Warranty Claim, and together with Personal Fundamental Warranty Breaches,
Personal Fundamental Warranty Claims). For the avoidance of doubt, a Personal
Fundamental Warranty Breach shall constitute a Warranty Breach, and a Personal
Fundamental Warranty Claim shall constitute a Third Party Warranty Claim.

10.1.3
If the Sellers are liable towards the Purchaser (a) pursuant to a Claim; (b) for
a breach (before or after the Completion) of this Agreement, or (c) otherwise
under or in connection with this Agreement, the Purchaser shall have the right,
after the Completion, to claim the Losses paid, incurred, suffered or sustained
by the Purchaser and/or the Group and/or any other Indemnified Party related to,
arising out of or resulting from such matter.

10.1.4
Any such Losses (as well as Losses which may be payable pursuant to Clause 11)
shall (a) be paid free and clear of any deductions or set-off; and (b) be deemed
to be a reduction of the Consideration.

10.1.5
The Parties acknowledge that the Purchaser has caused the Warranty Insurance to
be bound and in full force and effect as of the date hereof. The Purchaser shall
be responsible for the payment of all Warranty Insurance Costs; provided,
however, that up to a maximum amount not to exceed $2,000,000 shall be funded
through a reduction in the Consideration in accordance with this Agreement.
Prior to the Completion, the Sellers shall use commercially reasonable efforts
to provide to the Purchaser such cooperation reasonably requested by the
Purchaser that is necessary to obtain the Warranty Insurance. In case the
Purchaser has an IP Warranty Claim or Fundamental Warranty Claim against any Non
Investor Indemnifying Party that the Purchaser reasonably believes would be
covered under the Warranty Insurance and would reasonably be expected to exceed
the remaining portion of the Indemnity Escrow Amount, if any, (a) the Purchaser
shall make a claim under the Warranty Insurance with respect to the matters
giving rise to such Claim concurrently with or prior to making such Claim
against any Non Investor Indemnifying Party, (b) the Purchaser shall use
commercially reasonable efforts to obtain recovery under the Warranty Insurance
with respect to such matters, and (c) no Non Investor Indemnifying Party shall
be obligated to compensate the Purchaser for any Losses with respect to any such
Claim until the claim under the Warranty Insurance with respect to such matters
has been resolved (it being understood and agreed that, in the event such claim
under the Warranty Insurance has been rejected in whole or in part by the
insurer under the Warranty Insurance or the Warranty Insurance has been
exhausted or is otherwise unavailable, the Non Investor Indemnifying Parties
shall be liable to the Purchaser for any Losses with respect to such Claim). In
the event there is a dispute between the Purchaser and the insurers under the
Warranty Insurance as to whether any such claim is covered by the Warranty
Insurance, the Purchaser shall notify the Sellers’ Representative of such
dispute and shall consult with the Sellers’ Representative with respect to the
resolution of such dispute. Notwithstanding the foregoing, to the extent
coverage for any such claim under the Warranty Insurance is denied due to the
Purchaser’s failure to comply with the terms of the Warranty Insurance, or the
Purchaser’s failure to use commercially reasonable efforts to obtain recovery
under the Warranty Insurance, no Non Investor Indemnifying Party shall be
obligated to compensate the Purchaser for any Losses resulting from such
failure. The Non Investor Indemnifying Parties’ liability for IP Warranty Claims
and Fundamental Warranty Claims hereunder shall be reduced by any recovery under
the Warranty Insurance

10.1.6
Purchaser shall not amend, modify, or otherwise change, terminate, waive any
subrogation or any other provision of the Warranty Insurance with respect to any
Seller in any manner that would be adverse in any material respect to the
Sellers, without the prior written consent of the Sellers’ Representative.

10.2
Liability of the Purchaser

10.2.1
In the event a Purchaser’s Warranty is untrue, inaccurate or misleading on the
date on which the same is given and in the event of any other breach of this
Agreement by the Purchaser, the Purchaser shall be liable to the Sellers for the
Losses suffered or incurred by the Sellers as a result thereof.

10.2.2
The restrictions and limitations set forth in Schedule 6 (Warranty Limitations)
which are applicable to the Sellers’ liability under the Sellers’ Warranties set
out in Section A.1 of Schedule 4 (Sellers’ Warranties) shall apply mutatis
mutandis to the Purchaser’s liability under the Purchaser’s Warranties.


11.
INDEMNITIES

11.1
The Sellers’ Indemnities

11.1.1
Subject to the limitations as set out in Clause 11.1.2 and/or Clause 11.2 and
the other limitations set forth in this Agreement, the Sellers, severally and
not jointly, for their Pro Rata Part, shall indemnify, defend and hold harmless
the Purchaser or the relevant Group Company and their respective officers,
directors, employees and agents (in each case, acting in their capacities as
such), and the successors and assigns of any of the foregoing (each of the
foregoing being referred to individually as an Indemnified Party and
collectively as Indemnified Parties) from and against, and shall compensate and
reimburse each Indemnified Party for, any and all Losses paid, incurred,
suffered or sustained by any Indemnified Party, directly or indirectly, whether
or not due to a Third Party Claim, in each case, to the extent relating to or
arising out of or resulting from any of the following:

(a)
any breach of any of the covenants, agreements or obligations made by the
Sellers in this Agreement (for clarity, the Sellers’ Warranties and the
conditions set forth in Clause 5.1 do not constitute covenants, agreements or
obligations made by Sellers in this Agreement);

(b)
regardless of the disclosure of any matter set forth in the Disclosure Letter, ,
the Consideration Certificate, the Funds Flow and the Spreadsheet Certificate
not being correct, including any adjustments to the Consideration not taken into
account at Completion; and/or

(c)
regardless of the disclosure of any matter set forth in the Disclosure Letter
and to the extent not provided for in the Completion Balance Sheet, any Tax
Liabilities (including penalties, costs, fees, interests and charges) of the
Group relating to any events, facts or circumstances which occurred in the
period prior to and including the Completion Date and any Tax Liabilities that
arise in connection with the transactions contemplated by this Agreement,
including any transfer, stamp, registration, sales, use, goods and services or
other similar Taxes; and/or

(d)
regardless of the disclosure of any matter set forth in the Disclosure Letter,
any Securityholder Matters; and/or

(e)
any fraud, intentional misrepresentation or willful breach by any Group Company
and/or any Seller and/or any of their respective Representatives (in each case,
whether or not acting in their capacity as such) in connection with the
Transaction; and/or

(f)
any of the matters set forth on Schedule 11 hereto.

11.1.2
In addition to the applicable limitations included in Schedule 6 (Warranty
Limitations), the following limitations shall apply to any Indemnity Claim:

(a)
except for Indemnity Claims to the extent related to, arising out of or
resulting from fraud, intentional misrepresentation and/or willful breach
committed in connection with the Transaction by such Seller or fraud,
intentional misrepresentation and/or willful breach in connection with the
Transaction of which such Seller has actual knowledge, (i) the maximum liability
of each Investor Indemnifying Party in respect of any and all Indemnity Claims
(and taken together with any liability under Clause 10.1 (Liability of Sellers)
in respect of any and all Warranty Claims (other than such Investor Indemnifying
Party’s own Personal Fundamental Warranty Claims) shall be an amount equal to
its Pro Rata Part of the Indemnity Escrow Amount remaining in the Indemnity
Escrow Account, and (ii) the maximum liability of each Non Investor Indemnifying
Party in respect of any and all Indemnity Claims shall be an amount equal to the
amount of Consideration actually paid to such Seller; and

(b)
(i) the Indemnities with respect to the Investor Indemnifying Parties shall
expire at the end of the Limitation Period and (ii) the Indemnities with respect
to the Non Investor Indemnifying Parties shall expire on the expiry of the
statutory limitation period applicable to the relevant Indemnity Claim (save,
with respect to each of clauses (i) and (ii), for Indemnity Claims of which the
Sellers’ Representative has been notified in writing by the Purchaser prior to
such expiration date and save for Indemnity Claims to the extent related to,
arising out of or resulting from fraud, intentional misrepresentation and/or
willful breach committed in connection with the Transaction by any Seller or
fraud, intentional misrepresentation and/or willful breach in connection with
the Transaction of which any Seller has actual knowledge).

11.2
Investor Indemnifying Parties

Notwithstanding anything to the contrary in this Agreement or in any of the
other Transaction Agreements, but subject to the limitations on Liability set
forth in Clauses 8 and 10 and Schedule 6, (i) the Personal Fundamental
Warranties shall constitute Fundamental Warranties, (ii) the Investor
Indemnifying Parties are not making any Seller’s Warranty other than, with
respect to any particular Investor Indemnifying Party, the Personal Fundamental
Warranties of such Investor Indemnifying Party, (iii) except as provided in
clause “(iv)” or “(v)” below, in no event shall any Investor Indemnifying Party
be liable to, or be deemed to have any indemnity obligations or other liability
to, the Purchaser (or any other Person) in connection with or arising out of the
Transaction or any other transactions contemplated by this Agreement or by the
other Transaction Agreements, as of any particular measurement time, for any
amounts in excess of such Investor Indemnifying Party’s Pro Rata Part of the
Adjustment Escrow Amount then remaining in the Adjustment Escrow Account and the
Indemnity Escrow Amount then remaining in the Indemnity Escrow Account (it being
understood, for the avoidance of doubt, that except as provided in clause “(iv)”
or “(v)” below, all Indemnity Claims and Warranty Claims shall be satisfied
solely and exclusively by a claim against the Indemnity Escrow Account and not
directly against any Investor Indemnifying Party), (iv) notwithstanding the
preceding clause “(iii)” and except as provided in clause “(v)” below, the
Purchaser (on behalf of itself and the other Indemnified Parties) shall seek
recourse directly against a particular Seller with respect to Losses arising out
of a Personal Fundamental Warranty Breach of such particular Seller’s
Fundamental Warranties, provided however that in no event such recovery (when
combined with all other indemnification obligations or liabilities of such
Investor Indemnifying Party in this Agreement or in any other Transaction
Agreements) shall exceed, in the aggregate, the portion of the Consideration
actually paid to such Seller pursuant hereto and (v) the limitations on
liability set forth in the preceding clause “(iii)” and “(iv)” shall not apply
with respect to a particular Investor Indemnifying Party to the extent such
Investor Indemnifying Party has committed fraud, intentional misrepresentation
or willful breach, or has actual knowledge of any fraud, intentional
misrepresentation or willful breach in connection with the Transaction.

12.
CLAIMS

12.1
Claims to be made by the Purchaser

All Claims against the Sellers or otherwise in connection with in this Agreement
shall be brought by the Purchaser (and, for the avoidance of doubt, not by any
other Indemnified Party), on behalf of the Indemnified Parties.
12.2
Notification of potential Claims

Without imposing additional time limits to those set out in Schedule 6 (Warranty
Limitations) and Clause 11.1.2, if the Purchaser becomes aware of any matter or
circumstance that may give rise to a Claim against the Seller under or otherwise
in connection with this Agreement, then the Purchaser shall promptly deliver a
notice to the Sellers’ Representative setting out such information as is
available to the Purchaser as is reasonably necessary to enable the Sellers’
Representative to assess the merits of the claim, to act to preserve evidence
and to make such provision as the Sellers’ Representative may reasonably
consider necessary.
12.3
Notification of Claims

Without prejudice to Clause 12.2, notices of any Claim shall be given by the
Purchaser to the Sellers’ Representative within the time limits specified in
Schedule 6 (Warranty Limitations) and Clause 11.1.2, specifying in reasonable
detail the information available to the Purchaser of the legal and factual basis
of the Claim and, if practicable, an estimate of the amount of Losses which are,
or are to be, the subject of the Claim.
12.4
Investigation by the Sellers’ Representative

In connection with any matter or circumstance notified by the Purchaser to the
Sellers’ Representative pursuant to Clause 12.2 or Clause 12.3, provided that
the Sellers’ Representative has executed and delivered to the Purchaser a
non-disclosure agreement in form and substance reasonably satisfactory to the
Purchaser:
(a)
upon any reasonable request made by the Sellers’ Representative, the Purchaser
shall allow the Sellers’ Representative to investigate the matter or
circumstance alleged to give rise to such Claim and whether and to what extent
any amount is or may be payable in respect of such Claim; provided, that any
such investigation shall be conducted upon reasonable advance notice, during
normal business hours on any Business Day, and in such manner so as to not
unreasonably interfere with the business or operations of the Purchaser or its
Affiliates; and

(b)
the Purchaser shall disclose to the Sellers’ Representative all information of
which the Purchaser is aware which is, in the good faith determination of the
Purchaser, relevant to the Claim, in each case as the Sellers’ Representative
may reasonably request upon reasonable advance notice, during normal business
hours on any Business Day, and in such manner so as to not unreasonably
interfere with the business or operations of the Purchaser or its Affiliates.

12.5
Procedure for third-party claims

If a Claim notified to the Sellers’ Representative is a result of or connected
with a Third Party Claim against or owed by the Purchaser or any of its
Affiliates or the Group, then:
(a)
the Purchaser shall have the right in its sole discretion to conduct the defense
of and to settle or resolve any Third Party Claim and the costs of the defense
of such Third Party Claim and the amount of such settlement or resolution shall
be Losses for which the Indemnified Parties are entitled to recover hereunder;
provided, however, the amount payable to such third party in any such settlement
or resolution that is entered into without the prior consent of the Sellers’
Representative shall not be conclusive evidence of the amount of Losses incurred
by the Indemnified Parties in connection with such Third Party Claim (it being
understood that if the Purchaser requests that the Sellers’ Representative
consent to a settlement with a third party, the Sellers’ Representative shall
not unreasonably withhold, condition or delay such consent and such consent
shall be deemed to have been given unless the Sellers’ Representative shall have
objected within fifteen (15) Business Days after a written request therefor by
the Purchaser);

(b)
the Sellers’ Representative shall have the right to participate in any Third
Party Claim (i) by timely receiving copies of all pleadings, notices and
communications, and having a reasonable right of access to any relevant books
and records of the Company in furtherance of its right of participation in this
Clause 12.5, with respect to such Third Party Claim, to the extent that receipt
of such documents does not affect any privilege relating to any Indemnified
Party, subject to execution by the Sellers’ Representative of a non-disclosure
agreement in form and substance reasonably satisfactory to the applicable
Indemnified Party to the extent that such materials contain confidential or
propriety information and (ii) by giving input on the materials provided to the
Sellers’ Representative; and

(c)
the Sellers’ Representative shall make available to the Purchaser and any Group
Company access to all relevant books and records during normal business hours,
with the right to make copies thereof and/or take extracts therefrom, and such
persons as the Purchaser may reasonably request for assessing, contesting,
disputing, defending, compromising or appealing the Third Party Claim, and shall
attend any relevant proceedings as a witness to give evidence and prepare
appropriately for such attendance.

12.6
No Right of Contribution or Subrogation

(a)
Each Seller waives, acknowledges and agrees that such Seller shall not have and
shall not exercise or assert (or attempt to exercise or assert), any right of
contribution, right of indemnity, right to advancement of expenses or other
right or remedy against any Group Company in connection with any Claims made by
any Indemnified Party against such Seller.

(b)
Effective as of Completion, the Sellers’ Representative and each Seller
expressly waives and releases any right of subrogation, contribution,
advancement or indemnification and any other claim that the Sellers’
Representative or such Seller may have, against the Purchaser and/or any of its
Affiliates and/or any Group Company.

12.7
Knowledge, Waiver of Conditions, Reliance

The rights of the Indemnified Parties under this Agreement shall not be affected
by any investigation conducted by or on behalf of any of the Indemnified Parties
or any of their Affiliates or their Representatives, with respect to the
representations, warranties, covenants, agreements or obligations made by any
Seller or any other matter, or any waiver of any condition based on the accuracy
of any such representation or warranty or the performance of any such covenant,
agreement or obligation, except as Disclosed in the Disclosed Information. No
Indemnified Party shall be required to show reliance on any representation,
warranty, certificate or other agreement in order for such Indemnified Party to
be entitled to indemnification, compensation or reimbursement hereunder, other
than a claim for fraud, willful breach or intentional misrepresentation.
12.8
No Double Recovery

If an Indemnified Party’s Claim may be brought under different sections, clauses
or paragraphs of this Agreement, then such Indemnified Party shall have the
right to bring such Claim under any applicable section, clause or paragraph it
chooses; provided, however, that in no event shall any Indemnified Party be
entitled to double recovery with respect to any particular incident, fact or
event which resulted in Losses that are recoverable under this Agreement
regardless of whether there were breaches of more than one representation,
warranty, covenant, agreement, obligation or otherwise.

13.
COVENANTS

13.1
Non-compete and non-solicitation covenants

Each Non Investor Indemnifying Party acknowledges and agrees that each of the
provisions and covenants as laid down in Schedule 7 (the Protective Covenants)
shall have effect to protect the interests of the Purchaser.
13.2
Conduct of Tax affairs

13.2.1
To the extent not yet submitted to the relevant Tax Authorities at Completion,
the Purchaser shall be responsible for, and have the conduct of preparing and
submitting to the relevant Tax authorities all Tax Documents (as defined below)
of the Group for all Tax accounting periods ending on or before the Completion
Date and in connection therewith:

(a)
all tax returns, computations, documents and substantive correspondence relating
thereto (each a Tax Document and together the Tax Documents) shall be made in
accordance with past practice unless otherwise required by applicable Laws;

(b)
any income or other material Tax Document that reflects a Tax for which the
Sellers are liable shall be submitted in draft form to the Sellers’
Representative;

(c)
each Party shall provide to the other Part(y)(ies) information and assistance
which may reasonably be required to prepare all such outstanding Tax Documents;

(d)
if a time limit applies in relation to any Tax Document, the Purchaser shall
ensure that the Sellers’ Representative receives the Tax Document no later than
10 (ten) Business Days before the expiry of such time limit;

(e)
the Purchaser shall consider in good faith any reasonable timely provided
comments by the Sellers’ Representative;

(f)
the Tax Documents shall duly, timely, correctly and in compliance with
applicable Law be submitted to the relevant Tax authority.

13.2.2
The Parties hereby acknowledge that nothing in this Clause 13.2 shall in any way
change a Party’s rights and obligations under this Agreement.

13.2.3
In relation to Tax accounting periods of the Group starting before the
Completion Date and ending after the Completion Date, the Purchaser shall be
responsible for, and have the conduct of preparing, submitting to and agreeing
with the relevant Tax authority all Tax Documents of the Group. The Sellers
shall provide to the Purchaser information and assistance which may reasonably
be required to prepare all such Tax Documents.


14.
SELLERS’ REPRESENTATIVE

14.1
For purposes of this Agreement, each of the Sellers hereby irrevocably appoints
and authorises: HALSTEN M&A B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of the Netherlands (the Sellers’ Representative) as its agent and attorney
with full power and authority in that Seller’s name and on its behalf to:

(a)
execute any agreement or instrument entered into or delivered in connection with
the Transaction and to give any written consent, direction, demand, notice or
other communication on behalf of that Seller in connection with the Transaction;

(b)
receive any written consent, direction, demand, notice or other communication on
behalf of that Seller in connection with the Transaction;

(c)
consent or agree to any amendment to, or waiver of any provision of, this
Agreement in his, her or its capacity as the Sellers’ Representative or to agree
to, negotiate, enter into, or, if applicable, contest, prosecute or defend,
settlements and compromises of, any claims in connection with the resolution of
any dispute relating to this Agreement or the Transaction (including with
respect to any inaccuracy in any of the Sellers’ Warranties, any adjustments
with respect to the Consideration and any matters related to Clause 10, Clause
11 or Clause 12 hereof);

(d)
review, negotiate and agree to and authorize the Purchaser to reclaim funds from
the Escrow Accounts in satisfaction of claims asserted by the Purchaser;

(e)
consult with Representatives for the purposes of performing its duties
hereunder, solely at the cost and expense of the Sellers; and

(f)
take all actions necessary or appropriate in his, her or its judgment for the
accomplishment of the foregoing, in each case without having to seek or obtain
the consent of any Person under any circumstance.

14.2
The Sellers’ Representative in such capacity will not be responsible and will
not have any liability to any of the Sellers for any loss or damage any of them
may suffer by reason of the performance by the Sellers’ Representative of his
duties under this Agreement, other than loss or damage arising from fraud. Each
of the Sellers appointing the Sellers’ Representative hereby undertakes to
ratify and confirm all that the Sellers’ Representative will do or cause to be
done in its capacity as Sellers’ Representative, provided that it is within the
scope of such appointment.

14.3
Each of the Sellers agrees that the Purchaser shall be entitled to rely on this
Clause 14 in dealing with the Sellers’ Representative and that, subject to 14.4
and so far as permitted by law, the appointment of the Sellers’ Representative
shall be conclusively binding on each Seller in favour of the Purchaser.

14.4
If the appointment of the Sellers’ Representative terminates due to the
resignation or bankruptcy of the Sellers’ Representative, the Sellers shall
notify the Purchaser in writing of such termination as soon as reasonably
practicable and in any event within five (5) Business Days of such termination.
The Sellers shall simultaneously notify the Purchaser in writing upon the
appointment of a new sellers’ representative with the same power and authority
as the Sellers’ Representative has been given in this Agreement.

14.5
The Sellers’ Representative is not obliged to do or omit to do anything if it
would or might in its reasonable opinion constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.


15.
CONFIDENTIALITY AND ANNOUNCEMENTS

15.1
Confidentiality

15.1.1
The Parties acknowledge that they are aware, and will advise their respective
Representatives who are informed as to the matters which are the subject of this
Agreement, that the Purchaser is a public reporting company and that U.S.
securities laws prohibit any Person who has received from an issuer material,
non-public information concerning the matters which are the subject of this
Agreement from communicating such information to any other Person under
circumstances in which it is foreseeable that such Person is likely to purchase
or sell the Purchaser’s securities. Therefore, each Seller shall, and shall
procure that its Affiliates and Representatives shall, treat as strictly
confidential and not disclose, divulge, furnish, make accessible or use any
information regarding or relating to, or obtained in connection with, this
Agreement or any Transaction Agreement or any of the transactions contemplated
hereby or thereby, including:

(a)
the existence or any terms and conditions hereof or thereof; or

(b)
the Purchaser’s Group, or their business activities, including their, affairs,
properties, assets, trading practices, services, developments, trade secrets,
intellectual property rights, know-how, personnel, customers or suppliers.

(Confidential Information).
15.1.2
Clause 15.1.1 shall not prevent disclosure by a Seller of Confidential
Information to the extent it can demonstrate that:

(a)
disclosure is required by applicable Law or by any stock exchange or any
regulatory or Governmental Authority having applicable jurisdiction (provided
that the disclosing Seller shall (i) notify the other Parties and (ii) take into
account the reasonable requirements about the proposed form, timing, nature and
extent of the disclosure);

(b)
disclosure is of Confidential Information which was lawfully in the possession
of that Seller any of its directors, officers, employees, agents, advisers,
accountants and consultants of that Seller and/or of its respective Affiliates
(in either case as evidenced by written records) without any obligation of
secrecy before its being received or held by that Party or any of its directors,
officers, employees, agents, advisers, accountants and consultants of that Party
and/or of its respective Affiliates;

(c)
disclosure is of Confidential Information which has previously become publicly
available other than through any Seller’s action or failure to act; or

(d)
disclosure is required for the purpose of any arbitral or judicial proceedings
arising out of this Agreement or any agreement entered into pursuant to this
Agreement.

15.1.3
The restrictions contained in this Clause 15.1 shall survive Completion and
shall continue without limit of time.

15.2
Announcements

15.2.1
No announcement in connection with the existence or the subject matter of this
Agreement shall be made or issued by or on behalf of the Sellers, or their
respective Affiliates, without the prior written approval of the Purchaser (such
approval not to be unreasonably withheld or delayed).

15.2.2
The restriction in Clause 15.2.1 shall not apply to the extent that the
announcement is required by law, by any stock exchange or any regulatory or
other supervisory body or authority of competent jurisdiction, whether or not
the requirement has the force of law. If this exception applies, the Seller
making the announcement or issuing the communication to shareholders shall
consult with the Purchaser in advance as to its form, content and the timing of
issue and shall use all reasonable efforts to reach agreement on those aspects
with the Purchaser.

15.2.3
Prior to issuing the press release announcing the Transaction, the Purchaser
shall provide a draft thereof to the Company for its review (it being understood
that the Purchaser shall make the final determination regarding the content and
timing thereof).


16.
MISCELLANEOUS

16.1
Further assurances

Except as otherwise provided in this Agreement, each Party shall at its own
costs and expenses from time to time execute such documents and perform such
acts and things as the other Party may reasonably require to effect the
transactions contemplated by this Agreement and to give each Party the full
benefit of this Agreement.
16.2
Specific Performance

The Parties agree that, in the event of any breach or threatened breach by the
other Party or Parties hereto of any covenant, obligation or other agreement set
forth in this Agreement or any Transaction Agreements, as the case may be (but
not, for the avoidance of doubt, with respect to any breach of any of the
Sellers’ Warranties or any of the Purchaser’s Warranties), (i) each Party shall
be entitled, without any proof of actual damages (and in addition to any other
remedy that may be available to it), to an order of specific performance to
enforce the observance and performance of such covenant, obligation or other
agreement and an injunction preventing or restraining such breach or threatened
breach, and (ii) no Party hereto shall be required to provide or post any bond
or other security or collateral in connection with any such order or injunction
or in connection with any related action or legal proceeding.
16.3
Entire agreement

This Agreement (together with the Transaction Agreements and the Disclosure
Letter) contains the entire agreement between the Parties relating to the
subject matter of this Agreement, to the exclusion of any terms implied by Law
which may be excluded by contract, and supersedes any previous written or oral
agreement between the Parties to this Agreement in relation to the matters dealt
with in this Agreement.
16.4
Assignment

None of the rights or obligations under this Agreement may be assigned or
transferred without the prior written consent of all of the Parties.
16.5
Invalidity

If any provision in this Agreement is held to be illegal, invalid or
unenforceable, in whole or in part, under any applicable Law, then:
(a)
such provision or part shall to that extent be deemed not to form part of this
Agreement but the legality, validity or enforceability of the remainder of this
Agreement shall not be affected; and

(b)
the Parties shall use reasonable efforts to agree a replacement provision that
is legal, valid and enforceable to achieve so far as possible the intended
effect of the illegal, invalid or unenforceable provision.

16.6
Counterparts

This Agreement may be entered into in any number of counterparts, all of which
taken together shall constitute one and the same instrument. The Parties may
enter into this Agreement by signing any such counterpart. Any such counterpart,
to the extent delivered by means of a facsimile machine or by .pdf, .tif, .gif,
.jpeg or similar attachment to electronic mail (any such delivery, an Electronic
Delivery) shall be treated in all manners and respects as an original executed
counterpart and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. No party hereto
shall raise the use of Electronic Delivery to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of Electronic Delivery as a defense to the formation of a
Contract, and each such party forever waives any such defense, except to the
extent that such defense relates to lack of authenticity.
16.7
Waiver

No waiver of any provision of this Agreement shall be effective unless such
waiver is in writing and signed by or on behalf of the Party entitled to make
such waiver. In addition, no failure to exercise, nor any delay in exercising,
on the part of a Party, any right or remedy under this Agreement shall operate
as a waiver, nor shall any single or partial exercise of any right or remedy
prevent any further or other exercise or the exercise of any other right or
remedy.
16.8
Amendment

Subject to the provisions of applicable Law, the parties hereto may amend this
Agreement at any time before or after the Completion by execution of an
instrument in writing signed on behalf of the Purchaser and the Sellers’
Representative. No amendment of this Agreement shall be effective unless such
amendment is in writing and signed by or on behalf of each of the Purchaser and
the Sellers’ Representative.
16.9
Third-party rights

Save as expressly otherwise stated, this Agreement does not contain any
stipulation in favour of a third party (derdenbeding). Nothing contained in this
Agreement will be treated as the establishment, amendment, modification, or
termination of any employee benefit plan or arrangement or constitute a
limitation on a Group Company, the Purchaser, or any of their respective
Affiliates to establish, amend, modify, merger or terminate any employee benefit
plan, give any Service Provider or any labor organization, union, works council,
employee association, trade union, or other similar employee representative
body, any third party beneficiary or other rights under this Agreement or
otherwise, or obligate a Group Company, the Purchaser, or any of their
respective Affiliates to maintain any particular employee benefit plan or
arrangement or retain the employment or services of any Service Provider. In the
event that any stipulation in favour of a third party (derdenbeding) contained
in this Agreement is accepted by any third party, such third party will not
become a party to this Agreement.
16.10
No rescission

Each Party waives its right to rescind (ontbinden) this Agreement, in whole or
in part, on the basis of section 6:265 DCC or to request a competent court to
amend this Agreement on the basis of section 6:230(2) DCC. Furthermore, a Party
in error (dwaling) shall bear the risk of that error in making this Agreement.
16.11
Tax deductions and payments

Any sum payable under or otherwise in connection with this Agreement shall be
paid free and clear of all Tax deductions except as required by Law. If any Tax
deduction is required to be made pursuant to applicable Law, such deduction or
withholding shall be treated for all purposes of this Agreement as having been
paid to the Party in respect of which such deduction and withholding was made.
16.12
Costs

Unless this Agreement provides otherwise, all costs which a Party has incurred
or must incur in preparing, concluding or performing this Agreement are for its
own account. All fees of the Notary payable in connection with the Deed of
Transfer shall be paid by the Purchaser. The Purchaser shall be responsible for
the payment of all Warranty Insurance Costs; provided, however, that up to a
maximum amount not to exceed $2,000,000 shall be funded through a reduction in
the Consideration in accordance with this Agreement.
16.13
Interest

If any Party defaults in the payment when due of any amount payable under or
otherwise in connection with this Agreement, then the liability of that Party
shall be increased to include interest on such amount from the date when such
payment is due under or otherwise in connection with this Agreement until the
date of actual payment (both days inclusive) at the rate referred to in section
6:120 paragraph 2 DCC.
16.14
Notices

16.14.1
Any notice in connection with this Agreement shall be in writing in English and
delivered by hand, registered post or courier using an internationally
recognised courier company, or by email. A notice shall be effective upon
receipt and shall be deemed to have been received: (i) at the time of delivery,
if delivered by hand, registered post or courier; or (ii) if delivered by email
at the time of sending.

16.14.2
The addresses and email addresses of the Parties for the purpose of Clause 16.14
are:

The Sellers or the Sellers’ Representative
For the attention of:
Halsten M&A B.V.


Address:
c/o Eliane Koelmans Cruquiusweg 111 G, 1019 AG Amsterdam
The Netherlands 

Email address:
Eliane.Koelmans@halsten.nl
The Purchaser
For the attention of:
Darren J. Milliken
Address:
ForeScout Technologies, Inc.
190 West Tasman Drive
San Jose, CA 95134
USA
Email address:
darren.milliken@forescout.com
With a copy to:
For the attention of:
Denny Kwon
Address:
Wilson Sonsini Goodrich & Rosati P.C. 
One Market Plaza, Spear Tower 
Suite 3300  
San Francisco, CA 94105
USA
dkwon@wsgr.com


and
With a copy to:
 
 
Pauline Vos
Bird & Bird LLP
Zuid-Hollandplein 22 2596 AW
The Hague
The Netherlands
pauline.vos@twobirds.com



16.14.3
A Party may notify the other Parties of a change to its name, relevant
addressee, address or email address for the purposes of this Clause 16.14,
provided that such notice shall only be effective on:

(a)
the date specified in such notice as the date on which the change is to take
place; or

(b)
if, in such notice, no date is specified or the date specified is less than five
(5) Business Days after the date on which such notice is given, the date
following five (5) Business Days after such notice has been given.


17.
GOVERNING LAW AND JURISDICTION

17.1
Governing law

This Agreement and any dispute, controversy or claim arising hereunder or in
connection herewith, its subject matter or formation (including any dispute or
claim relating to non-contractual obligations) shall be governed by and
construed in accordance with the laws of the Netherlands.
17.2
Jurisdiction and forum

All disputes between the Parties hereto arising under or in connection with this
Agreement or further agreements resulting from this Agreement, including all
disputed claims for breach by any party of any representation, warranty,
undertaking or covenant under this Agreement (a Dispute), shall be finally
resolved by arbitration in accordance with the rules of the Netherlands
Arbitration Institute in Amsterdam (the Rules), provided always that the Parties
have the right to submit any such dispute in summary proceedings to the district
court in Amsterdam and the right to obtain seizure. The arbitrator, who shall be
appointed in accordance with the Rules, shall decide according to the rules of
the law. The arbitral tribunal shall consist of one arbitrator. The arbitral
proceedings shall be conducted in the English language. The place of arbitration
shall be Amsterdam, the Netherlands.


[signature page follows]
1.





4



--------------------------------------------------------------------------------






IN WITNESS whereof the Purchaser, each of the Sellers and the Sellers’
Representative shall have executed this Agreement on the date which appears
first on the first page.
On behalf of FORESCOUT TECHNOLOGIES, INC.




___________/s/_______________        
Name:    Michael DeCesare            
Title:    President and Chief Executive Officer                    




[Signature Page to Share Purchase Agreement]

--------------------------------------------------------------------------------





On behalf of SECURITYMATTERS HOLDING B.V.


___________/s/_______________        
Name:    Sandro Etalle    
Title: managing director     




BOLZONSOFT B.V., solely for purposes of Clause 7.5 and Clause 7.6.2


___________/s/_______________




ETALLE B.V., solely for purposes of Clause 7.5 and Clause 7.6.2


___________/s/_______________




ZAMBON B.V., solely for purposes of Clause 7.5 and Clause 7.6.2


___________/s/_______________


[Signature Page to Share Purchase Agreement]

--------------------------------------------------------------------------------





On behalf of KPN VENTURES B.V.




___________/s/_______________        
Name:    Maximo Ibarra        
Title: CEO KPN N.V.






[Signature Page to Share Purchase Agreement]

--------------------------------------------------------------------------------





On behalf of EMERALD CLEANTECH FUND III LP


___________/s/_______________        
Name:            
Title: director






[Signature Page to Share Purchase Agreement]

--------------------------------------------------------------------------------





On behalf of EMERALD INDUSTRIAL INNOVATION FUND LP


___________/s/_______________        
Name:    Karen Haith    
Title: Director






[Signature Page to Share Purchase Agreement]

--------------------------------------------------------------------------------





On behalf of PHOENIX CONTACT VENTURE FUNDS I GmbH


___________/s/_______________        
Name:    Marcus Böker        
Title:     Managing Director








[Signature Page to Share Purchase Agreement]

--------------------------------------------------------------------------------





On behalf of ROBERT BOSCH VENTURE CAPITAL GmbH


___________/s/_______________        ___________/s/_______________
Name:    Ingo Ramesohl            PH. Rose
Title:     Geschäftsführer            Geschäftsführer
  






[Signature Page to Share Purchase Agreement]

--------------------------------------------------------------------------------





ALESSANDRO FOTI


___________/s/_______________        






[Signature Page to Share Purchase Agreement]

--------------------------------------------------------------------------------





CLIFF GREGORY


___________/s/_______________        




[Signature Page to Share Purchase Agreement]

--------------------------------------------------------------------------------





On behalf of HALSTEN M&A B.V., as the Sellers’ Representative



___________/s/_______________        
Name:    E.B. Koelmans    
Title:     Director


[Signature Page to Share Purchase Agreement]

--------------------------------------------------------------------------------





For acknowledgement and acceptance of their obligations under Clauses 13.1 and
Schedule 7 :


DAMIANO BOLZONI
___________/s/_______________    


SANDRO ETALLE


___________/s/_______________    


EMMANUELE ZAMBON


___________/s/_______________    


18.    


[Signature Page to Share Purchase Agreement]

--------------------------------------------------------------------------------









SCHEDULE 1: OVERVIEW SELLERS’ SHAREHOLDINGS
 
Seller
Shares
Pro Rata Part
SECURITYMATTERS HOLDING B.V.
180,000
69.0079%
EMERALD CLEANTECH FUND III LP
22,957
8.8012%
KPN VENTURES B.V.
13,870
5.3174%
PHOENIX CONTACT VENTURE FUNDS I GmbH
13,870
5.3174%
ROBERT BOSCH VENTURE CAPITAL GmbH
13,870
5.3174%
Mr. CLIFF GREGORY
9,575
3.6708%
EMERALD INDUSTRIAL INNOVATION FUND LP
4,783
1.8337%
Mr. ALESSANDRO FOTI
1,915
0.7342%
TOTAL
260,840
100.0000%


SCHEDULE 2: DISCLOSURE LETTER
[see attached]

SCHEDULE 3-A: HOLDBACK ESCROW AGREEMENT
[see attached]







--------------------------------------------------------------------------------






SCHEDULE 3-B: INDEMNITY ESCROW AGREEMENT
[see attached]

SCHEDULE 3-C: ADJUSTMENT ESCROW AGREEMENT
[see attached]
19.    








--------------------------------------------------------------------------------






SCHEDULE 4: THE SELLERS’ WARRANTIES
In addition to the definitions set forth in Clause 1.1 of the Agreement, the
following words shall have the meaning set out below:
Accounts:
means, collectively, (i) the audited consolidated annual accounts of the Group
comprising the balance sheet as at, and profit and loss account for the
financial year ended on, the Accounts Date and (ii) the unaudited consolidated
accounts of the Group comprising the balance sheet as at, and profit and loss
account for the six (6) month financial period ended on, June 30, 2018.

Accounts Date:
means 31 December 2017.

Assets:
has the meaning as defined in paragraph C below.

Associated Persons:
has the meaning as defined in paragraph A.7.1 below.

Bid:
means a bid, quotation or proposal by any Group Company that is outstanding as
of the date hereof that if accepted or awarded could lead to (i) a Contract
between any Group Company, on the one hand, and any Governmental Authority on
the other hand or (ii) a Contract between any Group Company, on the one hand,
and a prime contractor or upper-tier subcontractor, on the other hand, relating
to a Contract between such Person and any Governmental Authority.

Business IT Systems:
means all computer software and hardware, and telecommunications, network and
internet-related equipment which is owned or used by the Group in the course of
the Business.

Code:
means the U.S. Internal Revenue Code of 1986.

Company Benefit Plan:
means any plan, program, policy, practice, Contract, agreement or other
arrangement, whether written or unwritten, providing for compensation,
severance, change in control pay, termination pay, deferred compensation, bonus,
commission, incentive-based pay, performance awards, options, restricted stock,
deferred stock, profit sharing, profits interest, or other equity or
equity‑related awards, savings, life, vacation, paid time off, holiday, sick
pay, cafeteria, flexible spending, dependent care assistance, tuition, medical,
medical expense reimbursement, health, dental, vision, disability, death,
welfare benefits, fringe benefits, perquisites, or other employee benefits or
remuneration of any kind, funded or unfunded, including, but not limited to,
each employee benefit plan which is or has been maintained, contributed to, or
required to be contributed to, by the Group Company for the benefit of any
Service Provider (or any spouse, domestic partner, dependent or beneficiary of
any such individual), or with respect to which the Group Company has or may have
any Liability or obligation.






--------------------------------------------------------------------------------





Company Business IP:
means any and all Intellectual Property Rights used in or necessary to conduct
the business of each Group Company, in the manner currently conducted, including
the design, development, manufacture, testing, use, marketing, distribution,
import, sale, offer to sell, licensing, provision, support, and other
exploitation of Company Products and Company Intellectual Property.

Company Government Contract:
means a Contract between any Group Company, on the one hand, and any
Governmental Authority, on the other hand, for which performance is ongoing as
of the date hereof.

Company Government Subcontract:
means a Contract between any Group Company, on the one hand, and any prime
contractor or upper-tier subcontractor, on the other hand, relating to a
Contract between such Person and any Governmental Authority for which
performance is ongoing as of the date hereof.

Company Intellectual Property:
means any Technology or Intellectual Property Rights (including the Company
Registered IP) that are owned by, or exclusively licensed to, any Group Company.

Company Products:
means all products or services (including websites, applications, and end-user
interfaces) currently or previously developed or under development, marketed,
distributed, licensed, sold, or offered by or on behalf of any of the Group
Companies.

Data Protection Requirements:
means (i) Laws (including Regulation (EU) 2016/679 (the General Data Protection
Regulation), (ii) privacy and data processing policies and notices, (iii)
contractual obligations, (iv) applicable published industry standards
(including, to the extent applicable, the PCI Data Security Standard), and (v)
applicable self-regulatory obligations, in each case relating to the collection,
interception, use, retention, security, disclosure, transfer, and other
processing of Covered Data.

Disclosed Contracts:
means the Contracts set forth on Schedule 10.

Employees:
means any and all persons employed by any Group Company at the Completion Date.

FCPA:
has the meaning as defined in paragraph A.7.1(b) below.

Hazardous Material:
means any substance that has been designated by any Governmental Authority or by
applicable Law to be radioactive, toxic, hazardous or otherwise a danger to
health, reproduction or the environment, including PCBs, asbestos, petroleum,
and urea-formaldehyde and all substances listed as hazardous substances pursuant
to the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, or defined as a hazardous waste pursuant to the United States Resource
Conservation and Recovery Act of 1976, or






--------------------------------------------------------------------------------





in any similar Law of any other jurisdiction in which the Group operates.
In-Licenses:
has the meaning as defined in paragraph F.2.2 below.

Insolvent:
means in respect of any Person, if such Person becomes insolvent (voluntarily or
involuntarily), including if such Person: (i) passes any resolution for it to
be, or is subject to a court order that it be, or it otherwise is, wound up,
liquidated or dissolved; (ii) becomes the subject of an administration order or
an administrator or liquidator is appointed in respect of it; (iii) is the
subject of a proposal for a composition in satisfaction of its debts or a scheme
of arrangement of its affairs or a compromise or arrangement between it and its
creditors or any class of them, or it makes any arrangement or compromise with
its creditors generally or ceases to carry on all or substantially all of its
business.

Intellectual Property Rights:
includes any rights associated with (i) patents and patent applications, (ii)
copyrights, copyright applications and registrations, moral rights, and other
rights of authors in works of authorship, (iii) registered and unregistered
trademarks, trade mark applications, trade names, service marks, business names,
registered design, and unregistered design right, (iv) database and computer
algorithm, (v) know-how, confidential and proprietary information, and trade
secrets, (vi) divisions, continuations, continuation-in-part, renewals,
reissuances, re-examination, and extensions of the foregoing (as applicable),
and other intellectual or industrial property right anywhere in the world and
rights under licenses, consents, orders, statutes or otherwise in relation to
the foregoing, and all rights of a similar nature, in each case anywhere in the
world.

Interested Party:
has the meaning as defined in paragraph N.1 below.

IP Contract:
has the meaning as defined in paragraph F.2.8 below.

Leases:
has the meaning as defined in paragraph C.2 below.

Licenses:
means all EC and/or national and/or provincial and/or municipal licences,
permits, exemptions, consents, grants and authorisations howsoever named as are
necessary under any Law and/or required by any Governmental Authority and/or
otherwise necessary for carrying out and continuing the operations and Business
of the Group or otherwise for carrying out and continuing the operations and
Business of the Group.

Lien:
mean any lien, pledge, hypothecation, charge, mortgage, security interest,
encumbrance, interference, option, right of first refusal, pre-emptive right,
community property interest or restriction of any nature






--------------------------------------------------------------------------------





(including any restriction on the voting of any security, any restriction on the
transfer of any security or other asset, any restriction on the possession,
exercise or transfer of any other attribute of ownership of any asset).
Management Accounts:
means the management accounts of the Company from the Accounts Date to 30 June
2018.

Material Contracts:
has the meaning as defined in paragraph D below.

Organizational Documents:
means the articles of association, incorporation documents and/or bylaws of the
Company and each Subsidiary, as applicable.

Other In-Licenses:
has the meaning as defined in paragraph F.2.2 below.

Out-Licences:
has the meaning as defined in paragraph F.2.2 below.

Per Claim Threshold:
has the meaning as defined in paragraph 5 of Schedule 6.

Personal Data:
means (i) a natural person’s name, street address, telephone number, e-mail
address, photograph, identification number, driver’s license number, passport
number, credit or debit card number, biometric identifiers, or any other piece
of information that allows the location of, identification of, or contact with a
natural person or a computing system or device; (ii) any other information
defined as “personal data”, “personally identifiable information”, “individually
identifiable health information,” “protected health information,” or “personal
information” under any Law; or (iii) information associated, directly or
indirectly (by, for example, records linked via unique keys), with any of the
foregoing.

Privacy Policy:
means each external or internal, past or present privacy, data protection, or
data processing policy or notice of any Group Company, and any or privacy or
security-related representation or statement of any Group Company relating to:
(i) the privacy of users of any Company Product; or (ii) the collection, use,
storage, retention, hosting, disclosure, security, transmission, interception,
transfer, disposal, or other processing of any Covered Data.

Product Data:
means (i) data and content provided by or for customers or users (or their
respective users) of any Group Company to, or stored by or for customers or
users (or their respective users) of Company Products on, the Company Products;
(ii)  data and content created, compiled, inferred, derived, or otherwise
obtained by or for the Company Products or by or for any Group Company in
connection with the provision or operation of Company Products; and (iii) data
and content compiled, inferred, or derived directly or indirectly from data or
content described in subclauses (i) and (ii) above.






--------------------------------------------------------------------------------





Properties:
means all real property, including but not limited to all buildings and
structures thereon, owned, leased or otherwise used, in whole or in part, by any
Group Company.

Sanctions:
means any sanctions of whatever nature imposed under any applicable Sanctions
Laws.

Sanctioned Person:
means a Person (i) that is the subject of Sanctions, (ii) that is majority-owned
or controlled by a Person that is the subject of Sanctions, or (iii) that is
located in or organized under the laws of a country or territory which is the
subject of country- or territory-wide Sanctions.

Sanctions Laws:
means those trade, economic or financial sanctions laws, regulations, embargoes,
or restrictive measures (in each case having the force of law) administered,
enacted or enforced from time to time by (i) the United States (including
without limitation the Department of Treasury, Office of Foreign Assets
Control), (ii) the European Union and enforced by its member states, (iii) the
United Nations, and (iv) any other applicable Governmental Authority.

Service Provider:
means any current or former employee, consultant, independent contractor or
director of any Group Company.

Service Provider Agreement:
means each management, employment, severance, consulting, contractor,
relocation, repatriation, expatriation, loan, visa, work permit or other
agreement, or Contract (including, any offer letter or any agreement providing
for acceleration of Company shares or equity awards, or any other agreement
providing for compensation or benefits) between any Group Company and any
Service Provider, whether written or unwritten.

Shareholders Agreement
means the shareholders agreement dated 19 September 2016 entered into (amongst
others) by the Sellers and the Company.

Technology:
means any or all of the following: (i) works of authorship including, computer
programs, algorithms, routines, source code and executable code, whether
embodied in software or otherwise, documentation, designs, files, records and
data; (ii) inventions (whether or not patentable), improvements, and technology;
(iii) proprietary and confidential information, including technical data, trade
secrets, show how, know how and techniques; (iv) databases, data compilations
and collections and technical data; (v) processes, devices, prototypes,
schematics, bread boards, net lists, mask works, test methodologies and hardware
development tools; (vi) logos, trade names, trade dress, trademarks, service
marks, World Wide Web addresses and domain names, tools, methods and processes;
and all instantiations of the foregoing in any form and embodied in any media.






--------------------------------------------------------------------------------





Threshold:
has the meaning as defined in paragraph 5 of Schedule 6.

Top Customer:
has the meaning as defined in paragraph E.1 below.

Top Supplier:
has the meaning as defined in paragraph E.2 below.

Subsidiary Shares:
has the meaning as defined in paragraph A.4.6 below.

UK Bribery Act:
has the meaning as defined in paragraph A.7.1(b) below.

A.
LEGAL

A.1.
Organization, authority and capacity of the Group Companies and the Sellers

A.1.1
The Company is duly incorporated and validly exists as a private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid) under
the laws of the Netherlands and has all requisite corporate power and authority
to carry on the Business and to own, lease and operate its properties and
assets.

A.1.2
Each Subsidiary is duly incorporated and validly exists under the laws of its
jurisdiction and has all requisite corporate power and authority to carry on the
Business and to own, lease and operate its respective properties and assets.

A.1.3
Each Group Company is duly qualified and is authorized to transact business and
is in good standing in each jurisdiction in which the character or location of
its assets or properties (whether owned, leased or licensed) or the nature of
its business make such qualification necessary, except where the failure to be
so qualified would not be material to such Group Company or its business.

A.1.4
Each Seller declares for itself that it (except for ARF and CHG) is duly
incorporated and validly exists under the laws of its jurisdiction and has all
requisite corporate power and authority to enter into the transactions
contemplated by this Agreement.

A.1.5
Each Group Company has all requisite (corporate or individual, as the case may
be) power and authority to execute this Agreement, the Transaction Agreements to
which it is a party, and any agreement referred to herein, to perform its
obligations hereunder and thereunder, and to effectuate the transactions
contemplated hereby and thereby, all (corporate or individual, as the case may
be) action necessary to validly and duly authorize the execution and performance
of this Agreement, the Transaction Agreements, any agreement referred to herein
and the transactions contemplated hereby and thereby has been taken and such
entry and performance will not breach, violate, infringe or otherwise affect the
rights of any other Person.

A.1.6
Each Seller declares for itself that it has all requisite (corporate or
individual, as the case may be) power and authority to execute this Agreement,
the Transaction Agreements to which it is a party, and any agreement referred to
herein, to perform its obligations hereunder and thereunder, and to effectuate
the transactions contemplated hereby and thereby, all (corporate or individual,
as the case may be) action necessary to validly and duly authorize the execution
and performance of this Agreement, the Transaction Agreements, any agreement
referred to herein and the transactions contemplated hereby and thereby has been
taken and such entry and performance will not breach, violate, infringe or
otherwise affect the rights of any other Person.






--------------------------------------------------------------------------------





A.1.7
This Agreement and all other agreements and documents to be executed in
accordance herewith constitute, or will when executed constitute, binding
obligations on the Company and the Subsidiaries and are enforceable in
accordance with their respective terms.

A.1.8
Each Seller declares for itself that this Agreement and all other agreements and
documents to be executed by such Seller in accordance herewith constitute, or
will when executed constitute, binding obligations for it and are enforceable
against it in accordance with their respective terms.

A.1.9
Neither the Company nor any Subsidiary is Insolvent. To the knowledge of the Non
Investor Indemnifying Parties, no matters or circumstances exist which might
give rise to any such Person becoming Insolvent.

A.1.10
Each Seller declares for itself that it is not Insolvent and that to its
knowledge, no matters or circumstances exist which might give rise to it
becoming Insolvent.

A.1.11
Neither the execution and delivery of this Agreement and the Transaction
Agreements, the performance by the Sellers and the Sellers’ Representative of
their individual respective obligations hereunder and thereunder, nor the
consummation of the transactions contemplated hereby does or will:

(a)
conflict with, result in a breach or violation of, constitute a default under
(with or without notice or lapse of time, or both) or require the consent,
waiver, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any Governmental Authority or any other
Person under any provisions of: (i) any agreement or instrument to which any
Group Company is a party or by which any properties or assets (whether tangible
or intangible) of a Group Company are bound; (ii) the articles of association,
by-laws or similar corporate document of any Group Company; or (iii) any Law or
License applicable to any Group Company or any properties or assets (whether
tangible or intangible) of a Group Company;

(b)
relieve any other party to any Contract with any Group Company or by which any
properties or assets (whether tangible or intangible) of a Group Company are
bound of its obligations or enable that party to vary, cancel, modify,
accelerate or terminate its rights or obligations under that Contract, or give
rise to any payment obligation or loss of any benefit thereunder; or

(c)
result in the creation or imposition of any Third Party Right on any of the
Shares, the Subsidiary Shares, the Properties or Assets of any Group Company.

A.1.12
Each Seller declares for itself that neither the execution and delivery of this
Agreement and the Transaction Agreements, the performance by the Sellers’
Representative of its and the Sellers’ Representative obligations hereunder and
thereunder, nor the consummation of the transactions contemplated hereby does or
will: conflict with, result in a breach or violation of, constitute a default
under (with or without notice or lapse of time, or both) or require the consent,
waiver, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any Governmental Authority or any other
Person under any provisions of: (i) any agreement or instrument to which it is a
party or by which any properties or assets (whether tangible or intangible) of a
Group Company are bound; (ii) any Law or License applicable to it.






--------------------------------------------------------------------------------





A.2.
Constitutional and corporate documents

All statutory books, minute books and registers of each Group Company have been
properly kept and all returns and particulars, resolutions and other documents
which such Group Company is required by Law to file with or deliver to the
relevant trade register of the Chamber of Commerce have been correctly made up,
duly filed and/or delivered.
A.3.
The Company and the Subsidiaries

A.3.1
No indebtedness (actual or contingent), Liability or obligation in either
direction and no Contract or arrangement is outstanding between any Company
and/or any Subsidiary on the one hand and/or any Seller or Affiliate of any
Seller on the other hand.

A.3.2
No Group Company has paid or declared any dividends or distributions between the
Accounts Date and the Completion Date.

A.3.3
Other than the Subsidiaries, the Company has no subsidiaries and (a) does not
hold or beneficially own nor has it agreed to acquire any shares of any Person;
(b) is nor has agreed to become a member of any general partnership, private
partnership or other unincorporated association, joint venture or consortium;
(c) does not have any branch, agency, place of business or any permanent
establishment outside the Netherlands; and/or (d) is not a party to any profit
or income sharing arrangement.

A.3.4
The Company has neither agreed nor is obligated to make any future investment in
or capital contribution to any other Person.

A.3.5
The Subsidiaries have no subsidiaries and (a) do not hold or beneficially own
nor have they agreed to acquire any shares of any Person; (b) are nor have
agreed to become a member of any general partnership, private partnership or
other unincorporated association, joint venture or consortium; (c) do not have
any branch, agency, place of business or any permanent establishment outside
their jurisdiction of incorporation; and/or (d) are not a party to any profit or
income sharing arrangement

A.3.6
None of the Non Investor Indemnifying Parties, nor any of its Affiliates has any
direct or indirect interest in, or is engaged by, any company or business which
competes with the Business.

A.4.
The Shares and Subsidiary Shares

A.4.1
The overview of the Sellers’ shareholdings in the Company at the Signing Date
and as at the Completion attached as Schedule 1 to the Agreement is true,
complete and accurate. When delivered, the Completion Statement, the
Consideration Certificate and the Spreadsheet Certificate shall be true and
correct, including with respect to any adjustments to the Consideration to be
taken into account at the Completion.

A.4.2
Each Seller declares for itself that it (i) is the full legal and beneficial
owner of, (ii) has good and marketable and title to, free and clear of all Third
Party Rights, and (iii) has the sole right to vote and to sell, convey,
transfer, assign and deliver to the Purchaser, the Shares set opposite its or
his name in Schedule 1.

A.4.3
Each Seller declares for itself that it is not a party to any Contract with
respect to the voting of equity securities of the Company or relating to the
allocation of the Consideration in a manner






--------------------------------------------------------------------------------





that is inconsistent with the terms of this Agreement. Other than the Shares
specified in Paragraph A.4.1 above, each Seller declares for itself that it does
not beneficially own any other Shares or options, warrants or other rights to
acquire Shares. Each Seller declares that to its own knowledge, there are no
facts or circumstances that could give rise to a Securityholder Matter.
A.4.4
Each Seller declares for itself that (i) no Group Company has, or will have on
the Completion Date, any borrowings or indebtedness owing to or from such Seller
and/or any of its Affiliates to any Group Company, (ii) as of immediately
following the Completion, no Group Company will have any guarantees, indemnities
or similar undertakings given by it prior to Completion to or in respect of such
Seller and/or any of its Affiliates (jointly the Company Guarantees), (iii) as
of immediately following the Completion, no Group Company will have any
obligations or Liabilities whatsoever to such Seller under or in connection with
any Company Guarantees and (iv) as per the Completion Date, no Group Company
shall pay, nor be obliged to pay, any amounts whatsoever for the benefit of such
Seller, any Affiliate of such Seller and/or any Person connected with such
Seller unless specifically otherwise agreed under this Agreement, except, to the
extent applicable to such Seller, any Affiliate of such Seller and/or any Person
connect with such Seller, the indemnification provisions under the Company’s
Organizational Documents or the Company D&O Tail Policy and any rights such
Seller, any Affiliate of such Seller and/or any Person connect with such Seller,
has pursuant to this Agreement.

A.4.5
The Shares have been duly authorized and validly issued, are fully paid up and
non-assessable, constitute the whole of the issued and outstanding share capital
of the Company, and the issuances thereof have been approved by all requisite
board and shareholder action. All of the rights, preferences and privileges of
the Shares are set forth in the Organizational Documents and the Shareholders
Agreement. True and complete copies of all agreements and instruments relating
to the issuance or sale of Shares have been Disclosed to the Purchaser, and such
agreements and instruments have not been amended, modified or supplemented, and
there are no agreements to amend, modify or supplement such agreements or
instruments from the agreements Disclosed to the Purchaser. The Series A Shares
of the Company are convertible into ordinary shares of the Company at a 1:1
ratio.

A.4.6
The Company is the full legal and beneficial owner of all issued and outstanding
shares in the capital of each of the Subsidiaries (the Subsidiary Shares). The
Subsidiary Shares have been duly authorized and validly issued, are fully paid
up and non-assessable, constitute the whole of the issued and outstanding share
capital of the Subsidiaries, and the issuances thereof have been approved by all
requisite board and shareholder action.

A.4.7
As of the Signing Date, the Options are held by the Persons as set forth in
A.4.7 (i) of the Disclosure Letter, which further sets forth for each such
person: (i) the address and e-mail address of such Person; (ii) whether such
Person is an employee, consultant, director or officer of the Company; (iii) the
grant date of each Option held by such Person and expiration date of each such
Option (if applicable); (iv) whether each such Option (if applicable) was
granted pursuant to the Option Plan; (v) the vesting schedule (including all
acceleration provisions) applicable to each such Option, whether such Option is
a Vested Option or an Unvested Option; and (vi) the exercise price per share and
the number, class, and series of Shares underlying each such Option. As of






--------------------------------------------------------------------------------





the Signing Date, the Designated Promised Options are held by the Persons as set
forth in A.4.7 (ii) of the Disclosure Letter, which further sets forth for each
such Person (i) the address and e-mail address of such Person and (ii) whether
such Person is an employee, consultant, director or officer of the Company;
(iii) the date on which such Designated Promised Option was promised and (v) the
amount of Shares underlying such Designated Promised Option. No holder of any
Option has the right to exercise any of their Options following the Completion.
Other than the Options and the Designated Promised Options, there are no
outstanding securities, options, share appreciation rights, warrants, rights
(including conversion rights), phantom awards, restricted stock units or share
units, performance units, performance shares, profits interests, other
equity-based awards (whether settled in Shares, cash, or other property), or
agreements or arrangements which call for the allotment or issue or transfer of,
or grant any Person any right to purchase or call for, any Shares or Subsidiary
Shares or any securities or rights convertible into Shares or Subsidiary Shares
and no Person has or claims any right to call for the conversion, issue, sale or
transfer, repurchase or repayment of any Shares or Subsidiary Shares or any
securities or rights convertible into Shares or Subsidiary Shares or any right
to any distribution of the profits or assets of any Group Company. No
Securityholder has entered into any Contract with respect to the voting of
Equity Interests of the Company. There are no Contracts for the purchase or
acquisition from the Company of any Shares or any securities convertible into or
ultimately exchangeable or exercisable for any Shares. The Company has not made
any promises or entered into any Contracts to grant equity incentives to any
employee of the Company that remain unsatisfied as of the Signing Date, other
than Options and the Designated Promised Options. The Company has no Liability
for unpaid distributions. No bonds, debentures, notes or other indebtedness of
the Company (i) having the right to vote on any matters on which shareholders
may vote (or which is convertible into, or exchange for, securities having such
right) or (ii) the value of which is in any way based upon or derived from
capital or voting stock of the Company, are issued or outstanding as of the date
hereof. As a result of the Completion, the Purchaser will be the sole record and
beneficial holder of all issued and outstanding Shares and all rights to acquire
or receive any Shares, whether or not such Shares are issued or outstanding.
A.4.8
There is no Third Party Right on, over or affecting any of the Subsidiary
Shares, including any subscriptions, preemptive rights, rights of first refusal
or “put” or “call” rights created by statute, the Organizational Documents, or
any Contract to which any Group Company is a party or by which it or any of its
assets is bound, nor is there any commitment to give or create such Third Party
Right, and no Person has claimed to be entitled to any such Third Party Right.

A.4.9
Except for the Option Plan, the Company has never adopted, sponsored or
maintained any option plan or any other plan or agreement providing for equity
compensation to any Person.

A.4.10
Each Seller declares for itself that, upon the Completion, in exchange for the
Consideration paid by the Purchaser to such Seller, the Purchaser will receive
good and marketable title to such Seller’s Shares, free and clear of any and all
Third Party Rights, and neither such Seller nor any other Person (other than the
Purchaser) will have as of immediately following the Completion any further
interests therein or rights with respect thereto.






--------------------------------------------------------------------------------





A.4.11
No works council (ondernemingsraad) has been or is in the process of being
established by the Company, and the Company has no obligation to establish a
works council, nor has any (former) Employee or other Person requested or
demanded the establishment of any works council by the Company.

A.5.
Compliance with Law and Documents; Permits

A.5.1
Each Group Company (a) has carried out and is carrying out the Business in
accordance with all applicable Laws in all material respects; and (b) is not in
violation or default of any provisions of its Organizational Documents, any
provision of any Contract to which it is a party or by which it is bound in any
material respect, or of any such applicable Laws in any material respect. No
Group Company has received any notice of any suspected, potential or actual
violation of any such Laws.

A.5.2
Paragraph A.5.2 of the Disclosure Letter sets forth each permit, license,
variance, clearance, consent, registration, listing, exemption, qualification,
designation and approval (each, a Permit) (a) pursuant to which the Group
currently operates or holds any interest in any of its properties or (b) which
is required for the operation of the Business or the holding of any such
interest, in each case that is material to the Group. All Permits set forth on
Paragraph A.5.2 of the Disclosure Letter are in full force in effect and
constitute all Permits required to permit the Group to operate or conduct the
Business or hold any interest in its properties or assets.

A.6.
Environmental Laws

A.6.1
No Group Company has released any amount of any Hazardous Material. To the
knowledge of the Non Investor Indemnifying Parties, no Hazardous Materials are
present in, on or under any property, including the land and the improvements,
ground water and surface water thereof, that any Group Company has at any time
owned, operated, occupied or leased. The Group has not transported, stored,
used, manufactured, disposed of, released or exposed its employees or others to
Hazardous Materials in violation of any Law or in a manner that would result in
liability to the Purchaser or any Group Company, nor has any Group Company
disposed of, transported, sold, or manufactured any product containing a
Hazardous Material (any or all of the foregoing being collectively referred to
herein as Hazardous Materials Activities) in violation of any Law to prohibit,
regulate or control Hazardous Materials or any Hazardous Material Activity.

A.7.
Anti-corruption and Sanction Laws

A.7.1
Neither the Non Investor Indemnifying Parties nor any Group Company nor, to the
knowledge of the Non Investor Indemnifying Parties, any Employee or any other
director, authorised representative, officer, employee, or agent of any Group
Company (each an Associated Person and together the Associated Persons) has at
any time, directly or indirectly:

(a)
made, offered to make, provided or paid any unlawful contributions, gifts,
entertainment or anything of value to any candidate for political office, or
failed to disclose fully any such contributions in violation of any applicable
law;

(b)
made, offered to make, or provided anything of value to a Government Official,
other than anything of value required or allowed by applicable law (including,
without limitation, the United States Foreign Corrupt Practices Act of 1977 (15
U.S.C. §§ 78dd-1,






--------------------------------------------------------------------------------





et seq.) (the FCPA) and the UK Bribery Act 2010 (the UK Bribery Act)), in each
case, to the extent applicable to the relevant Group Company;
(c)
made, offered to make, or provided anything of value to any agent, employee,
officer or director of any entity with which relevant Group Company does
business or accepted or solicited anything of value from any person in each case
for the purposes of influencing such person to do business with the Group or
influencing any member Group Company to do business with such person or to
obtain or retain any advantage in the conduct of business of any Group Company;

(d)
engaged in any transactions, maintained any bank account or used any corporate
funds, except for transactions, bank accounts and funds which have been and are
reflected in the normally maintained books and records of any Group Company;

(e)
violated any provision of the FCPA or the UK Bribery Act (in each case, to the
extent applicable to the relevant Group Company) or any other applicable
anti-corruption Law; or

(f)
made, offered to make, accepted or solicited anything of value in the nature of
bribery in violation of any applicable Law or engaged in any activity, practice
or conduct which would constitute an offence under any applicable
anti-corruption Law.

A.7.2
None of the Group Companies nor their Associated Persons is or has been the
subject of any investigation, inquiry or enforcement proceedings by any
governmental, administrative or regulatory body or any customer regarding any
offence or alleged offence under applicable anti-corruption Law, no such
investigation, inquiry or proceedings have been threatened or are pending and
there are no circumstances likely to give rise to any such investigation,
inquiry or proceedings.

A.7.3
Each of the Sellers declares for itself and its Associated Persons that it is
not or has not been the subject of any investigation, inquiry or enforcement
proceedings by any governmental, administrative or regulatory body or any
customer regarding any offence or alleged offence under applicable
anti-corruption Law, no such investigation, inquiry or proceedings have been
threatened or are pending and to the knowledge of the Non Investor Indemnifying
Parties there are no circumstances likely to give rise to any such
investigation, inquiry or proceedings in its respect.

A.7.4
None of the Group Companies nor their employees, directors or officers, is
currently a Government Official, and no Governmental Official holds an ownership
or other economic interest, direct or indirect, in any Group Company.

A.7.5
None of the Group Companies nor their Associated Persons is or has been a
Sanctioned Person.

A.7.6
None of the Group Companies nor their Associated Persons has transacted business
with, or for the benefit of, a Sanctioned Person in violation of Sanctions Laws
on behalf of, or for the benefit of, the any Group Company.

A.7.7
Each of the Sellers declares for itself:

(a)
that it nor its employees, directors or officers, is currently a Government
Official;






--------------------------------------------------------------------------------





(b)
that it nor its Associated Persons is or has been a Sanctioned Person;

(c)
that it nor its Associated Persons has transacted business with, or for the
benefit of, a Sanctioned Person in violation of Sanctions Laws on behalf of, or
for the benefit of, the any Group Company

A.8.
Government Contracts

A.8.1
No Bids, Company Government Contracts or Company Government Subcontracts exist.



B.
ACCOUNTS AND FINANCE

B.1.
Annual Accounts

B.1.1
The Accounts were and, when delivered, the Required Accounts will be:

(a)
true and correct in all material respects;

(b)
prepared in accordance with EU-IFRS and applicable Laws and give in all respects
a true and fair (getrouw, duidelijk en stelselmatig) view of the financial
position of the Group as at their respective dates and of the profit or loss of
the Group for the period ended on their respective dates;

(c)
except as disclosed in Annex B.1.1, prepared on bases and principles which have
been consistently applied, and which are consistent with those used in the
preparation of the audited statutory accounts of the Group for the financial
year 2016 and 2017; and

(d)
contain provisions adequate to cover (i) all bad and doubtful debts and (ii) all
liabilities (including Tax Liabilities), capital commitments and other
liabilities of the Group as at their respective dates, in each case, whether
actual, deferred quantified, disputed, contingent or otherwise.

B.1.2
No Group Company has any outstanding Liabilities, indebtedness, expense, claim,
deficiency, guaranty or endorsement of any type (whether or not accrued,
absolute, contingent, matured, unmatured or otherwise) or otherwise and is not a
guarantor of any indebtedness of any other Person other than the Liabilities
disclosed in the Accounts or incurred in the ordinary course of Business since
the Accounts Date.

B.1.3
The debts included in the Accounts have realized or will realize, in the
ordinary course of collection, their nominal amounts less any provisions for bad
and doubtful debts included therein.

B.1.4
No Group Company has applied for or received any grant or other financial
assistance from any funding council, Governmental Authority, agency, department
or other similar organization (including, without limitation, charities and
other private funding bodies).

B.1.5
The Accounts do not include any unusual, exceptional, non-recurring or
extraordinary items of income or expenditure which is material (save as
expressly stated as such therein).

B.1.6
Since the Accounts Date, (a) the Group Companies have conducted the Business in
a normal and proper manner so as to maintain it as a going concern; (b) there
has been no material adverse change in the financial or trading position or
prospects of any Group Company (c) no Group






--------------------------------------------------------------------------------





Company has (than in the ordinary and usual course of its business) incurred or
assumed, or agreed to incur or assume, any Liability (actual or contingent) or
expense.
B.1.7
The Management Accounts have been properly prepared in accordance with good
accounting practice and in a manner materially consistent with the Annual
Accounts and disclose with reasonable accuracy the financial position of the
Group as at the date to which they are prepared.

B.1.8
The Group Companies maintain accurate business records, financial books and
records, personnel records, ledgers, sales accounting records, tax records and
related work papers and other books and records (collectively, the Books and
Records) reflecting the Group Companies’ assets and Liabilities implemented to
effect the collection thereof on a timely basis. The Group Companies maintain
internal procedures that provide reasonable assurance that (i) transactions are
executed with management’s authorization, (ii) transactions are recorded as
necessary to permit preparation of such Group Company’s financial statements in
conformity with EU-IFRS and to maintain accountability of its assets,
(iii) access to its assets is permitted only in accordance with management’s
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. No Group Company has engaged in any transaction,
maintained any bank account or used any corporate funds except as reflected in
its Books and Records.

B.1.9
Neither a Group Company nor any Key Employee has identified or been made aware
of (i) any significant deficiency or material weakness in the system of internal
accounting controls utilized by such Group Company, (ii) any fraud, whether or
not material, that involves any current Employee of a Group Company who has a
role in the preparation of financial statements or the internal accounting
controls utilized by the Company or (iii) any claim or allegation regarding any
of the foregoing.

B.2.
Indebtedness

B.2.1
Other than as fully disclosed in the Accounts, no Group Company has outstanding,
nor did it agree to create or incur, any loan capital or any money borrowed or
raised, including money raised by promissory note or debt factoring.

B.2.2
No Group Company has lent any money which has not been repaid to it nor does it
own the benefit of any debt (whether present of future) other than debts accrued
to it in the ordinary course of the Business.

B.2.3
No event has occurred or been alleged which has resulted or could result in:

(a)
any present or future borrowing or indebtedness in the nature of borrowing of
any Group Company becoming due, or capable of being declared due and payable,
prior to its date of maturity and no event has occurred which is an event upon
which any of the financial facilities of any Group Company have or could become
immediately repayable; and/or

(b)
a Third Party Right being created or constituted in connection with any
borrowing, indebtedness in the nature of borrowing, guarantee, indemnity, surety
ship or other similar commitment of any Group Company becoming enforceable.

C.
ASSETS AND PROPERTIES






--------------------------------------------------------------------------------





C.1.
Save for trading stock disposed of in the ordinary and usual course of Business,
the assets included in the Accounts and all other assets used by the Group (the
Assets) are owned by the relevant Group Company free from any Third Party Right.
The relevant Group Company has good and valid title to, or in the case of leased
properties and assets, valid leasehold interests in, all of the material
tangible properties and assets, real, personal and mixed, used or held for use
in its business free from any Third Party Right. The Assets comprise all the
assets, equipment and properties necessary or desirable for the continuation of
its Business as carried on at the Completion Date and all such Assets are in
good repair and condition, regularly and properly maintained, suitable for the
purposes for which they are used.

C.2.
No Group Company owns any Properties, or has ever owned any Property, or is
party to any agreement to purchase or sell any Property. All Properties used and
occupied by the any Group Company are used on the basis of lease agreements,
which are attached as Annex C.2 to the Disclosure Letter (the Leases). The
Disclosure Letter sets forth a list of all Property currently leased, subleased
or licensed by or from any Group Company or otherwise used or occupied by a
Group Company. The Company has provided the Purchaser with true, correct and
complete copies of all Leases (including lease guarantees, amendments,
terminations and modifications thereof). The Group Companies currently occupy
all of the Properties for the operation of the Business, and there are no other
parties occupying, or with a right to occupy, any Property. No Group Company has
any capitalized leases. The Properties used and occupied by the Group comprise
all the real property necessary or desirable for the continuation of the
Business as carried on at the Completion Date and all such Properties are in
good repair and condition, regularly and properly maintained, suitable for the
purposes for which they are used.

C.3.
Each Group Company has fully complied with any and all obligations under the
relevant Lease, including the due and timely payment of rent. Upon termination
of any Lease no Group Company will be under any obligation to restore the
relevant Property to its original state. Except for timely payment of the rent
to the relevant landlord, no Group Company has any Liabilities or obligations to
any Person with respect to any Lease.

C.4.
Each of the Group Companies has performed all of its obligations under any
termination agreements pursuant to which it has terminated any leases,
subleases, licenses or other occupancy agreements of real property that are no
longer in effect and has no continuing Liability with respect to such terminated
real property leases. No Group Company is party to any agreement or subject to
any claim that may require the payment of any real estate brokerage commissions
or finders’ fees.

D.
COMMERCIAL

D.1.
Annex D.1 of the Disclosure Letter identifies, in each subpart that corresponds
to the subparagraph listed below, any Contract (x) to which any Group Company is
a party, (y) by which any Group Company or any of its assets is bound or under
which any Group Company has any obligation or (z) under which any Group Company
has any right or interests (the Contracts described below, whether or not set
forth in paragraph D of the Disclosure Letter, are referred to herein as the
Material Contracts; to the extent any Contract entered into between the date
hereof and the Completion would otherwise have been deemed a Material Contract
under the terms herein, such Contract will also be deemed a Material Contract):

D.1.1
that is with a Top Customer or a Top Supplier;






--------------------------------------------------------------------------------





D.1.2
(A) that provides for any most favored pricing, most favored terms, or similar
terms binding on any Group Company, (B) that grants any right of first refusal,
right of first offer or similar rights with respect to any material assets,
rights, securities or other interests (including any Securities) or properties
of any Group Company, (C) that caps or otherwise limits the ability of any Group
Company to increase fees upon renewal of a Contract, (D) that requires any Group
Company to perform or provide any enhancements to any Company Product, or to
maintain any Company Product customizations, (E) that requires any Group Company
to support a particular Company Product version (including any prohibition or
limit on declaring the end-of-life of a version), or (F) that requires any Group
Company to provide any free end-user support;

D.1.3
pursuant to which any Group Company is bound to, or has committed to provide or
license, any Company Intellectual Property or Company Product to any third party
on an exclusive basis or to acquire or license any product or service on an
exclusive basis from a third party;

D.1.4
imposing any restriction on the right or ability of any Group Company (or that
would purport to limit the freedom of the Purchaser or any of its Affiliates):
(A) to engage in any business practices; (B) to compete with any other Person or
to engage in any line of business, market or geographic area, or to sell,
license, manufacture or otherwise distribute any of its technology or products,
or from providing services, to customers or potential customers or any class of
customers, in any geographic area, during any period of time, or in any segment
of the market; (C) to solicit the employment of, or hire, any potential
employees, consultants or independent contractors (provided the Sellers’
Warranty in this clause (C) of paragraph D.1.4 is only made with respect to
Disclosed Contracts); (D) to acquire any product, property or other asset
(tangible or intangible), or any services, from any other Person; or (E) to
develop or distribute any technology or exploit any Intellectual Property
Rights;

D.1.5
pursuant to which any Group Company has agreed to a covenant not to sue with
respect to Intellectual Property Rights or agrees to transfer or assign any
Intellectual Property Rights;

D.1.6
relating to any development, joint development or outsourced development
agreement involving the development of Intellectual Property Rights pertaining
to the Company Products;

D.1.7
relating to capital expenditures and involving future payments with respect to
acquiring or maintaining fixed assets in the future in excess of $50,000;

D.1.8
relating to the settlement of any Action (other than any settlement for monetary
damages alone not in excess of $50,000);

D.1.9
relating to (A) the disposition or acquisition of material assets or any
material interest in any Person or business enterprise or (B) the acquisition,
issuance or transfer of any securities of another Person;

D.1.10
relating to any mortgages, indentures, guarantees, pledges or performance or
completion bonds, indemnity or surety arrangements, loans or credit agreements,
security agreements or other Contracts or instruments relating to Debt or
extension of credit or the creation of any Lien with respect to any asset of any
Group Company;

D.1.11
creating or relating to any partnership or joint venture or any sharing of
revenues, profits, losses, costs or liabilities, including any agreements
requiring any Group Company to pay royalties;






--------------------------------------------------------------------------------





D.1.12
any Lease with annual rental payments exceeding €15,000;

D.1.13
that has a term of more than one year and that may not be terminated by a Group
Company (without penalty or any post-termination support, maintenance,
engineering or similar obligations) within sixty (60) days after the delivery of
a termination notice (provided the Sellers’ Warranty in this paragraph D.1.13 is
only made with respect to Disclosed Contracts);

D.1.14
except with respect to Service Provider Agreements that are listed in Annex J.3
of the Disclosure Letter, to the extent not disclosed in another section of
Annex D.1, that contemplates or involves: (A) the payment or delivery of cash or
other consideration in an amount or having a value in excess of $75,000 in the
aggregate; or (B) the performance of services having a value in excess of
$75,000 in the aggregate; or

D.1.15
any and all other Contracts (other than those listed in a paragraph above)
which, by reason of their nature, term, scope, price or otherwise, are or are
likely to be of material importance to the Business.

D.2.
All Material Contracts are in written form. The Company has made available true,
correct and complete copies of all Material Contracts, including all amendments
or modifications thereto. No Group Company is a party to any Contract with any
of the Group’s top twenty (20) resellers and end customers, based on revenues
generated in connection with such resellers and end customers for the calendar
year ended December 31, 2017 and the six months ended June 30, 2018, other than
written Contracts that have been Disclosed.

D.3.
All Material Contracts are in full force and effect and binding on the parties
thereto in accordance with their respective terms. In addition, each of the
parties to any Material Contract has performed all material obligations required
to be performed by such party under such Material Contract, and has not breached
or violated in any material respect any obligation of such Material Contract,
and is not in default, and no event has occurred and no circumstance or
condition exists, that (with or without notice or lapse of time, or both) would
constitute such a default. No Group Company has received notice from any party
asserting any breach, violation or default of, or giving written notice to
terminate or modify, any Material Contract and, so far as the Non Investor
Indemnifying Parties are aware, no matter, fact or circumstance exists which
gives rise to (or may give any party reasonable cause to assert), with the lapse
of time, giving of notice, or both, a breach in any material respect, violation
in any material respect, default or right to terminate or to accelerate the
maturity or performance of, any Material Contract (whether by the relevant Group
Company or the relevant other party to the Material Contract), as a consequence
of the transactions contemplated by this Agreement or otherwise. No Group
Company has received any written notice or, so far as the Non Investor
Indemnifying Parties are aware, any non-written communication regarding any
actual or possible violation or breach of, or default under, any Material
Contract. No Group Company has waived any of its material rights under any
Material Contract that would result in Liabilities to the Group Companies in
excess of $25,000.

E.
Top Customers; Top Suppliers

E.1.
Annex E.1 lists each of the top twenty (20) currently active customers of the
Group, taken as a whole, ranked by revenue generated in connection with such
customers for the calendar years ended December 31, 2016 and December 31, 2017
and the six months ended June 30, 2018 (each, a Top Customer).






--------------------------------------------------------------------------------





E.2.
Annex E.2 lists each of the top ten (10) currently active suppliers and vendors
of the Group, taken as a whole, by dollar volume of sales and purchases,
respectively, for the calendar years ended December 31, 2016 and December 31,
2017 and the six months ended June 30, 2018 (each, a Top Supplier).

E.3.
No Top Customer or Top Supplier has ceased to do business with any Group Company
or substantially reduced its dealings with any Group Company, including, with
respect to any Top Customer, a reduction in use of products or services, or a
reduction in the number of active studies. No Group Company has received written
notice or, to the knowledge of the Non Investor Indemnifying Parties,
non-written communication that any Top Customer or any Top Supplier intends to
cancel, or otherwise materially and adversely modify its relationship with any
Group Company (whether related to payment, price or otherwise) on account of the
Transactions or otherwise.

F.
INTELLECTUAL PROPERTY RIGHTS AND INFORMATION TECHNOLOGY

F.1.
Confidential Information

There is not and has not been any actual or alleged misuse by any Person of any
confidential information of any Group Company and each of the Group Companies
has taken all commercially reasonable measures necessary or required to protect
the confidentiality of confidential information and trade secrets of any of the
Group Companies or of any third party that has provided any confidential
information or trade secrets to any of the Group Companies. Without limiting the
foregoing, no Group Company has disclosed to any Person any of its confidential
information except (i) to its professional advisers under a legal duty to
maintain the secrecy of the confidential information or (ii) where such
disclosure was properly made in the normal course of the Business and was made
subject to a written agreement under which the recipient is obliged to maintain
the secrecy of the confidential information and is restrained from further
disclosing or using it other than for the purposes for which it was disclosed by
the relevant Group Company. In addition, except for those Service Providers that
have not created or developed any Intellectual Property Rights or Technology
incorporated in any Company Product that has been developed, marketed,
distributed, licensed, sold, or offered by or on behalf of any of the Group
Companies since September 16, 2016, each Service Provider has executed the Group
Companies’ standard form proprietary information and confidentiality agreement,
a copy of which has been provided to the Purchaser.
F.2.
Intellectual Property Rights

F.2.1
Annex F.2.1 to the Disclosure Letter contains an accurate and complete list of
(i) (a) all registered Intellectual Property Rights owned by, filed in the name
of, or licensed exclusively to any Group Company (including applications to
register the same and specifications of the countries where (applications to
register) Intellectual Property Rights have been filed) and (b) all domain names
registered in the name of or transferred to any Group Company (indicating for
each item the applicable registrar and the registration renewal date) and any
social media accounts, addresses, and handles that used or registered by or on
behalf of a Group Company (Company Domain Names) ((a) and (b) together, Company
Registered IP), indicating for each item the applicable registration and
application number, application and registration date, and jurisdiction in which
such item is filed; and (ii) any proceedings or actions pending before any court
or tribunal (including the European Union Intellectual Property Office, the U.S.
Patent and Trademark Office, or equivalent authorities anywhere in the world).
Each item of Company Registered IP is subsisting and, so far as the Non Investor
Indemnifying Parties are aware, valid and enforceable.






--------------------------------------------------------------------------------





No Company Registered IP has been adjudged or deemed to be invalid or
unenforceable. None of the Non Investor Indemnifying Parties is aware of any
information, materials, facts, or circumstances, including any information or
fact that would constitute prior art, that would render any of the Company
Registered IP invalid or unenforceable. All necessary registration, maintenance,
and renewal fees currently due in connection with such Company Registered IP
have been timely and duly made and all necessary documents, recordations and
certificates in connection with such Company Registered IP have been filed with
the relevant patent, copyright, trademark or other authorities in the United
States or foreign jurisdictions, as the case may be, for the purposes of
prosecuting, perfecting and maintaining such Company Registered IP, or would
materially affect any pending application for any Company Registered IP and no
Group Company has knowingly misrepresented, or knowingly failed to disclose, any
facts or circumstances in any application for any Company Registered IP that
would constitute fraud or a misrepresentation with respect to such application
or by which any Company Registered IP may be revoked, invalidated, or rendered
unenforceable, or the prospects of registration of such rights may be
prejudiced. None of the Company Registered IP has expired, been cancelled, or
abandoned.
F.2.2
Annex F.2.2 to the Disclosure Letter lists all Contracts to which any Group
Company is a party pursuant to which (i) a third party has been granted,
licensed, or provided, or otherwise has the right to access or use, any
Intellectual Property Right owned or purported to be owned by or exclusively
licensed to any Group Company (Company Intellectual Property Right) or any
Company Product (Out-Licenses) (other than any non-disclosure agreement or any
non-exclusive end user agreement for any Company Product, in each case that has
been entered into in the ordinary course of business, that do not materially
differ in substance from any of the Group Company’s applicable standard form
agreements that have been made available to the Purchaser, and for which the
total of all payments that have been made or are owed to any of the Group
Companies does not exceed $25,000 (Standard NDA and EULA)) and (ii) a third
party has licensed or granted any right in any Intellectual Property Rights to
any Group Company (In-Licenses) (other than (a) agreements for generally
commercially available software in executable code form that the Group Companies
have licensed for a cost of not more than $10,000 on an annual basis or $25,000
in the aggregate; (b) non-disclosure agreements that do not materially differ in
substance from any of the Group Company’s standard form non-disclosure agreement
that has been made available to the Purchaser; and (c) licenses for Open Source
Software, (a), (b), and (c) collectively, (Other In-Licenses)). No Company
Intellectual Property Right is subject to any Contract except for (x) the
agreements listed in Annex F.2.2 to the Disclosure Letter; and (y) the Standard
NDA and EULA, in case, in the ordinary course of business. No Group Company is
in breach of and has not breached any such Contract described within the scope
of this paragraph F.2.2 and, as far as the Non Investor Indemnifying Parties are
aware, no third party is in breach in any material respect of and has not
breached in any material respect any provision of such Contract described within
the scope of this paragraph F.2.2.

F.2.3
The Group Companies are the sole legal and beneficial owner of or applicant for
or has good and exclusive title to, and may freely use and dispose of, each item
of the Company Intellectual






--------------------------------------------------------------------------------





Property, free and clear of, and such Company Intellectual Property is owned by
the applicable Group Company free of and clear of, any Third Party Claim and
Liens.
F.2.4
No government funding, facilities, faculty or students of an educational
institution or research center or funding from third parties was used in the
development of Company Business IP in a manner that gives any ownership of or
license rights of any Company Intellectual Property Right to any Governmental
Authority. As far as the Non Investor Indemnifying Parties are aware, no current
or former employee, consultant, or independent contractor of any Group company,
who was involved in, or who contributed to, the creation or development of any
Company Intellectual Property, was employed by or has performed services for the
government, university, college, or other medical or educational institution or
research center during a period of time in which such employee, consultant, or
independent contractor was also performing services for any Group Company. No
university, college or other medical or educational institution or research
center has any rights whatsoever in any Company Intellectual Property. The Group
Companies have not permitted the rights of the Group Companies in any Company
Intellectual Property that is or was at the time material to any Group Company
to enter into the public domain, including any contributions to open source
software communities.

F.2.5
The activities of each Group Company and operation of its Business, as such
Business was conducted, is currently conducted, or is currently contemplated to
be conducted by such Group Company (including the design, development,
manufacture, testing, use, marketing, distribution, import, sale, offer to sell,
licensing, provision, support, and other exploitation of any Company Products)
have not infringed, misappropriated, or violated, do not infringe,
misappropriate, or violate, and will not infringe, misappropriate, violate, any
Intellectual Property Right of any third party or any right of any person
(including any right to privacy or publicity), or constitute unfair competition
or trade practices under the Laws of any jurisdiction. No claim has been made
against, or to the knowledge of the Non Investor Indemnifying Parties,
threatened against, any Group Company in respect of such infringement,
misappropriation, or violation. The Sellers’ Warranties contained in the first
sentence of this paragraph F.2.5 shall be deemed to be made to the knowledge of
the Non Investor Indemnifying Parties solely with respect to Company
Intellectual Property Rights that are not Company Registered IP or trade
secrets.

F.2.6
The Non Investor Indemnifying Parties are not aware of any unauthorised use by
any Person of any Company Intellectual Property or confidential information of
any Group Company. As far as the Non Investor Indemnifying Parties are aware, no
Person has infringed or misappropriated, or is misappropriating or infringing,
any Company Intellectual Property. No Group Company has brought any claims,
suits, arbitrations or other adversarial proceedings before any court,
Governmental Authority, or arbitral tribunal against any Person with respect to
any Company Intellectual Property.

F.2.7
Each Group Company has taken appropriate and reasonable measures to protect the
Company Intellectual Property, whether registered or unregistered. Without
limiting the foregoing, in each case in which any Group Company has acquired or
sought to acquire ownership of any Intellectual Property Rights or Technology
from any Person, including as a result of engaging any current or former
employee, consultant or any other Person to develop or create any Intellectual
Property






--------------------------------------------------------------------------------





Rights or Technology for the Group Company, that Group Company has obtained sole
and exclusive ownership of, by operation of law or by a valid and enforceable
assignment sufficient to irrevocably transfer all, such Intellectual Property
Rights (including the right to seek past and future damages with respect
thereto) or Technology to that Group Company. Except as set forth in Annex F.2.7
to the Disclosure Letter there are no actions that must be taken by any Group
Company within one hundred and twenty (120) days of the date hereof for the
purposes of obtaining, maintaining, preserving, or renewing any Company
Registered IP, including the payment of any registration, maintenance or renewal
fees or the filing of any documents, applications or certificates for the
purposes of perfecting, maintaining, or renewing any Company Registered IP.
F.2.8
The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will neither automatically (with or without the
giving of notice or lapse of time or both) violate nor by their terms result in
the breach, modification, cancellation, termination, suspension of, or
acceleration of any payments with respect to, any Contract described within the
scope of paragraph F.2.2 (those of which are listed or required to be listed in
Annex F.2.2, (IP Contracts)). Neither this Agreement nor the transactions
contemplated by this Agreement will cause, obligate, or require, by operation of
law or otherwise of the terms of any Contract to which any Group Company is a
party: (i) the Purchaser or any of its affiliates or any of the Group Companies
to grant to any third party any right to or with respect to any Intellectual
Property Rights or Technology owned by, or licensed to, any of them, (ii) the
Purchaser or any of its affiliates or any of the Group Companies, to be
restricted from developing, selling, licensing, manufacturing, distributing or
commercializing any Company Intellectual Property or Company Product, (iii) the
Purchaser or any of its affiliates or any of the Group Companies being bound by,
or subject to, any non-compete, Lien or other material restriction on the
operation or scope of their respective businesses, or (iv) the release of any
source code for any Company Product to any third party.

F.2.9
No Group Company, and to the Non Investor Indemnifying Parties’ knowledge, nor
any other Person acting on their behalf, has licensed, disclosed or delivered,
agreed to license, disclose or deliver, or permitted the disclosure or delivery
to any escrow agent or other Person, of any source code for any Company Product
or Company Intellectual Property, except for disclosures to employees,
contractors or consultants under binding written agreements that prohibit use or
disclosure except solely in the performance of services for a Group Company. To
the Non Investor Indemnifying Parties’ knowledge, no event has occurred, and no
circumstance or condition exists, that (with or without notice, lapse of time or
both) will, or would reasonably be expected to, require the disclosure or
delivery by any of the Group Companies or any Person acting on behalf of the
Group Companies to any third party of any Company Intellectual Property or
source code of any Company Product.

F.2.10
The Company Intellectual Property Rights and the rights that the Group Companies
have under the In-Licenses and Other In-Licenses constitute all of the Company
Business IP.

F.2.11
Annex F.2.11 to the Disclosure Letter contains a complete and accurate list of
all (i) of those Company Products that have been made available by any Group
Company; and (ii) all of those






--------------------------------------------------------------------------------





Company Products that the Group Companies, in accordance with any product
roadmap provided or described to the Purchaser, to develop, manufacture,
deliver, plan to make commercially available, market, support, sell, provide or
distribute, offer for sale, import or export for resale, or license out, in each
case, within twelve (12) months after the Completion. The Group Companies have
used commercially reasonable efforts in attempting to make all Company Products
(and all parts thereof) free of any disabling codes or instructions and any
“back door,” “time bomb,” “Trojan horse,” “worm,” “drop dead device,” “virus” or
other software routines or hardware components that are designed to permit
unauthorized access or the unauthorized disablement or erasure of such Company
Product (or all parts thereof) or data or other software of users
(Contaminants). As far as the Non Investor Indemnifying Parties are aware, all
of the Company Products that the Group Companies have manufactured, distributed,
licensed, or sold were merchantable, free from defects in design,
specifications, processing, manufacture, material or workmanship, and suitable
for the purpose for which they were sold at the time at which they were sold, in
each case in all material respects, except, in each case, (a) where any such
failure to be merchantable, free from defects, or suitable, was corrected,
fixed, or otherwise resolved by a Group Company in accordance with any
contractual obligation of that Group Company, or other applicable warranty
obligation, or (b) to the extent applicable warranties relating to any of the
foregoing were disclaimed in an agreement with a customer or considered to be
disclaimed under applicable Law.
F.2.12
No Group Company, and to the knowledge of the Non Investor Indemnifying Parties,
no other person acting on behalf of a Group Company, has disclosed, delivered,
granted, licensed to any person, agreed to disclose, deliver, grant, or license
to any person, or permitted the disclosure or delivery to any escrow agent or
other person of, any software source code that is Company Intellectual Property
Rights (Company Source Code), other than any such Company Source Code disclosed,
delivered, provided, or otherwise made available to consultants or independent
contractors solely as necessary for performance of services for the benefit of a
Group Company and pursuant to written agreements containing appropriate non-use
and non-disclosure obligations. To the knowledge of the Non Investor
Indemnifying Parties, no event has occurred, and no circumstance or condition
exists, that (with or without notice or lapse of time, or both) will, or would
reasonably be expected to, result in the disclosure or delivery by a Group
Company or any person acting on its behalf to any person of any Company Source
Code. Annex F.2.12 to the Disclosure Letter identifies each Contract pursuant to
which any Group Company has deposited, or is or may be required to deposit, with
an escrow agent or any other person, any Company Source Code.

F.3.
Information Technology

Each Group Company either legally owns or has the right to use the Business IT
Systems under licenses, leases or other contractual arrangements which are in
force and have been materially complied with by each Group Company. In the
twelve (12) months prior to the Completion Date, the Business IT Systems, (i)
have been free from material defects, (ii) have operated substantially in
accordance with the requirements of the relevant Group Company and (iii) have
been all under current maintenance contracts consistent with past practice.





--------------------------------------------------------------------------------





F.4.
Open Source Software

F.4.1
In this paragraph, unless the context otherwise requires:

Open Source Software:
means the software licensed, distributed, or conveyed as “open source software,”
“free software,” “copyleft,” or under any license that requires as a condition
of its use, modification, or distribution that it, or other software into which
such software is incorporated, integrated, or with which such software is
combined or distributed or that is derived from or linked to such software, be
disclosed or distributed in source code form, delivered at no charge, or be
licensed, distributed, or conveyed under the same terms as such agreement that
meets the Open Software Initiative’s definition of “open source”, available
online at http://www.opensource.org/osd.html (any such license, an Open Source
License).

Proprietary Software:
means any software which is not Open Source Software.

Third Party Materials:
means any Proprietary Software, content, data, information or other materials
made available to any Group Company by any third party.

F.4.2
Annex F.4.2 to the Disclosure Letter (i) contains an accurate and complete list
of (a) each item of Open Source Software that has been incorporated into any
Company Product in any way, distributed or provided with any Company Product, or
from which any part of any Company Product has been derived, (b) the applicable
Open Source License for each such item of Open Source Software, (c) the Company
Product to which each such item of Open Source Software relates, and (ii)
generally describes, without limitation (a) the manner in which each item of
such Open Source Software has been used, (b) whether (and, if so, how) the Open
Source Software has been modified by or for any of the Group Companies, (c)
whether the Open Source Software has been distributed by or for, or otherwise
provided by or for, any of the Group Companies, and (d) whether (and if so, how)
such Open Source Software has been incorporated into or linked to, or otherwise
interacts with, any Company Product or any portion thereof.

F.4.3
No Company Product contains, is derived from, or is distributed with, or is
being or was developed using Open Source Software that, and none of the Group
Companies has used Open Source Software in any manner that (except with respect
to any incorporated Open Source Software itself), would or could (i) require the
disclosure or distribution in source code form of any Company Product, Company
Intellectual Property, or part thereof, (ii) require the licensing of any
Company Product, Company Intellectual Property, or part thereof for the purpose
of making derivative works, (iii) impose any restriction on the consideration to
be charged for the distribution of any Company Product, Company Intellectual
Property, or part thereof, (iv) create, or purport to create, obligations for
any of the Group Companies with respect to Company Intellectual Property, or
grant, or purport to grant, to any third party, any rights or immunities under
Company Intellectual Property Rights, or (v) impose any other material
limitation,






--------------------------------------------------------------------------------





restriction, or condition on the right of any of the Group Companies to use or
distribute any Company Product or Company Intellectual Property.
F.4.4
With respect to any Open Source Software that is or has been used by any of the
Group Companies in any way, each of the Group Companies has been and is in
compliance with all applicable Open Source Licenses with respect thereto,
complete copies of which have been made available to the Purchaser, including
any and all copyright notices, attribution requirements, and notices of
availability of source code, if applicable.

F.4.5
Annex F.4.5 to the Disclosure Letter describes any contributions of Open Source
Software made by each Group Company.

F.4.6
So far as the Non Investor Indemnifying Parties are aware there are not any
actual, potential or alleged breach, invalidity, grounds for termination,
grounds for rescission, grounds for avoidance or grounds for repudiation of, any
contract to which a Group Company is a party resulting from such Group Company’s
use, distribution or conveyance of Open Source Software.

G.
DATA PROTECTION

G.1.
The Group, the Company Products, and all Service Providers comply in all
material respects, and have at all times complied in all material respects, with
all Data Protection Requirements. The execution, delivery, and performance of
this Agreement and the transactions contemplated hereby will not result in a
breach or violation of any Data Protection Requirements. Each Group Company has
full rights to transfer to the Purchaser and any of its Affiliates all Covered
Data maintained by or for such Group Company without violating any Privacy
Requirement. There are no unsatisfied requests from individuals to any Group
Company seeking to exercise their data protection rights under any Law (such as
rights to access, rectify, or delete their Personal Data, or to restrict
processing of or object to processing of Personal Data, or to data portability).

G.2.
Each Group Company has obtained a written agreement from each Service Provider
with access to Covered Data that binds such Person to at least the same
restrictions and conditions that apply to such Group Company with respect to
Covered Data and to implement reasonable and appropriate measures for protecting
such Covered Data.

G.3.
There has not been any complaint to, or any audit, proceeding, investigation
(formal or informal) or other action against, any Group Company, any Service
Providers, or any customers of any Group Company (in the case of customers, to
the extent relating to the Company Products or the practices of any Group
Company) by any private party, data protection authority, or any other
Governmental Entity, foreign or domestic, relating to the security, use, or
other processing of Covered Data.

G.4.
Each Group Company maintains appropriate security plans, procedures and
facilities for the Business and has at all times (a) taken reasonable steps
consistent with (or exceeding) industry standards to safeguard the availability,
security and integrity of the Business IT Systems and the data maintained or
processed thereon; and (b) maintained reasonable and appropriate security
measures to protect Covered Data maintained or processed by or for each Group
Company against loss and against unauthorized access, use, modification,
disclosure or other misuse. There has been no (y) breach of the security of the
Business IT Systems, or other unauthorized access to or use of the Business IT
Systems; or (z) any loss of,






--------------------------------------------------------------------------------





unauthorized access to, or unauthorized use, modification, alteration,
destruction, disclosure, or other misuse of, Covered Data maintained or
otherwise processed by or for any Group Company.
H.
INSURANCE

H.1.
For the insurance policies of each Group Company which are currently in place,
all premiums due have been duly and punctually paid and nothing has been done or
omitted to be done which could make any policy of insurance void or voidable.
Annex H.1 to the Disclosure Letter lists a summary of all insurance policies and
fidelity bonds covering the assets, business, equipment, properties, operations,
employees, officers and directors of each Group Company, including the type of
coverage, the carrier, the amount of coverage, the term and the annual premiums
of such policies. To the knowledge of the Non Investor Indemnifying Parties,
there is no threatened termination of, or premium increase with respect to, any
of such policies, other than with respect to premium increases, as a result of
growing revenue. None of the Group Companies or any of their Affiliates has ever
maintained, established, sponsored, participated in or contributed to any
self-insurance plan.

H.2.
No claim is outstanding, and during the previous five (5) years period no claims
have been made, under any of the insurance policies entered into by any Group
Company and, as at the date of this Agreement, there are no circumstances or
matters which might give rise to such a claim.

H.3.
All Assets and the Business are adequately insured (meaning on adequate terms
and conditions and for adequate values) against all risks normally insured
against by Persons carrying on the same type of business as the businesses
carried on by the Group Companies.

I.
TAX

I.1.
All Taxes for which any Group Company is liable or for which any Group Company
is liable to account for periods up to and including the Completion Date have
been duly and timely paid or, if not due, properly reflected in the Accounts, no
fine for late filing or late payment of any Tax has been imposed on any Group
Company. No Group Company has asked for any extensions of time for the filing of
any returns or other documents relating to Tax and no Group Company is subject
to a special regime in respect of Tax.

I.2.
No Group Company is, or has ever been, liable to Tax in the current financial
year or the five (5) financial years preceding the date of this Agreement in a
country, other than the country of its incorporation (a Foreign Country),
including as a result of:

(a)
it being considered a resident for any Tax purpose in a Foreign Country; or

(b)
it having a branch, agency or permanent establishment in a Foreign Country; or

(c)
it being considered to be a branch, agency or permanent establishment of a
company in a Foreign Country; or

(d)
it owing shares in a subsidiary in a Foreign Country.

I.3.
All transactions or arrangements of the Group Companies are and were effected on
at arm’s length terms and, to the knowledge of the Non Investor Indemnifying
Parties, no such transactions or arrangements involving the Group Companies have
taken place or are in existence that are such that any provision relating to
transfer pricing might be invoked by any Tax Authority, affecting the Tax
position of the Group






--------------------------------------------------------------------------------





Companies. Each and every Group Company has all relevant information available
to demonstrate and defend its transfer pricing position.
I.4.
During the current financial year and five (5) financial years preceding the
date of this Agreement, no Group Company has claimed or has been granted
exemptions from Taxes in connection with reorganisations or mergers, and there
are no reorganisations or mergers which have come into effect on or before the
date of this Agreement, which will or may give rise to the assessment or payment
of Taxes after the date of this Agreement.

I.5.
No Group Company will be required to include any item of income or gain in, or
exclude any item of deduction or loss from, taxable income for any taxable
period (or portion thereof) ending after the Completion Date as a result of (a)
any installment sale or open transaction disposition made on or prior to the
Completion Date, (b) any prepaid amount received on or prior to the Completion
Date, (c) any “closing agreement” or other agreement with any Tax authority
executed on or prior to the Completion Date, (d) any deferred intercompany gain
or loss in connection with a transaction consummated on or prior to the
Completion Date or (e) any change in the method of accounting made on or prior
to the Completion Date.

I.6.
All notices, computations and returns which ought to have been given or made for
periods up to and including the Completion Date, have been submitted by the
relevant Group Company to the relevant Tax authorities or the authorities
competent for social security contributions and all notices, computations and
returns submitted to such Tax authorities are true, accurate and complete in all
material aspects and are not the subject of any material dispute nor are, to the
knowledge of the Non Investor Indemnifying Parties likely to become the subject
of any material dispute with such authorities. All records which any Group
Company is required to keep for Tax purposes, have been duly kept and available
for inspection at the each of the Group Company’s premises.

I.7.
Each Group Company has made all deductions in respect, or in account, of any Tax
from any payments made by it which it is obliged or entitled to make and has
accounted in full to the appropriate authority for all amounts so deducted.

I.8.
No Group Company has, within the past five years, been subject to or is
currently subject to any investigation, audit or visit by any Taxation or any
authority competent for social security contributions, and no Group Company is
aware of any such investigation, audit or visit planned for the next twelve (12)
months.

I.9.
There are no Tax Liabilities that arise in connection with the Transactions,
including any transfer, stamp, registration, sales, use, goods and services or
other similar Taxes.

I.10.
Each Group Company is duly registered for the purposes of VAT in its country of
incorporation and has complied with all material statutory provisions, rules,
regulations, orders and directions concerning VAT, including the making on time
of accurate returns and payments and the maintenance of records. No Group
Company has made any exempt supplies in the current or preceding VAT year
applicable to it and there are no circumstances by reason of which there might
not be a full entitlement to credit for all VAT chargeable on supplies and
acquisitions received and imports made (or agreed or deemed to be received or
made) by it.






--------------------------------------------------------------------------------





I.11.
With respect to Service Providers, each Group Company has withheld or collected,
and timely paid over to the appropriate Tax authorities (or is properly holding
for such timely payment), all Taxes required by law to be withheld or collected
by them.

I.12.
No Group Company has distributed any stock or has been the distributee in any
distribution of stock.

I.13.
Other than Cliff Gregory, none of the Sellers nor any beneficial owner of the
Sellers is a United States taxpayer.

I.14.
The taxable year of each of Group Company ends on December 31.

I.15.
None of the Group Companies has made any entity classification election pursuant
to Treasury Regulation Section 301.7701-3 to be classified as anything other
than an association for U.S. federal income Tax purposes.

J.
SERVICE PROVIDERS

J.1.
Annex J.1 to the Disclosure Letter contains a true, accurate and complete list
of all Employees employed by the Group Companies and such list contains all the
particulars of their employment, including name and gender, length of service,
current salary and indirect remuneration, such as fringe benefits, profit
sharing arrangements, stock option plans, tantièmes and bonuses, severance,
medical and life insurance, and other employee welfare or benefit plans or
arrangements.

J.2.
Save as Disclosed in the Disclosure Letter, no sum is payable to or for the
benefit of any Key Employee or Service Provider (including holiday allowances,
holiday payments etc.) and there is no scheme or arrangement in operation by or
in relation to any Group Company under which any Key Employee, Service Provider
or other Person is entitled to a variable or contingent commission or
remuneration of any other sort.

J.3.
Annex J.3 of the Disclosure Letter contains an accurate and complete list of
each Company Benefit Plan and each Service Provider Agreement.

J.4.
The Service Provider Agreements are in compliance in all material respects with
all applicable Law and do not contain any unusual provisions.

J.5.
There are no arrears in respect of the payment of salaries, fringe benefits,
bonuses, pensions or other financial obligations to or in respect of the Service
Providers and no Group Company has any Liability to pay compensation for loss of
office or employment or a redundancy payment to any present or former Service
Provider or any other Person or to make any other statutory payment or any
payment for breach of any agreement and no such sums have been paid (whether
pursuant to a legal obligation or agreement ex-gratia) since the Accounts Date.

J.6.
There are no ongoing disputes or litigations between the any Group Company and
any Service Provider and to the Knowledge of the Non Investor Indemnifying
Parties, there are no circumstances which may result in any dispute involving
any of the Service Providers.

J.7.
There has not been made any loan or advance payment to any Service Provider
which is outstanding.

J.8.
No Group Company is a party to any consultancy, secondment or other agreement
for the provision of services of any Person by or to any Group Company and there
are no self-employed Persons that are being






--------------------------------------------------------------------------------





or should have been treated for Tax purposes as employees of any Group Company.
No Group Company is retaining any employees through temporary employment
agencies.
J.9.
Annex J.9 to the Disclosure Letter contains an overview of all pension and
voluntary early retirement, death, disability, sickness obligations of the Group
Companies and of the contributions made or to be made by any Group Company with
respect to such pension and voluntary early retirement schemes. All
contributions due with respect to the abovementioned pension and voluntary early
retirement obligations have at all times been fully paid or provided for in the
Accounts and have been made in accordance with all applicable Law. The Accounts
contain a sufficient provision for all (contingent) pension obligations,
including back service obligations as per the relevant balance sheet dates (if
any).

J.10.
So far as the Non Investor Indemnifying Parties are aware, no Employee is in
violation of any restrictive covenant, non-competition agreement or any
agreement relating to assignment of intellectual property, in each case, to any
former employer or third party (Prior Obligations). So far as the Non Investor
Indemnifying Parties are aware, no Employee will be in violation of any Prior
Obligations by becoming an employee of or performing services for the Purchaser.

J.11.
So far as the Non Investor Indemnifying Parties are aware, no Employee has
indicated, whether verbally or in writing to the Company that he/she is, or will
be prior to the Completion, terminating his or her employment for any reason.

J.12.
Save as Disclosed in Annex J.12 of the Disclosure Letter, with respect to any
Service Provider, the execution of this Agreement and the consummation of the
transactions contemplated hereby will not (either alone or upon the occurrence
of any additional or subsequent events) (i) result in any payment (including
severance, golden parachute, bonus or otherwise), becoming due to any Service
Provider, (ii) result in any forgiveness of indebtedness, (iii) materially
increase any benefits otherwise payable by the Group Company (iv) result in any
increase in or obligation to fund benefits with respect to any Service Provider;
(v) create any limitation or restriction on the right of the Company (or its
successor) to merge, amend, or terminate any Company Benefit Plan, or (vi)
result in the acceleration of the time of payment, funding, or vesting of any
such benefits.

J.13.
Each Group Company is in compliance in all material respects with all applicable
Laws, collective bargaining Contracts, orders, extension orders and binding
customs respecting labor and employment, including Laws relating to employment
practices, terms and conditions of employment, discrimination, disability, fair
labor standards, workers compensation, wrongful discharge, immigration,
occupational safety and health, family and medical leave, wages and hours
(including overtime wages), worker classification, equal opportunity, pay
equity, meal and rest periods, and employee terminations. In each case, with
respect to any Service Provider: (i) has withheld and reported all amounts
required by Law or by Contract to be withheld and reported with respect to
wages, salaries and other payments to Service Providers; (ii) is not liable for
any arrears of wages, severance pay or any Taxes or any penalty for failure to
comply with any of the foregoing; and (iii) is not liable for any payment to any
trust or other fund governed by or maintained by or on behalf of any
governmental entity, with respect to unemployment compensation benefits, social
security or other benefits or obligations for Service Providers (other than
routine payments to be made in the normal course of business and consistent with
past practice). No Group Company has any Liability with respect to any
misclassification of (A) any Person or Employee located in the U.S. as an
independent contractor rather than as an employee; (B) any Service Provider






--------------------------------------------------------------------------------





leased from another employer; or (C) any Employee located in the U.S. currently
or formerly classified as exempt from overtime wages.
J.14.
No Group Company is a party to any collective bargaining Contracts, and there
are no labor unions or other organizations representing, purporting to represent
or attempting to represent, any Service Provider. No collective bargaining
Contract is being negotiated by any Group Company relating to any Service
Provider. So far as the Non Investor Indemnifying Parties are aware, there are
not any strikes, labor disputes, concerted refusal to work overtime, slowdowns,
work stoppages, lockouts or threats thereof, by or with respect to any Service
Provider. No Group Company has engaged in any unfair labor practices within the
meaning of the National Labor Relations Act or any similar applicable Law.

K.
LITIGATION

K.1.
Neither any Group Company nor or any Person for whose acts or defaults such
Group Company may be liable, is engaged in any dispute in the sense of any
civil, criminal, administrative, arbitration, regulatory or other proceedings,
claims, investigations, inquiries, actions (including disciplinary), suits,
audits, reviews or prosecutions in any jurisdiction and none of the foregoing is
pending or threatened by or against any Group Company or any Person for whose
acts or defaults the relevant Group Company is liable, or any of the properties,
assets, managers, officers or employees (in their capacities as such or relating
to their employment, services or relationship with the Company) of the
foregoing.

K.2.
So far as the Non Investor Indemnifying Parties are aware, there is no fact or
circumstance which is likely to give rise to any dispute as referred to in
paragraph K.1.

K.3.
No Group Company is, or has been in the past, the subject of any investigation,
inquiry or enforcement proceedings by any Governmental Authority nor are the Non
Investor Indemnifying Parties aware of anything which is likely to give rise to
any such investigation, inquiry or proceedings.

K.4.
There is no outstanding judgement, order, writ, injunction, decree, arbitral
award or decision of a court, tribunal, arbitrator or other Governmental
Authority in any jurisdiction against any Group Company or to which any Group
Company is subject.

K.5.
There is no action by the Company currently pending or which the Company intends
to initiate.

K.6.
There is no private or governmental action, suit, proceeding, claim, audit,
review, arbitration or investigation of any nature (Action) pending, or to the
knowledge of the Non Investor Indemnifying Parties, threatened, against such Non
Investor Indemnifying Party or any of such Non Investor Indemnifying Party’s
properties (whether tangible or intangible), arising out of or relating to (i)
the Non Investor Indemnifying Party ’s beneficial ownership of the Shares, (ii)
the Non Investor Indemnifying Party’s capacity as a shareholder and managing
director of the Company, (iii) this Agreement or any of the Transaction
Agreements or the transactions contemplated hereby or thereby, (iv) any
contribution, assignment, sale or transfer of assets (tangible and intangible)
by such Non Investor Indemnifying Party (or any of its Affiliates) to the
Company (or any of its Affiliates), or (v) any other Contract between such Non
Investor Indemnifying Party (or any of its Affiliates) and the Company (or any
of its Affiliates), nor to the knowledge of the Non Investor Indemnifying
Parties is there any reasonable basis therefor. There is no Action pending or,
to the knowledge of the Non Investor Indemnifying Parties, threatened against
such Non Investor Indemnifying Party with respect to which such Non Investor
Indemnifying Party has a right, pursuant to Contract, applicable Law or
otherwise, to indemnification from the Company related






--------------------------------------------------------------------------------





to facts and circumstances existing prior to Completion, nor are there any facts
or circumstances that would give rise to such an Action.
L.
NO FINDER’S FEES

L.1.
The Company has not incurred, and will not incur, directly or indirectly, any
Liability for brokerage or finders’ fees or agents’ commissions, fees related to
investment banking or similar advisory services or any similar charges in
connection with this Agreement or any transaction contemplated hereby, nor will
the Purchaser or the Company incur, directly or indirectly, any such Liability
based on arrangements made by or on behalf of the Company.

M.
RESTRICTIONS ON BUSINESS ACTIVITIES

M.1.
Except as disclosed in Annex M.1 to the Disclosure Letter, there is no Contract
(non-competition or otherwise) to which the Company is a party or judgment,
injunction, order or decree binding upon the Company which restricts or
prohibits, purports to restrict or prohibit, has or would reasonably be expected
to have, whether before or after the Completion, the effect of prohibiting,
restricting or impairing any current or presently proposed business practice of
the Company, any acquisition of property by the Company or the conduct or
operation of the Business. Without limiting the generality of the foregoing, the
Company has not entered into any Contract under which the Company is restricted
from selling, licensing, manufacturing, delivering or otherwise distributing or
commercializing any Company Intellectual Property Rights or Company Products or
from providing services to any customers or class of customers, or any potential
customers or class of customers, in any geographic area, during any period of
time, or in any segment of the market, including by means of any grant of
exclusivity, or from hiring or soliciting potential employees, consultants or
independent contractors.

N.
INTERESTED PARTY TRANSACTIONS

N.1.
No Non Investor Indemnifying Party, no Group Company nor any of their
shareholders, officers or managing directors, or Key Employee (nor, to the
knowledge of the Non Investor Indemnifying Parties, any ancestor, sibling,
descendant or spouse of any of such persons, or any trust, partnership or
corporation in which any of such persons has or has had an interest) (each, an
Interested Party), has or has had, directly or indirectly, (i) any interest in
any Person that licensed or licenses from or to, purchased or purchases from,
purchased or purchases from, sold or sells or furnished or furnishes to any
Group Company any services, products, technology or Intellectual Property Rights
or (ii) any interest in any Person that purchases from or sells or furnishes to
a Group Company any goods or services or (iii) any interest in, or is a party
to, any Contract to which a Group Company is a party; provided, however, that
ownership of no more than one percent (1%) of the outstanding voting stock of a
publicly traded corporation shall not be deemed to be an “interest in any
entity” for purposes of this Clause N.1.

N.2.
All transactions pursuant to which any Interested Party has purchased any
services, products, or technology from, or sold or furnished any services,
products, technology or Intellectual Property Rights to, any Group Company that
were entered into on or after the inception of such Group Company have been on
an arm’s length basis on terms no less favorable to such Group Company than
would be available from an unaffiliated party.

O.
DISCLOSURES






--------------------------------------------------------------------------------





O.1.
The Non Investor Indemnifying Parties have Disclosed to the Purchaser all
information and facts relating to the Group Companies and the Business which are
or may be material for disclosure to a purchaser of the Shares on the terms of
this Agreement and all information and facts so disclosed are true and accurate
in all material respects. No representation or warranty by the Non Investor
Indemnifying Parties in this Agreement and no statement in the Disclosure Letter
or any certificate or other document furnished or to be furnished to the
Purchaser pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.

O.2.
There is no material fact or circumstance relating to the affairs of any Group
Company which has a materially adverse effect on any Group Company and the
Business and which has not been Disclosed to the Purchaser.







SCHEDULE 5: THE PURCHASER’S WARRANTIES
1.
The Purchaser is duly incorporated and validly exists under the laws of the
State of Delaware.

2.
The Purchaser has all requisite corporate power and authority to execute this
Agreement and to effectuate the transactions contemplated hereby, all corporate
action necessary to validly and duly authorize the execution and performance of
the Agreement and the transactions contemplated hereby has been taken and such
entry and performance will not breach, violate, infringe or otherwise affect the
rights of any other Person.

3.
This Agreement and all other documents to be executed in accordance with it
constitute, or will when executed constitute, binding obligations on the
Purchaser and are enforceable in accordance with their respective terms.

4.
Neither the execution and delivery of this Agreement and the Transaction
Agreements, the performance by the Purchaser of its obligations hereunder and
thereunder, nor the consummation of the Transactions does or will conflict with,
result in a breach or violation of, constitute a default under (with or without
notice or lapse of time, or both) or require the consent, waiver, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any Governmental Authority under any provisions of,
any Law applicable to the Purchaser.

5.
Purchaser has and will have at Completion sufficient funds available to pay the
Consideration and any expenses incurred by the Purchaser in connection with the
Transactions.

6.
The Purchaser is not Insolvent. No matters or circumstances exist which might
give rise to the Purchaser becoming Insolvent.

20.    




SCHEDULE 6: WARRANTY LIMITATIONS
General
1.
The Sellers’ Warranties are given subject to facts, matters or other information
fully, specifically and fairly disclosed in the Disclosed Information in such a
manner and with such detail that a prudent individual who is knowledgeable in
the relevant field reviewing the relevant information should have reasonably
assessed the financial, legal, commercial or other relevance and consequences of
such disclosure (Disclosed). Notwithstanding the foregoing, (i) the disclosures
set forth in the Disclosure Letter shall be organized under separate section and
subsection references that correspond to the paragraphs and subsections of
Schedule 4 (Sellers’ Warranties) to which such disclosure relates, (ii) the
disclosure set forth in a particular section or subsection of the Disclosure
Letter shall qualify (A) the representations and warranties set forth in the
corresponding section or subsections of Schedule 4 (Sellers’ Warranties) and (B)
such other representations and warranties set forth in Schedule 4 (Sellers’
Warranties) if, and solely to the extent that, upon a reading of the disclosure,
without any independent knowledge of the subject matter thereof or the contents
of any documents referenced therein, such disclosure is reasonably apparent from
the face of such disclosure to apply to such other representations and
warranties and (iii) the disclosures set forth in the Disclosure Letter shall be
deemed to be representations and warranties made by the Sellers to the Purchaser
under Schedule 4 (Sellers’ Warranties).

2.
Each of the Sellers’ Warranties set out in Schedule 4 is separate and
independent and, except as expressly provided to the contrary in this Agreement,
is not limited by a reference to any other paragraphs of Schedule 4 and/or
anything in this Agreement.

Disclosed Information
3.
Except with respect to breaches of paragraph H (Tax), the Sellers shall not be
liable for any Warranty Breach in respect of any matters that were Disclosed in
the Disclosed Information or excepted (as the case may be) in the Sellers’
Warranties themselves and/or otherwise in this Agreement.

Time limitations
4.
All Warranty Claims are subject to a limitation period of 18 months following
the Completion Date (the Limitation Period). The Limitation Period does not
apply:

(a)
to Fundamental Warranty Claims, which shall terminate after the lapse of the
statutory limitation period, except to the extent a later date is provided
below; and/or

(b)
to Fundamental Warranty Claims relating to the Sellers’ Warranties referred to
in paragraph I (Tax), which shall terminate three (3) months after the expiry of
the statutory limitation period for the assessment of liability with respect to
the relevant Taxes; and/or

(c)
to IP Warranty Claims, which shall terminate thirty-six (36) months following
the Completion Date;

(d)
in connection with a Warranty Claim with respect to a particular Seller to the
extent related to, arising out of or resulting from fraud, intentional
misrepresentation and/or willful breach in connection with the Transaction
committed by such Seller or fraud, intentional misrepresentation and/or willful
breach in connection with the Transaction of which such Seller has actual
knowledge, including any Warranty Claim in relation to Tax, where any relevant
Governmental Authorities alleges fraud, default, negligent conduct or conduct
involving dishonesty on the part of any Seller and/or any Group Company or in
relation to the matter giving rise to such Warranty Claim, which shall survive
without limitation or until such time as the allegation from the Governmental
Authority has been dismissed with prejudice or has been determined by a final
and non-appealable judgment to have been without merit, or barred through the
lapse of time.

Minimum claims
5.
A Warranty Claim shall only be permitted if the aggregate Losses resulting from
one or more Warranty Breaches exceeds the amount of $500,000 (five hundred
thousand U.S. dollars) in which case the full amount of Losses can be claimed
(the Threshold). No individual Loss for a Warranty Claim, which is less than
$25,000 (twenty five thousand) shall be taken into account and shall be
disregarded for all purposes (the Per Claim Threshold).

6.
Neither the Threshold nor the Per Claim Threshold shall apply to (a) Fundamental
Warranty Claims and/or (b) with respect to a particular Seller in connection
with a Warranty Claim to the extent related to, arising out of or resulting from
fraud, intentional misrepresentation and/or willful breach in connection with
the Transaction committed by such Seller or fraud, intentional misrepresentation
and/or willful breach in connection with the Transaction of which such Seller
has actual knowledge, including any Warranty Claim in relation to Tax, where any
relevant Governmental Authorities alleges fraud, default, negligent conduct or
conduct involving dishonesty on the part of any Seller and/or any Group Company
or in relation to the matter giving rise to such Warranty Claim, which shall
survive without limitation or until such time as the allegation from the
Governmental Authority has been dismissed with prejudice or has been determined
by a final and non-appealable judgment to have been without merit, or barred
through the lapse of time.

Maximum liability
7.
Except for Warranty Claims to the extent related to, arising out of or resulting
from fraud, intentional misrepresentation and/or willful breach in connection
with the Transaction committed by such Seller or fraud, intentional
misrepresentation and/or willful breach in connection with the Transaction of
which such Seller has actual knowledge:

(a)
the maximum liability of each Investor Indemnifying Party in respect of any and
all Warranty Claims (other than such Investor Indemnifying Party’s own Personal
Fundamental Warranty Claims), taken together with any and all liabilities under
Clause 11.1 (Seller’s Indemnities) shall be an amount equal to its Pro Rata Part
of the Indemnity Escrow Amount then remaining in the Indemnity Escrow Account;
and

(b)
the maximum liability of each Investor Indemnifying Party in respect of any and
all Personal Fundamental Warranty Claims with respect to such Investor
Indemnifying Party’s own Personal Fundamental Warranties shall be an amount
equal to the amount of Consideration actually paid to such Seller.

8.
Except for Warranty Claims to the extent related to, arising out of or resulting
from fraud, intentional misrepresentation and/or willful breach in connection
with the Transaction committed by such Seller or fraud, intentional
misrepresentation and/or willful breach in connection with the Transaction of
which such Seller has actual knowledge:

(a)
the maximum liability of each Non Investor Indemnifying Party in respect of any
and all Warranty Claims (other than IP Warranty Claims and Fundamental Warranty
Claims) shall be an amount equal to its Pro Rata Part of the Indemnity Escrow
Amount then remaining in the Indemnity Escrow Account;

(b)
the maximum liability of each Non Investor Indemnifying Party in respect of any
and all IP Warranty Claims shall be an amount equal to its Pro Rata Part of 50%
of the Consideration (provided that any forfeited Holdback Payment shall reduce
the Pro Rata Part of the Company Holding); and

(c)
the maximum liability of each Non Investor Indemnifying Party in respect of any
and all Fundamental Warranty Claims shall be an amount equal to its Pro Rata
Part of 100% of the Consideration;

9.
Subject to the terms and conditions in this Agreement, except for (a) Claims to
the extent related to, arising out of or resulting from fraud, intentional
misrepresentation and/or willful breach in connection with the Transaction
committed by such Seller or fraud, intentional misrepresentation and/or willful
breach in connection with the Transaction of which such Seller has actual
knowledge and (b) Personal Fundamental Warranty Claims, each of the Sellers
shall separately be liable, in proportion to its Pro Rata Part, in respect of
any Claim. For the avoidance of doubt, the Sellers shall not be jointly and
severally (hoofdelijk) liable for any Claim of the Purchaser.

10.
For the purpose of determining not only whether a breach, inaccuracy or failure
of a Sellers’ Warranty has occurred but also the amount of Losses suffered for
the purposes of a Warranty Claim, such Sellers’ Warranty shall be deemed to be
made without any qualification or limitation as to materiality or similar
concept (except with respect to the Contracts identified in Paragraph D.1 and
the definition of “Material Contracts”).

11.
Notwithstanding anything to the contrary herein, nothing in this Agreement shall
limit a Seller’s liability (or the source of the Purchaser’s recovery in respect
thereof) in the case of fraud, intentional misrepresentation and/or willful
breach in connection with the Transaction committed by such Seller or fraud,
intentional misrepresentation and/or willful breach in connection with the
Transaction of which such Seller has actual knowledge, and in such case, the
Purchaser can recover any and all of its Losses related to, arising out of or
resulting from such items directly from such Seller.

12.
Notwithstanding anything to the contrary in this Agreement, the maximum total
Liability for each Seller for Claims shall not exceed the amount of
Consideration actually paid to such Seller other than in case of fraud,
intentional misrepresentation and/or willful breach in connection with the
Transaction committed by such Seller or fraud, intentional misrepresentation
and/or willful breach in connection with the Transaction of which such Seller
has actual knowledge.

Exclusive remedy
13.
From and after the Completion, Claims against any or all of the Sellers and
claims under the Warranty Insurance shall be the sole and exclusive remedy of
any Indemnified Party for monetary damages in connection with the Sellers’
Warranties and the Indemnities; provided, however, that nothing in this
Agreement shall limit the right of the Purchaser or any other Indemnified Party
to pursue (a) specific performance, injunctive relief or other non-monetary
equitable remedies with respect to any breach of any covenant or other agreement
contained herein (but not, for the avoidance of doubt, with respect to any
breach of any of the Sellers’ Warranties and Indemnities (except with respect to
any breach of any of the covenants, agreements or obligations made by Sellers in
this Agreement)) or (b) remedies against any Person who committed fraud.

Matters arising after the Completion Date
14.
The Sellers shall not be liable in respect of a Warranty Claim in respect of any
matter, act, omission or circumstance arising after the Completion Date to the
extent that the same would not have occurred but for:

(a)
the passing of, or any change in any Law or administrative practice of any
Governmental Authority after the Completion, not actually in effect at
Completion; or

(b)
any change in any accounting policy, basis or practice of the Purchaser
introduced or having effect after the Completion.

Duty to mitigate
15.
Nothing in this Agreement shall be deemed to relieve the Purchaser from any duty
to take reasonable steps to mitigate any Loss suffered or incurred by it as a
result of any of the Sellers’ Warranties being untrue or inaccurate to the
extent required by applicable Laws.








--------------------------------------------------------------------------------






SCHEDULE 7: PROTECTIVE COVENANTS
1.
Non-Compete and non-solicitation obligations

Each Non Investor Indemnifying Party and each Founder covenants and agrees with
the Purchaser and the Group that, from the Signing Date, neither such Non
Investor Indemnifying Party nor such Founder, as the case may be, nor its or his
respective Affiliates, its or his respective directors and their respective
spouses (whether alone or jointly with another Person and whether directly or
indirectly and whether as shareholder, partner, promoter, director, officer,
agent, manager, employee or consultant in or to any other Person), shall,
without the prior written consent of the Purchaser:
(a)
directly or indirectly, incorporate, establish or engage (and shall immediately
cease to engage if currently so engaged) in any Competing Business anywhere in
the world (the Territory);

(b)
acquire or hold an interest in or have a joint venture or other cooperative
arrangement with any firm or company which is engaged in any Competing Business
in the Territory;

(c)
solicit or endeavour to entice away or discourage from dealing with any Group
Company or the Purchaser, any client, customer or supplier or other Person, who
is at the time of the purported solicitation, enticement or discouragement was
during the 12 (twelve) months prior thereto a client, supplier, or customer of a
Group Company;

(d)
supply or provide any services in, or competitive with those in, any Competing
Business, to any Person who is at the time of the supply or provision or was
during the 12 (twelve) months prior thereto a customer of a Group Company; or

(e)
solicit, entice away or endeavour to entice away, engage, hire or employ, in
each case directly or indirectly, any employee of a Group Company or the
Purchaser.

Notwithstanding the foregoing, it is acknowledged and agreed that Cliff Gregory
shall not be in breach of the covenants set forth in this Clause 1 of Schedule 7
due to engaging in the business of SecurityMatters LLC, to the extent expressly
permitted by the agreement between the Company and SecurityMatters LLC, as
amended in the Agreed Form pursuant to Clause 5.1.2(h) of the Agreement.
2.
Duration

Each of the covenants contained in paragraph 1 of this Schedule 7 shall be
deemed to constitute a separate covenant and shall be construed independently of
the others and each of these covenants shall remain valid for the period of tw0
(2) years from the Completion Date.
3.
Reduction period or scope

Each of the Parties hereby agrees that each of the covenants contained in
paragraph 1 of this Schedule 7 is reasonable and necessary for the protection of
the Purchaser’s and the Company’s interests in the Business. If, however, a
court of competent jurisdiction should determine that any of the covenants in
paragraph 1 of this Schedule 7 is unenforceable by reason of the given period of
time or the geographic scope stated herein, then the period of time and/or
geographic scope shall be reduced to the maximum period or scope which would be
enforceable.
4.
Penalty






--------------------------------------------------------------------------------





In the event of any Non Investor Indemnifying Party or any Founder breaching any
of the covenants contained in paragraph 1 of this Schedule 7, it shall without
any prior notice or other action or formality being required, become liable to
the Purchaser and/or the relevant Group Company for an immediately due and
payable penalty amounting to $50,000 for each infringement and to $10,000 for
each day such breach will continue, without any damage or loss requiring to be
proven and without prejudice to the right of the Purchaser and/or the relevant
Group Company to claim additional damages.



SCHEDULE 8-A: WARRANTY INSURANCE
[see attached]

SCHEDULE 8-B: WARRANTY INSURANCE COSTS
[see attached]

SCHEDULE 9-A: KEY EMPLOYEES
1.
Bolzoni, Damiano    

2.
Brown, David    

3.
Constante, Elisa    

4.
Schade, Christiaan    

5.
Trivellato, Daniel    

6.
van Westering, Christiaan    

7.
Zambon, Emmanuele    








--------------------------------------------------------------------------------





SCHEDULE 9-B: REPRICED OPTION HOLDERS
1.
Distler, Dennis

2.
Murphy, Dennis

3.
Nuth, Thomas

4.
Proctor, Brian






--------------------------------------------------------------------------------





SCHEDULE 9-C: DESIGNATED PROMISED OPTION HOLDERS
1.
Brown, David

2.
Distler, Dennis

3.
Proctor, Brian






--------------------------------------------------------------------------------





SCHEDULE 10: Disclosed Contracts
[see attached]







--------------------------------------------------------------------------------





SCHEDULE 11: SPECIFIED INDEMNITY MATTERS
1.
Any Tax Liabilities (including social security contributions, penalties, costs,
fees, interests and charges) of the Group resulting from any consultancy, or
management agreements with any Person being requalified by the competent Tax
authorities as an employment agreement.

2.
Any Tax Liabilities of the Group resulting from the Permanent Establishment in
Spain.

3.
Any failure by a Group Company to acquire from any Service Provider or other
Person who developed or created any Intellectual Property Rights or Technology
for any Group Company, a valid, proper, enforceable, sufficient, and timely
assignment of that Intellectual Property Right or Technology (to the extent that
the termination of employment or engagement with that Group Company regarding
that employee, consultant, or Person occurred before September 2016).

4.
Any failure to comply with the General Data Protection Regulation or to
implement appropriate security plans, procedures and facilities to ensure
compliance by the Group with the General Data Protection Regulation.






